Exhibit 10.1

Execution Version

THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER OR ACCEPTANCE WITH RESPECT
TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN
THE MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR
SOLICITATION WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS
OF THE BANKRUPTCY CODE. NOTHING CONTAINED IN THIS RESTRUCTURING SUPPORT
AGREEMENT SHALL BE AN ADMISSION OF FACT OR LIABILITY OR, UNTIL THE OCCURRENCE OF
THE AGREEMENT EFFECTIVE DATE ON THE TERMS DESCRIBED HEREIN, DEEMED BINDING ON
ANY OF THE PARTIES HERETO.

RESTRUCTURING SUPPORT AGREEMENT

This RESTRUCTURING SUPPORT AGREEMENT (including all exhibits, annexes, and
schedules hereto in accordance with Section 15.02, this “Agreement” or the
“RSA”)1 is made and entered into as of October 9, 2018 (the “Execution Date”),
by and among the following parties (each of the following described in
sub-clauses (i) through (ii) of this preamble, collectively, the “Parties”):

 

  i.

Westmoreland Coal Company, a company incorporated under the laws of Delaware,
and each of its directly or indirectly held subsidiaries listed on Schedule 1 to
this Agreement that have executed and delivered counterpart signature pages to
this Agreement to counsel to the Consenting Stakeholders, which, as provided on
Schedule 1, includes both entities that will be commencing voluntary cases under
chapter 11 of the Bankruptcy Code (the “Debtors”) and entities that do not
intend to commence voluntary cases under chapter 11 of the Bankruptcy Code (the
“Non-Debtors”, and together with the Debtors, the “Company”); and

 

  ii.

the undersigned holders of, or investment advisors, sub-advisors, or managers of
discretionary accounts that hold (with such investment advisors, subs-advisors
and managers acting on behalf of such holders) DIP Facility Claims, Prepetition
Bridge Loan Claims, Prepetition Credit Agreement Claims or Prepetition First
Lien Note Claims that have, solely in their capacities as holders of the
foregoing claims, executed and delivered counterpart signature pages to this
Agreement or a Joinder Agreement to counsel to the Company (the entities in this
clause (ii), collectively, the “Consenting Stakeholders”).

RECITALS

WHEREAS, the Company and the Consenting Stakeholders have in good faith and at
arms’ length negotiated or been apprised of certain transactions with respect to
the Company’s capital structure on the terms set forth in this Agreement and as
specified in the term sheets attached as Exhibit A hereto (the “Plan Term
Sheet”) and Exhibit B hereto (the “Sale Transaction Term Sheet” and, such
transactions as described in this Agreement, collectively, the “Restructuring
Transactions”);

 

1 

Capitalized terms used but not defined in the preamble and recitals to this
Agreement have the meanings ascribed to them in Section 1.



--------------------------------------------------------------------------------

WHEREAS, the Company intends to implement the Restructuring Transactions through
the commencement by the Debtors of voluntary cases under chapter 11 of the
Bankruptcy Code in the Bankruptcy Court (the cases commenced, collectively, the
“Chapter 11 Cases”); and

WHEREAS, the Parties have agreed to take certain actions in support of the
Restructuring Transactions on the terms and conditions set forth in this
Agreement;

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:

AGREEMENT

Section 1. Definitions and Interpretation.

1.01. Definitions. The following terms shall have the following definitions:

“1113/1114 Motion” means a motion or motions, which shall be in form and
substance reasonably acceptable to the Required Consenting Stakeholders, under
section 1113 of the Bankruptcy Code for rejection of certain of the Debtors’
collective bargaining agreements and under section 1114 of the Bankruptcy Code
for modification of certain of the Debtors’ retiree benefits.

“1113/1114 Order” means an order entered by the Bankruptcy Court approving the
1113/1114 Motion.

“Affiliate” has the meaning set forth in the Plan Term Sheet.

“Agent” means any administrative agent, collateral agent, or similar Entity
under the Prepetition Bridge Loan, DIP Facility and/or the Prepetition Credit
Agreement, including any successors thereto, in each of their respective
capacities as such.

“Agents/Trustees” means, collectively, each of the Agents and Trustees, in each
of their respective capacities as such.

“Agreement” has the meaning set forth in the preamble to this Agreement and, for
the avoidance of doubt, includes all the exhibits, annexes, and schedules hereto
in accordance with Section 15.02 (including the Plan Term Sheet and the Sale
Transaction Term Sheet).

“Agreement Effective Date” means the date on which the conditions set forth in
Section 2 of this Agreement have been satisfied or waived by the appropriate
Party or Parties in accordance with this Agreement.

“Agreement Effective Period” means, with respect to a Party, the period from the
Agreement Effective Date to the Termination Date applicable to that Party.

 

2



--------------------------------------------------------------------------------

“Alternative Restructuring Proposal” means any inquiry, proposal, offer, bid,
term sheet, discussion, or agreement with respect to a sale, disposition, new
money investment, restructuring, reorganization, merger, amalgamation,
acquisition, consolidation, dissolution, debt investment, equity investment,
liquidation, tender offer, recapitalization, plan of reorganization, share
exchange, business combination, or similar transaction (involving any one or
more Debtors or Non-Debtors or the debt, equity, or other interests in any one
or more Debtors or Non-Debtors) to a non-affiliate third party that that one or
more of the Company’s applicable Board of Directors, Board of Managers, or
similar governing body determines in good faith and following consultation with
counsel is a bona fide committed proposal that represents higher or otherwise
better economic recovery to the Company’s stakeholders than the Restructuring
Transactions taken as a whole.

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§
101–1532, as amended.

“Bankruptcy Court” means the United States Bankruptcy Court presiding over the
Chapter 11 Cases.

“Bidding Procedures Motion” means a motion, which shall be in form and substance
reasonably acceptable to the Required Consenting Stakeholders, to approve
(i) the bidding procedures for the Core Assets.

“Bidding Procedures Order” means an order entered by the Bankruptcy Court
approving the bidding procedures as set forth in the Bidding Procedures Motion.

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York.

“Causes of Action” has the meaning set forth in the Plan Term Sheet.

“Chapter 11 Cases” has the meaning set forth in the recitals to this Agreement.

“Claim” has the meaning ascribed to it in section 101(5) of the Bankruptcy Code.

“Closing Date Transferred Assets” means, collectively, the Core Assets and the
Transferred Non-Core Assets.

“Company” has the meaning set forth in the preamble to this Agreement.

“Company Claims/Interests” means any Claim against, or Equity Interest in, a
Debtor, including the DIP Facility Claims and the Prepetition First Lien Claims,
which, for the avoidance of doubt, shall not include any Claim against or Equity
Interest in WMLP.

“Confidentiality Agreement” means an executed confidentiality agreement,
including with respect to the issuance of a “cleansing letter” or other public
disclosure of material non-public information agreement, in connection with any
proposed Restructuring Transactions.

 

3



--------------------------------------------------------------------------------

“Confirmation” means entry of the Confirmation Order on the docket of the
Chapter 11 Cases.

“Confirmation Hearing” means the hearing held by the Bankruptcy Court pursuant
to section 1128 of the Bankruptcy Code to consider Confirmation of the Plan, as
such hearing may be adjourned from time to time.

“Confirmation Order” means the confirmation order with respect to the Plan.

“Consenting Stakeholders” has the meaning set forth in the preamble to this
Agreement.

“Consummation” has the meaning set forth in the Plan Term Sheet.

“Core Assets” has the meaning set forth in the Sale Transaction Term Sheet.

“Debtors” has the meaning set forth in the preamble to this Agreement.

“Definitive Documents” means the documents set forth in Section 3.01.

“DIP Credit Agreement” means the credit agreement (as it may be amended,
restated, supplemented, or otherwise modified from time to time), dated
October 9, 2018, between Westmoreland Coal Company, Prairie Mines & Royalty ULC,
and Westmoreland San Juan, LLC, as borrowers, and Wilmington Savings Fund
Society, FSB, as administrative agent, which governs the DIP Facility and is
attached as Exhibit C hereto.

“DIP Facility” means the postpetition credit facility contemplated by the
$110,000,000 Senior Secured Debtor-In-Possession Loan Credit Agreement to be
entered into as of the Petition Date, which agreement will refinance, pursuant
to section 364(d) of the Bankruptcy Code, the obligations under the Bridge Loan
Agreement into a senior secured superpriority non-amortizing
debtor-in-possession loan facility in an aggregate principal amount of up to
$110,000,000.

“DIP Facility Claim” means any Claim on account of the DIP Facility.

“DIP Lenders” means the lenders from time to time party to the DIP Facility.

“DIP Motion” means the motion seeking approval of the interim and final orders
authorizing the Debtors to enter into, grant the liens, and take other steps
contemplated by the DIP Facility.

“DIP Order” means, collectively, the interim and final orders authorizing the
Debtors to enter into, grant the liens, and take other steps contemplated by the
DIP Facility.

“Disclosure Statement” means the related disclosure statement with respect to
the Plan.

“Disclosure Statement Order” means the order to be entered by the Bankruptcy
Court approving the Disclosure Statement and solicitation materials as
containing, among other things, “adequate information” as required by section
1125 of the Bankruptcy Code.

“EIP Pool” has the meaning set forth in the Plan Term Sheet.

 

4



--------------------------------------------------------------------------------

“Entity” has the meaning set forth in section 101(15) of the Bankruptcy Code.

“Estate” has the meaning set forth in the Plan Term Sheet.

“Equity Interests” means, collectively, the shares (or any class thereof),
common stock, preferred stock, limited liability company interests, and any
other equity, ownership, or profits interests of any Debtor or Non-Debtor, and
options, warrants, rights, or other securities or agreements to acquire or
subscribe for, or which are convertible into the shares (or any class thereof)
of, common stock, preferred stock, limited liability company interests, or other
equity, ownership, or profits of any Debtor or Non-Debtor (in each case whether
or not arising under or in connection with any employment agreement).

“Excluded Assets” has the meaning set forth in the Sale Transaction Term Sheet.

“Exculpated Party” has the meaning set forth in the Plan Term Sheet.

“Execution Date” has the meaning set forth in the preamble to this Agreement.

“First Day Pleadings” means the first-day pleadings that the Debtors determine
are necessary or desirable to file.

“First Lien Lenders” means the unaffiliated group of (i) holders of the
Prepetition Credit Agreement Claims and (ii) holders of the Prepetition First
Lien Notes.

“Interest” has the meaning set forth in the Plan Term Sheet.

“Joinder Agreement” means an executed form of the joinder agreement providing,
among other things, that a joining party is bound by the terms of this Agreement
and substantially in the form attached hereto as Schedule 4.

“Law” means any federal, state, local, or foreign law (including common law),
statute, code, ordinance, rule, regulation, order, ruling, or judgment, in each
case, that is validly adopted, promulgated, issued, or entered by a governmental
authority of competent jurisdiction (including the Bankruptcy Court).

“Lien” has the meaning set forth in the Plan Term Sheet.

“Non-Core Asset Sale” means a sale or a series of sales of any of the Company’s
Non-Core Assets (as such term is defined in the Sale Transaction Term Sheet).

“Non-Core Asset Sale Definitive Documents” means any purchase and sale agreement
or such other definitive documents related to a Non-Core Asset Sale, including
any Non-Core Asset Sale Procedures Motion (if any), any Non-Core Asset Sale
Motion and any Non-Core Asset Sale Order.

“Non-Core Asset Sale Procedures Motion” means a motion to approve procedures for
sale(s) of Non-Core Assets.

 

5



--------------------------------------------------------------------------------

“Non-Core Asset Sale Motion” means a motion to approve a Non-Core Asset Sale
pursuant to section 363 of the Bankruptcy Code except to the extent any such
Non-Core Asset Sale is effectuated pursuant to the Plan.

“Non-Core Asset Sale Order” means an order (which may be the Confirmation Order)
approving the relief requested under any Non-Core Asset Sale Motion.

“Non-Core Assets” has the meaning set forth in the Sale Transaction Term Sheet.

“Outside Date” has the meaning set forth in Section 13.04.

“Parties” has the meaning set forth in the preamble to this Agreement.

“Permitted Transferee” means each transferee of any Company Claims/Interests who
meets the requirements of Section 9.01.

“Petition Date” means the first date any of the Debtors commences a Chapter 11
Case, as applicable.

“Plan” means the joint chapter 11 plan filed by the Debtors under the Bankruptcy
Code that embodies the Restructuring Transactions, which chapter 11 plan shall
be consistent in all material respects with this Agreement and otherwise
acceptable to the Required Consenting Stakeholders and the Company.

“Plan Effective Date” means the occurrence of the effective date of the Plan
according to its terms.

“Plan Supplement” has the meaning set forth in the Plan Term Sheet.

“Plan Term Sheet” has the meaning set forth in the recitals to this Agreement.

“Prepetition Bridge Loan” means that certain Fourth Amendment to the Prepetition
Credit Agreement dated as of May 21, 2018, by and among the Company, certain
lenders party thereto and Wilmington Savings Fund Society, FSB as administrative
agent.

“Prepetition Bridge Loan Claim” means any Claim on account of the Prepetition
Bridge Loan.

“Prepetition Credit Agreement” means that certain Credit Agreement (as amended),
dated December 16, 2014, between the Company, as borrower, and Wilmington
Savings Fund Society, FSB (as successor-in-interest to Bank of Montreal), as
Agent.

“Prepetition Credit Agreement Claims” means loans outstanding under the
Prepetition Credit Agreement.

“Prepetition Term Loan Agent” means Wilmington Savings Fund Society, FSB (as
successor-in-interest to Bank of Montreal), as Agent under the Prepetition
Credit Agreement.

 

6



--------------------------------------------------------------------------------

“Prepetition First Lien Claim” means a claim on account of the Prepetition
Credit Agreement or Prepetition First Lien Notes.

“Prepetition First Lien Notes” means the 8.750% senior secured notes, due
January 21, 2022, issued by the Company.

“Prepetition First Lien Notes Trustee” means U.S. Bank National Association, as
trustee and notes collateral agent under the indenture governing the Prepetition
First Lien Notes.

“Proof of Claim” has the meaning set forth in the Plan Term Sheet.

“Purchaser” has the meaning set forth in the Sale Transaction Term Sheet.

“Qualified Marketmaker” means an entity that (a) holds itself out to the public
or the applicable private markets as standing ready in the ordinary course of
business to purchase from customers and sell to customers Company
Claims/Interests (or enter with customers into long and short positions in
Company Claims/Interests), in its capacity as a dealer or market maker in
Company Claims/Interests and (b) is, in fact, regularly in the business of
making a market in claims against issuers or borrowers (including debt
securities or other debt).

“Released Party” has the meaning set forth in the Plan Term Sheet.

“Releasing Parties” has the meaning set forth in the Plan Term Sheet.

“Required Consenting Stakeholders” means, as of the relevant date, Consenting
Stakeholders holding at least 50.01% of the aggregate outstanding principal
amount of the Prepetition Bridge Loan, the Prepetition First Lien Notes, and the
Prepetition Credit Agreement Claims, taken together, that are held by Consenting
Stakeholders.

“Restricted Period” means the period commencing as of the date each Consenting
Stakeholder, as applicable, executes this Agreement until the Termination Date,
as to such Consenting Stakeholder.

“Restructuring Transactions” has the meaning set forth in the recitals to this
Agreement.

“Rules” means Rule 501(a)(1), (2), (3), and (7) of the Securities Act.

“Sale” has the meaning set forth in the Sale Transaction Term Sheet.

“Sale Transaction Term Sheet” has the meaning set forth in the recitals to this
Agreement.

“Securities Act” means the Securities Act of 1933, as amended.

“Solicitation Materials” means the Disclosure Statement and other solicitation
materials in respect of the Plan.

“Termination Date” means the date on which termination of this Agreement as to a
Party is effective in accordance with Sections 13.01, 13.02, 13.03, or 13.04.

 

7



--------------------------------------------------------------------------------

“Transfer” means to sell, resell, reallocate, use, pledge, assign, transfer,
hypothecate, participate, donate or otherwise encumber or dispose of, directly
or indirectly (including through derivatives, options, swaps, pledges, forward
sales or other transactions).

“Transferred Non-Core Assets” has the meaning set forth in the Sale Transaction
Term Sheet.

“Trustee” means any indenture trustee, collateral trustee, or other trustee or
similar entity under the Prepetition First Lien Notes, in each of their
respective capacities as such.

“WMLP” means, collectively, Westmoreland Resources GP, LLC, Westmoreland
Resource Partners, LP, and its direct and indirect subsidiaries.

1.02. Interpretation. For purposes of this Agreement:

(a) in the appropriate context, each term, whether stated in the singular or the
plural, shall include both the singular and the plural, and pronouns stated in
the masculine, feminine, or neuter gender shall include the masculine, feminine,
and the neuter gender;

(b) capitalized terms defined only in the plural or singular form shall
nonetheless have their defined meanings when used in the opposite form;

(c) unless otherwise specified, any reference herein to a contract, lease,
instrument, release, indenture, or other agreement or document being in a
particular form or on particular terms and conditions means that such document
shall be substantially in such form or substantially on such terms and
conditions;

(d) unless otherwise specified, any reference herein to an existing document,
schedule, or exhibit shall mean such document, schedule, or exhibit, as it may
have been or may be amended, restated, supplemented, or otherwise modified from
time to time; provided that any capitalized terms herein which are defined with
reference to another agreement, are defined with reference to such other
agreement as of the date of this Agreement, without giving effect to any
termination of such other agreement or amendments to such capitalized terms in
any such other agreement following the date hereof;

(e) unless otherwise specified, all references herein to “Sections” are
references to Sections of this Agreement;

(f) the words “herein,” “hereof,” and “hereto” refer to this Agreement in its
entirety rather than to any particular portion of this Agreement;

(g) captions and headings to Sections are inserted for convenience of reference
only and are not intended to be a part of or to affect the interpretation of
this Agreement;

(h) references to “shareholders,” “directors,” and/or “officers” shall also
include “members” and/or “managers,” as applicable, as such terms are defined
under the applicable limited liability company Laws;

 

8



--------------------------------------------------------------------------------

(i) the use of “include” or “including” is without limitation, whether stated or
not; and

(j) the phrase “counsel to the Consenting Stakeholders” refers in this Agreement
to each counsel specified in Section 15.11 other than counsel to the Company.

Section 2. Effectiveness of this Agreement. This Agreement shall become
effective and binding upon each of the Parties at 12:01 a.m., prevailing Eastern
Standard Time, on the Agreement Effective Date, which is the date on which all
of the following conditions have been satisfied or waived in accordance with
this Agreement:

(a) the Company shall have executed and delivered counterpart signature pages of
this Agreement to counsel to each of the Parties;

(b) the following shall have executed and delivered counterpart signature pages
of this Agreement to counsel to each of the Parties:

(i) holders of greater than 50% of the aggregate outstanding principal amount of
the Prepetition Bridge Loan;

(ii) holders of greater than 50% of the aggregate outstanding principal amount
of Prepetition First Lien Notes; and

(iii) holders of greater than 50% of the aggregate outstanding principal amount
of the Prepetition Credit Agreement Claims.

(c) counsel to the Company shall have given notice to counsel to the Consenting
Stakeholders in the manner set forth in Section 15.11 hereof (by email or
otherwise) that the other conditions to the Agreement Effective Date set forth
in Section 2(a) have occurred.

Section 3. Definitive Documents.

3.01. The Definitive Documents governing the Restructuring Transactions shall
consist of the following: (a) the Definitive Agreements (as defined in the Sale
Transaction Term Sheet); (b) the Plan; (c) the Confirmation Order; (d) the
Disclosure Statement and other Solicitation Materials; (e) the Disclosure
Statement Order; (f) the DIP Motion, the DIP Order, and the DIP Credit
Agreement; (g) the First Day Pleadings; (h) the Bidding Procedures Motion;
(i) the Bidding Procedures Order; (j) the Non-Core Asset Sale Definitive
Documents (k) the Plan Supplement; (l) the 1113/1114 Motion; (m) the 1113/1114
Order; (n) all documents memorializing the terms of the EIP Pool; (o) all
documents governing any employee bonus, incentive, retention and benefit plans
(other than the Westmoreland Coal Company 2018 Key Employee Incentive Plan and
the Westmoreland Coal Company 2018 Key Employee Retention Plan, except to the
extent either such plan is modified after the date of the Prepetition Bridge
Loan); and (p) any other material motions, applications, pleadings or other
documents the Company files with the Bankruptcy Court.

3.02. The Definitive Documents not executed or in a form attached to this
Agreement as of the Execution Date remain subject to negotiation and completion.
Upon completion, the Definitive Documents and every other document, deed,
agreement, filing, notification, letter or instrument related to the
Restructuring Transactions shall contain terms, conditions,

 

9



--------------------------------------------------------------------------------

representations, warranties, and covenants consistent with the terms of this
Agreement, as they may be modified, amended, or supplemented in accordance with
Section 14. Further, the Definitive Documents not executed or in a form attached
to this Agreement as of the Execution Date, and any amendments, modifications or
supplements to such Definitive Documents, shall be in form and substance
reasonably acceptable to the Company and the Required Consenting Stakeholders.

Section 4. Operational Observer. The Required Consenting Stakeholders shall
identify an operational observer (the “Operational Observer”) who shall be
granted reasonable access during normal business hours to the Company’s
executive and management-level personnel and mining facilities in order to
monitor and assist with, upon reasonable prior notice to the Company’s Chief
Executive Officer or Chief Operating Officer, on the terms determined by the
Company’s Chief Executive Officer or Chief Operating Officer (with such terms
not to be unreasonable), the Company’s day-to-day operations, including, but not
limited to, negotiations and discussions regarding the Company’s customer
contracts and collective bargaining agreements, employment decisions to be made
by the Company and the implementation of cost savings measures and the retention
of other consultants to assist in that process, through (i) if the Purchaser is
the Successful Bidder (as defined in the Bidding Procedures Order) for any of
the Core Assets, the Plan Effective Date, or (ii) if the Purchaser is not the
Successful Bidder for any of the Core Assets, the date of the Auction (as
defined in the Bidding Procedures Order); provided that, nothing herein shall
alter any provisions of any confidentiality agreements between the Operational
Observer and the Company. The Operational Observer shall be retained by or on
behalf of the Consenting Stakeholders and Operational Observer’s actual and
documented fees and out-of-pocket expenses shall be paid for by the Company. For
the avoidance of doubt, the Operational Observer will not have any authority or
control over any aspect of the Company or its business including, but not
limited to, day-to-day operations, the Chapter 11 Cases or any Restructuring
Transaction.

Section 5. Commitments of the Consenting Stakeholders.

5.01. General Commitments, Forbearances, and Waivers.

(a) During the Agreement Effective Period, each Consenting Stakeholder agrees in
respect of all of its Company Claims/Interests pursuant to this Agreement to:

(i) support the Restructuring Transactions and vote and exercise any powers or
rights available to it (including in any board, shareholders’, or creditors’
meeting or in any process requiring voting or approval to which they are legally
entitled to participate) in each case in favor of any matter requiring approval
to the extent necessary to implement the Restructuring Transactions;

(ii) use commercially reasonable efforts to cooperate with and assist the
Debtors in obtaining additional support for the Restructuring Transactions from
the Debtors’ other stakeholders;

(iii) use commercially reasonably efforts to give any notice, order,
instruction, or direction to the applicable Agents/Trustees necessary to give
effect to the Restructuring Transactions; and

 

10



--------------------------------------------------------------------------------

(iv) use commercially reasonable efforts to execute and implement the Definitive
Documents that are consistent with this Agreement to which it is required to be
a party.

(b) During the Agreement Effective Period, except as provided in this Agreement,
each Consenting Stakeholder agrees in respect of all of its Company
Claims/Interests pursuant to this Agreement that it shall not directly or
indirectly, and shall not direct any other person to:

(i) object to, delay, impede, or take any other action to interfere with
acceptance, implementation, or consummation of the Restructuring Transactions;

(ii) propose, file, support, or vote for any restructuring other than the
Restructuring Transactions;

(iii) file any motion, pleading, or other document with the Bankruptcy Court or
any other court (including any modifications or amendments thereof) that, in
whole or in part, is materially inconsistent with this Agreement or the Plan;

(iv) exercise any right or remedy for the enforcement, collection, or recovery
of any of the Claims or Interests against the Debtors; or

(v) object to, delay, impede, or take any other action to interfere with the
Company’s ownership and possession of its assets, wherever located, or interfere
with the automatic stay arising under section 362 of the Bankruptcy Code.

5.02. Commitments with Respect to Chapter 11 Cases.

(a) During the Agreement Effective Period, each Consenting Stakeholder that is
entitled to vote to accept or reject the Plan pursuant to its terms agrees that
it shall, subject to receipt by such Consenting Stakeholder, whether before or
after the commencement of the Chapter 11 Cases, of the Solicitation Materials:

(i) vote each of its Company Claims/Interests to accept the Plan by delivering
its duly executed and completed ballot accepting the Plan on a timely basis
following the commencement of the solicitation of the Plan and its actual
receipt of the Solicitation Materials and the ballot;

(ii) to the extent it is permitted to elect whether to opt out of the releases
set forth in the Plan, elect not to opt out of the releases set forth in the
Plan by timely delivering its duly executed and completed ballot(s) indicating
such election; and

(iii) not change, withdraw, amend, or revoke (or cause to be changed, withdrawn,
amended, or revoked) any vote or election referred to in clauses (a)(i) and
(ii) above.

 

11



--------------------------------------------------------------------------------

Section 6. Additional Provisions Regarding the Consenting Stakeholders’
Commitments.

6.01. Notwithstanding anything contained in this Agreement, nothing in this
Agreement shall:

(a) affect the ability of any Consenting Stakeholder to consult with (i) any
other Consenting Stakeholder; (ii) the Company; (iii) any other party in
interest in the Chapter 11 Cases (including any official committee and the
United States Trustee); or (iv) other bidders or potential purchasers of the
Company’s assets or equity, provided that, before disclosing confidential
information to such third parties, the applicable Consenting Stakeholders must
identify to the Company (x) such third party and (y) the confidential
information proposed to be shared with such third party, and such third party
must sign or have signed a confidentiality agreement in form and substance
reasonably acceptable to the Company;

(b) impair or waive the rights of any Consenting Stakeholder to assert or raise
any objection permitted under this Agreement in connection with the
Restructuring Transactions; or

(c) prevent any Consenting Stakeholder from enforcing this Agreement or
contesting whether any matter, fact, or thing is a breach of, or is inconsistent
with, this Agreement.

6.02. Consenting Stakeholders’ Fiduciary Duties. It is understood and agreed
that none of the Consenting Stakeholders has a duty of trust or confidence in
any form with any other Consenting Stakeholder, the Debtors, the Debtors’ direct
and indirect subsidiaries and affiliates, or any of their other creditors or
stakeholders, and, except as expressly provided in this Agreement, there are no
agreements, commitments or undertakings by, among or between any of them. It is
understood and agreed that any Consenting Stakeholder may trade its debt or
equity securities of the Debtors and their affiliates, as applicable, without
the consent of any of the Debtors or any other Consenting Stakeholder, subject
to applicable securities laws, the terms of such debt and equity securities and
the terms of this Agreement. No prior history, pattern or practice of sharing
confidences among or between any of the Consenting Stakeholders shall in any way
affect or negate this understanding and agreement. The Parties have no
agreement, arrangement, or understanding with respect to acting together for the
purpose of acquiring, holding, voting or disposing of any equity securities of
the Company and do not constitute a “group” within the meaning of Rule 13d-5
under the Securities Exchange Act of 1934, as amended.

Section 7. Commitments of the Company.

7.01. Affirmative Commitments. Except as set forth in Section 8, during the
Agreement Effective Period, the Company agrees to:

(a) support and take all steps reasonably necessary and desirable to consummate
the Restructuring Transactions in accordance with this Agreement, including the
pursuit and consummation of the Sale in accordance with the Sale Transaction
Term Sheet, and the pursuit and consummation of the Non-Core Asset Sales;

(b) to the extent any legal or structural impediment arises that would prevent,
hinder, or delay the consummation of the Restructuring Transactions contemplated
herein, support and take all steps reasonably necessary and desirable to address
any such impediment and implement the Restructuring Transactions;

 

12



--------------------------------------------------------------------------------

(c) comply with the milestones set forth on Schedule 2 to this Agreement (the
“Milestones”);

(d) use commercially reasonable efforts to obtain any and all required
regulatory and/or third-party approvals for the Restructuring Transactions;

(e) obtain the consent of the Required Consenting Stakeholders before extending
or renewing (or permitting to be extended or renewed) the term of any collective
bargaining agreement to which any Debtors or Non-Debtors, as applicable, are
party or that is included in the Sale absent the Company’s ability to terminate
such collective bargaining agreement prior to the Plan Effective Date;

(f) obtain the consent of the Required Consenting Stakeholders before assuming,
rejecting, entering into, amending, restating, supplementing, modifying,
terminating, replacing, assigning, renewing or otherwise extending the term of
(i) any revenue-generating contract that has, or if entered into by the Company
would have, a term that is six (6) months or longer. or (ii) any shared service
agreement or other similar arrangement with respect to WMLP and its operations;

(g) obtain the consent of the Required Consenting Stakeholders before making any
payments under any employee bonus, incentive, retention or benefit plans (other
than the Westmoreland Coal Company 2018 Key Employee Incentive Plan and the
Westmoreland Coal Company 2018 Key Employee Retention Plan;

(h) obtain the consent of the Required Consenting Stakeholders (not to be
unreasonably withheld) before (i) filing any Non-Core Asset Sale Procedures
Motion (if any), (ii) filing any Non-Core Asset Sale Motions (if any) or
proposed Non-Core Asset Sale Orders (if any) or (iii) consummating any Non-Core
Asset Sales (if any), the terms of which shall be reasonably acceptable to the
Required Consenting Stakeholders;

(i) negotiate in good faith and use commercially reasonable efforts to execute
and deliver the Definitive Documents and any other required agreements to
effectuate and consummate the Restructuring Transactions as contemplated by this
Agreement;

(j) use commercially reasonable efforts to seek additional support for the
Restructuring Transactions from their other material stakeholders to the extent
reasonably prudent;

(k) use commercially reasonable efforts to oppose any party or person from
taking any actions contemplated in Section 7.02; and

(l) negotiate in good faith with the Consenting Stakeholders the restructuring
or other disposition of WMLP and not support any such restructuring or other
disposition of WMLP that negatively impacts the Restructuring Transactions
(including, but not limited to, any restructuring or disposition of WMLP that
would leave liabilities at any of the Debtors the payment of which is required
under section 1129(a)(9) of the Bankruptcy Code in order to receive entry of the
Confirmation Order, or with respect to any non-Debtors, that must be satisfied
in full in cash by the Debtors or the Purchaser); and

 

13



--------------------------------------------------------------------------------

(m) provide counsel to the Consenting Stakeholders with copies of any Definitive
Documents or other material pleadings to be filed in the Bankruptcy Court at
least five (5) Business Days, to the extent practicable, prior to filing such
pleading.

7.02. Negative Commitments. Except as set forth in Section 8, during the
Agreement Effective Period, each of the Debtors and Non-Debtors shall not
directly or indirectly:

(a) object to, delay, impede, or take any other action to interfere with
acceptance, implementation, or consummation of the Restructuring Transactions;

(b) take any action that is inconsistent in any material respect with, or is
intended to frustrate or impede approval, implementation and consummation of the
Restructuring Transactions described in, this Agreement or the Plan;

(c) modify the Plan, in whole or in part, in a manner that is not consistent
with this Agreement in all material respects; or

(d) file any motion, pleading, or Definitive Documents with the Bankruptcy Court
or any other court (including any modifications or amendments thereof) that, in
whole or in part, is not materially consistent with this Agreement or the Plan.

Section 8. Additional Provisions Regarding Company’s Commitments.

8.01. Notwithstanding anything to the contrary in this Agreement, nothing in
this Agreement shall require the Company or the board of directors, board of
managers, or similar governing body of the Company, after consulting with
counsel, to take any action or to refrain from taking any action with respect to
the Restructuring Transactions to the extent taking or failing to take such
action would be inconsistent with applicable Law or its fiduciary obligations
under applicable Law, and any such action or inaction pursuant to Section 8.01
shall not be deemed to constitute a breach of this Agreement; provided, however,
that the Company shall provide the Consenting Stakeholders with notice of any
such action or inaction within two (2) Business Days of such action or inaction.

8.02. Notwithstanding anything to the contrary in this Agreement, but subject to
the terms of Section 8.01 and through the date of the Auction (as such term
shall be defined in the Bidding Procedures Order), the Company and its
respective directors, officers, employees, investment bankers, attorneys,
accountants, consultants, and other advisors or representatives shall have the
rights to: (a) consider, respond to, and facilitate Alternative Restructuring
Proposals; (b) provide access to non-public information concerning the Company
to any Entity or enter into Confidentiality Agreements or nondisclosure
agreements with any Entity; (c) maintain or continue discussions or negotiations
with respect to Alternative Restructuring Proposals; (d) otherwise cooperate
with, assist, participate in, or facilitate any inquiries, proposals,
discussions, or negotiation of Alternative Restructuring Proposals; and
(e) enter into or continue discussions or negotiations with holders of Claims
against or Equity Interests in a Debtor (including any Consenting Stakeholder),
any other party in interest in the Chapter 11 Cases (including any official
committee and the United States Trustee), or any other Entity regarding the
Restructuring Transactions or Alternative Restructuring Proposals; provided,
however, notwithstanding anything to the contrary herein, if the Company
receives a proposal or expression of interest (orally or in

 

14



--------------------------------------------------------------------------------

writing) from a third party regarding an Alternative Restructuring Proposal, the
Company shall (i) provide counsel to the Consenting Stakeholders with such
Alternative Restructuring Proposal within one (1) Business Day, including the
identity of the party or parties making such proposal or expression of interest.

8.03. Nothing in this Agreement shall: (a) impair or waive the rights of any
Debtor to assert or raise any objection permitted under this Agreement in
connection with the Restructuring Transactions; or (b) prevent any Debtor from
enforcing this Agreement or contesting whether any matter, fact, or thing is a
breach of, or is inconsistent with, this Agreement.

Section 9. Transfer of Interests and Securities.

9.01. During the Restricted Period, no Consenting Stakeholder shall Transfer any
ownership (including any beneficial ownership as defined in the Rule 13d-3 under
the Securities Exchange Act of 1934, as amended) in any Company Claims/Interests
to any affiliated or unaffiliated party, including any party in which it may
hold a direct or indirect beneficial interest, unless:

(a) in the case of any Company Claims/Interests, the authorized transferee is
either (1) a qualified institutional buyer as defined in Rule 144A of the
Securities Act, (2) a non-U.S. person in an offshore transaction as defined
under Regulation S under the Securities Act, (3) an institutional accredited
investor (as defined in the Rules), or (4) a Consenting Stakeholder; and

(b) either (i) the transferee executes and delivers to counsel to the Company,
at or before the time of the proposed Transfer, a Joinder Agreement or (ii) the
transferee is a Consenting Stakeholder and the transferee provides notice of
such Transfer (including the amount and type of Company Claim/Interest
Transferred) to counsel to the Company at or before the time of the proposed
Transfer (any such transfer that complies with these requirements, a “Permitted
Transfer”).

9.02. Upon compliance with the requirements of Section 9.01, the transferor
shall be deemed to relinquish its rights (and be released from its obligations)
under this Agreement to the extent of the rights and obligations in respect of
such transferred Company Claims/Interests. Any Transfer in violation of
Section 9.01 shall be void ab initio.

9.03. This Agreement shall in no way be construed to preclude the Consenting
Stakeholders from acquiring additional Company Claims/Interests; provided,
however, that (a) such additional Company Claims/Interests shall automatically
and immediately upon acquisition by a Consenting Stakeholder be deemed subject
to the terms of this Agreement (regardless of when or whether notice of such
acquisition is given to counsel to the Company or counsel to the Consenting
Stakeholders) and (b) such Consenting Stakeholder must provide notice of such
acquisition (including the amount and type of Company Claim/Interest acquired)
to counsel to the Company within five (5) Business Days of such acquisition.

9.04. Section 9 shall not impose any obligation on any Debtor to issue any
“cleansing letter” or otherwise publicly disclose information for the purpose of
enabling a Consenting Stakeholder to Transfer any of its Company
Claims/Interests. Notwithstanding anything to the contrary herein, to the extent
a Debtor and another Party have entered into a Confidentiality Agreement, the
terms of such Confidentiality Agreement shall continue to apply and remain in
full force and effect according to its terms, and this Agreement does not
supersede any rights or obligations otherwise arising under such Confidentiality
Agreements.

 

15



--------------------------------------------------------------------------------

9.05. Notwithstanding Section 9.01, a Qualified Marketmaker that acquires any
Company Claims/Interests with the purpose and intent of acting as a Qualified
Marketmaker for such Company Claims/Interests shall not be required to execute
and deliver a Joinder Agreement in respect of such Company Claims/Interests if
(i) such Qualified Marketmaker subsequently transfers such Company
Claims/Interests (by purchase, sale assignment, participation, or otherwise)
within five (5) Business Days of its acquisition to a transferee that is an
entity that is not an affiliate, affiliated fund, or affiliated entity with a
common investment advisor; (ii) the transferee otherwise is a Permitted
Transferee under Section 9.01; and (iii) the Transfer otherwise is a Permitted
Transfer under Section 9.01. To the extent that a Consenting Stakeholder is
acting in its capacity as a Qualified Marketmaker, it may Transfer (by purchase,
sale, assignment, participation, or otherwise) any right, title or interests in
Company Claims/Interests that the Qualified Marketmaker acquires from a holder
of the Company Claims/Interests who is not a Consenting Stakeholder without the
requirement that the transferee be a Permitted Transferee.

9.06. Notwithstanding anything to the contrary in Section 9, the restrictions on
Transfer set forth in Section 9 shall not apply to the grant of any liens or
encumbrances on any claims and interests in favor of a bank or broker-dealer
holding custody of such claims and interests in the ordinary course of business
and which lien or encumbrance is released upon the Transfer of such claims and
interests.

Section 10. Representations and Warranties of Consenting Stakeholders. Each
Consenting Stakeholder severally, and not jointly, represents and warrants that,
as of the date such Consenting Stakeholder executes and delivers this Agreement
(or with respect to a transferee, the date of such Transfer) (each of which is a
continuing representation, warranty and covenant):

(a) it is either (i) the beneficial or record owner of the face amount of the
Company Claims/Interests or is the nominee, investment manager, or advisor for
beneficial holders of the Company Claims/Interests reflected in, and, having
made reasonable inquiry, is not the beneficial or record owner of any Company
Claims/Interests other than those reflected in, with respect to those
signatories to this Agreement as of October 9, 2018, a letter from the Ad Hoc
Group’s counsel delivered to the Company, or a Joinder Agreement, as applicable
(as may be updated pursuant to Section 9); or (ii) has sole investment or voting
discretion with respect to the principal amount of the Company Claims/Interests
set forth in such letter or such Joinder Agreement and has the power and
authority to bind beneficial owner(s) of such Company Claims/Interests to the
terms of this Agreement;

(b) it has the full power and authority to act on behalf of, vote and consent to
matters concerning, such Company Claims/Interests;

(c) such Company Claims/Interests are free and clear of any pledge, lien,
security interest, charge, claim, equity, option, proxy, voting restriction,
right of first refusal, or other limitation on disposition, transfer, or
encumbrances of any kind, that would adversely affect in any way such Consenting
Stakeholder’s ability to perform any of its obligations under this Agreement at
the time such obligations are required to be performed;

 

16



--------------------------------------------------------------------------------

(d) it has the full power to vote, approve changes to, and transfer all of its
Company Claims/Interests referable to it as contemplated by this Agreement
subject to applicable Law;

(e) solely with respect to holders of Company Claims/Interests, (i) it is either
(A) a qualified institutional buyer as defined in Rule 144A of the Securities
Act, (B) not a U.S. person (as defined in Regulation S of the Securities Act),
or (C) an institutional accredited investor (as defined in the Rules), and
(ii) any securities acquired by the Consenting Stakeholder in connection with
the Restructuring Transactions will have been acquired for investment and not
with a view to distribution or resale in violation of the Securities Act.

Section 11. Mutual Representations, Warranties, and Covenants. Each of the
Parties represents, warrants, and covenants to each other Party, as of the date
such Party executed and delivers this Agreement, on the Plan Effective Date:

(a) it is validly existing and in good standing under the Laws of the state of
its organization, and this Agreement is a legal, valid, and binding obligation
of such Party, enforceable against it in accordance with its terms, except as
enforcement may be limited by applicable Laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability;

(b) except as expressly provided in this Agreement, the Plan, and the Bankruptcy
Code, no consent or approval is required by any other person or entity in order
for it to effectuate the Restructuring Transactions contemplated by, and perform
its respective obligations under, this Agreement;

(c) the entry into and performance by it of, and the transactions contemplated
by, this Agreement do not, and will not, conflict in any material respect with
any Law or regulation applicable to it or with any of its articles of
association, memorandum of association or other constitutional documents;

(d) except as expressly provided in this Agreement, it has (or will have, at the
relevant time) all requisite corporate or other power and authority to enter
into, execute, and deliver this Agreement and to effectuate the Restructuring
Transactions contemplated by, and perform its respective obligations under, this
Agreement; and

(e) except as expressly provided by this Agreement, it is not party to any
restructuring or similar agreements or arrangements with the other Parties to
this Agreement that have not been disclosed to all Parties to this Agreement.

Section 12. Reserved.

Section 13. Termination Events.

13.01. Consenting Stakeholder Termination Events. This Agreement may be
terminated by the Required Consenting Stakeholders by the delivery to the
Company of a written notice in accordance with Section 15.11 hereof upon the
occurrence of the following events:

 

17



--------------------------------------------------------------------------------

(a) the breach in any material respect by a Debtor or Non-Debtor of any of its
obligations, representations, warranties, covenants or commitments set forth in
this Agreement that is either unable to be cured or remains uncured for five
(5) Business Days following the delivery of a written notice in accordance with
Section 15.11 hereof detailing any such breach;

(b) the Company’s acceptance of an Alternative Restructuring Proposal, including
but not limited to filing with the Bankruptcy Court, or publicly announcing that
it will file with the Bankruptcy Court, any plan of reorganization or
liquidation other than the Restructuring Transactions;

(c) the failure to comply with any of the Milestones set forth on Schedule 2 to
this Agreement;

(d) the Company’s exercise of its right under Section 8.01 of this Agreement, in
a manner that is otherwise inconsistent with the terms of this Agreement, to
take any action or to refrain from taking any action that would be inconsistent
with applicable Law or its fiduciary obligations under applicable Law;

(e) the failure to obtain entry of the interim or final DIP Order substantially
on the terms set forth in the proposed form of DIP Order attached as Exhibit 1
annexed to the DIP Credit Agreement (attached as Exhibit C hereto), except to
the extent such interim or final DIP Order is modified with the consent of the
Required Consenting Lenders;

(f) the occurrence of an “Event of Default” (as defined in the DIP Credit
Agreement) under the DIP Facility that has not been waived or timely cured in
accordance therewith;

(g) the termination of the authority to use cash collateral obtained under the
DIP Order;

(h) the Company’s (i) amendment or modification of, or filing of a pleading with
the Bankruptcy Court seeking authority to amend or modify, any of the Definitive
Documents, in a manner that is inconsistent with this Agreement, or which is
otherwise in a form or substance not reasonably satisfactory to the Required
Consenting Stakeholders, or (ii) publicly announcing, disclosing, or otherwise
publicizing its intention to take any such acts, whether independently or in
conjunction with another party;

(i) the reversal, stay, dismissal, vacation, reconsideration, modification or
amendment of the order of the Bankruptcy Court approving the Disclosure
Statement or the Confirmation Order after it is entered in a manner that is not
reasonably acceptable to the Required Consenting Stakeholders;

(j) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any final, non-appealable
ruling or order that (i) denies approval of any material term or condition of
the Restructuring Transactions or enjoins, restricts or renders impossible or
impracticable the consummation of a material portion of the Restructuring
Transactions, and (ii) remains in effect for five (5) Business Days after such
terminating Consenting Stakeholders transmit a written notice in accordance with
Section 15.11 hereof detailing any such issuance; provided, that this
termination right may not be exercised by any Party that sought or requested
such ruling or order in contravention of any obligation set out in this
Agreement;

 

18



--------------------------------------------------------------------------------

(k) the entry of an order by the Bankruptcy Court denying confirmation of the
Plan; or

(l) the entry of an order by the Bankruptcy Court, or the filing of a motion or
application by any Debtor seeking an order (without the prior written consent of
the Required Consenting Stakeholders, not to be unreasonably withheld), (i)
converting one or more of the Chapter 11 Cases of a Debtor to a case under
chapter 7 of the Bankruptcy Code, (ii) appointing an examiner with expanded
powers beyond those set forth in sections 1106(a)(3) and (4) of the Bankruptcy
Code or a trustee in one or more of the Chapter 11 Cases of a Debtor, or
(iii) rejecting this Agreement.

13.02. Debtor Termination Events. Any Debtor may terminate this Agreement as to
all Parties upon prior written notice to all Parties in accordance with
Section 15.11 hereof upon the occurrence of any of the following events:

(a) the breach in any material respect by one or more of the Consenting
Stakeholders of any provision set forth in this Agreement that remains uncured
for a period of five (5) Business Days after the receipt by the Consenting
Stakeholders of notice of such breach;

(b) the board of directors, board of managers, or such similar governing body of
any Debtor determines, in good faith, after consulting with counsel, (i) that
proceeding with any of the Restructuring Transactions would constitute a breach
of its fiduciary duties under applicable Law, or (ii) in the exercise of its
fiduciary duties, to pursue an Alternative Restructuring Proposal;

(c) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any final, non-appealable
ruling or order that (i) enjoins the consummation of a material portion of the
Restructuring Transactions and (ii) remains in effect for ten (10) Business Days
after such terminating Debtor transmits a written notice in accordance with
Section 15.11 hereof detailing any such issuance; provided, that this
termination right shall not apply to or be exercised by any Debtor that sought
or requested such ruling or order in contravention of any obligation or
restriction set out in this Agreement;

(d) the reversal, stay, dismissal, vacation, reconsideration, modification or
amendment of the order of the Bankruptcy Court approving the Disclosure
Statement or the Confirmation Order after it is entered in a manner that is not
reasonably acceptable to the Required Consenting Stakeholders; or

(e) the Bankruptcy Court enters an order denying confirmation of the Plan.

13.03. Mutual Termination. This Agreement, and the obligations of all Parties
hereunder, may be terminated by mutual written agreement among all of the
following: (a) the Required Consenting Stakeholders; and (b) each Debtor.

 

19



--------------------------------------------------------------------------------

13.04. Automatic Termination. This Agreement shall terminate automatically
without any further required action or notice immediately after the earlier of
(1) the Plan Effective Date, and (2) March 31, 2019 (the “Outside Date”). The
Outside Date may not be extended without the consent of all Consenting
Stakeholders; provided that, if the Confirmation Order is entered on or prior to
March 31, 2019, the Outside Date may be extended through April 30, 2019 with the
consent of the Consenting Stakeholders holding at least 65% of the aggregate
outstanding principal amount of the Prepetition Bridge Loan or DIP Facility (as
applicable) the Prepetition First Lien Notes, and the Prepetition Credit
Agreement Claims, taken together.

13.05. Effect of Termination. Upon the occurrence of a Termination Date as to a
Party, this Agreement shall be of no further force and effect as to such Party
and each Party subject to such termination shall be released from its
commitments, undertakings, and agreements under or related to this Agreement and
shall have the rights and remedies that it would have had, had it not entered
into this Agreement, and shall be entitled to take all actions, whether with
respect to the Restructuring Transactions or otherwise, that it would have been
entitled to take had it not entered into this Agreement, including with respect
to any and all Claims or causes of action. Upon the occurrence of a Termination
Date prior to the Confirmation Order being entered by a Bankruptcy Court, any
and all consents or ballots tendered by the Parties subject to such termination
before a Termination Date shall be deemed, for all purposes, to be null and void
from the first instance and shall not be considered or otherwise used in any
manner by the Parties in connection with the Restructuring Transactions and this
Agreement or otherwise; provided, however, any Consenting Stakeholder
withdrawing or changing its vote pursuant to Section 13.05 shall promptly
provide written notice of such withdrawal or change to each other Party to this
Agreement and, if such withdrawal or change occurs on or after the Petition
Date, file notice of such withdrawal or change with the Bankruptcy Court.
Nothing in this Agreement shall be construed as prohibiting a Debtor or any of
the Consenting Stakeholders from contesting whether any such termination is in
accordance with its terms or to seek enforcement of any rights under this
Agreement that arose or existed before a Termination Date. Except as expressly
provided in this Agreement, nothing herein is intended to, or does, in any
manner waive, limit, impair, or restrict (a) any right of any Debtor or the
ability of any Debtor to protect and reserve its rights (including rights under
this Agreement), remedies, and interests, including its claims against any
Consenting Stakeholder, and (b) any right of any Consenting Stakeholder, or the
ability of any Consenting Stakeholder, to protect and preserve its rights
(including rights under this Agreement), remedies, and interests, including its
claims against any Debtor or Consenting Stakeholder. No purported termination of
this Agreement shall be effective under Section 13.05 or otherwise if the Party
seeking to terminate this Agreement is in material breach of this Agreement,
except a termination pursuant to Section 13.02(b) or Section 13.02(e). Nothing
in Section 13.05 shall restrict any Debtor’s right to terminate this Agreement
in accordance with Section 13.02(b).

Section 14. Amendments and Waivers.

(a) This Agreement may not be modified, amended, or supplemented, and no
condition or requirement of this Agreement may be waived, in any manner except
in accordance with Section 14.

(b) This Agreement may be modified, amended, or supplemented, or a condition or
requirement of this Agreement may be waived, in a writing signed by each Debtor
and the Required Consenting Stakeholders; provided, however, that if the
proposed modification, amendment, waiver, or supplement has a material,
disproportionate, and adverse effect on any of the Company Claims/Interests held
by a Consenting Stakeholder, then the consent of each such affected Consenting
Stakeholder shall also be required to effectuate such modification, amendment,
waiver, or supplement.

 

20



--------------------------------------------------------------------------------

(c) Any proposed modification, amendment, waiver, or supplement that does not
comply with Section 14 shall be ineffective and void ab initio.

(d) The waiver by any Party of a breach of any provision of this Agreement shall
not operate or be construed as a further or continuing waiver of such breach or
as a waiver of any other or subsequent breach. No failure on the part of any
Party to exercise, and no delay in exercising, any right, power or remedy under
this Agreement shall operate as a waiver of any such right, power or remedy or
any provision of this Agreement, nor shall any single or partial exercise of
such right, power or remedy by such Party preclude any other or further exercise
of such right, power or remedy or the exercise of any other right, power or
remedy. All remedies under this Agreement are cumulative and are not exclusive
of any other remedies provided by Law.

Section 15. Miscellaneous.

15.01. Acknowledgement. Notwithstanding any other provision herein, this
Agreement is not and shall not be deemed to be an offer with respect to any
securities or solicitation of votes for the acceptance of a plan of
reorganization for purposes of sections 1125 and 1126 of the Bankruptcy Code or
otherwise. Any such offer or solicitation will be made only in compliance with
all applicable securities Laws, provisions of the Bankruptcy Code, and/or other
applicable Law.

15.02. Exhibits Incorporated by Reference; Conflicts. Each of the exhibits,
annexes, signatures pages, and schedules attached hereto is expressly
incorporated herein and made a part of this Agreement, and all references to
this Agreement shall include such exhibits, annexes, and schedules. In the event
of any inconsistency between this Agreement (without reference to the exhibits,
annexes, and schedules hereto) and the exhibits, annexes, and schedules hereto,
this Agreement (without reference to the exhibits, annexes, and schedules
thereto) shall govern.

15.03. Further Assurances. Subject to the other terms of this Agreement, the
Parties agree to execute and deliver such other instruments and perform such
acts, in addition to the matters herein specified, as may be reasonably
appropriate or necessary, or as may be required by order of the Bankruptcy
Court, from time to time, to effectuate the Restructuring Transactions, as
applicable.

15.04. Complete Agreement. Except as otherwise explicitly provided herein, this
Agreement constitutes the entire agreement among the Parties with respect to the
subject matter hereof and supersedes all prior agreements, oral or written,
among the Parties with respect thereto, other than any Confidentiality
Agreement.

15.05. GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM. THIS
AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH
STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. Each
Party hereto agrees

 

21



--------------------------------------------------------------------------------

that it shall bring any action or proceeding in respect of any claim arising out
of or related to this Agreement, to the extent possible, in the Bankruptcy
Court, and solely in connection with claims arising under this Agreement:
(a) irrevocably submits to the exclusive jurisdiction of the Bankruptcy Court;
(b) waives any objection to laying venue in any such action or proceeding in the
Bankruptcy Court; and (c) waives any objection that the Bankruptcy Court is an
inconvenient forum or does not have jurisdiction over any Party hereto.

15.06. TRIAL BY JURY WAIVER. EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

15.07. Execution of Agreement. This Agreement may be executed and delivered in
any number of counterparts and by way of electronic signature and delivery, each
such counterpart, when executed and delivered, shall be deemed an original, and
all of which together shall constitute the same agreement. Except as expressly
provided in this Agreement, each individual executing this Agreement on behalf
of a Party has been duly authorized and empowered to execute and deliver this
Agreement on behalf of said Party.

15.08. Rules of Construction. This Agreement is the product of negotiations
among the Company and the Consenting Stakeholders, and in the enforcement or
interpretation hereof, is to be interpreted in a neutral manner, and any
presumption with regard to interpretation for or against any Party by reason of
that Party having drafted or caused to be drafted this Agreement, or any portion
hereof, shall not be effective in regard to the interpretation hereof. The
Company and the Consenting Stakeholders were each represented by counsel during
the negotiations and drafting of this Agreement and continue to be represented
by counsel.

15.09. Survival. Notwithstanding the termination of this Agreement in accordance
with its terms, the agreements and obligations of the Parties in Section 12
shall survive such termination and shall continue in full force and effect for
the benefit of the Parties in accordance with the terms hereof.

15.10. Successors and Assigns; Third Parties. This Agreement is intended to bind
and inure to the benefit of the Parties and their respective successors and
permitted assigns, as applicable. There are no third party beneficiaries under
this Agreement, and the rights or obligations of any Party under this Agreement
may not be assigned, delegated, or transferred to any other person or entity.

15.11. Notices. All notices hereunder shall be deemed given if in writing and
delivered, by electronic mail, courier, or registered or certified mail (return
receipt requested), to the following addresses (or at such other addresses as
shall be specified by like notice):

 

  (a)

if to a Debtor, to:

Westmoreland Coal Company

9540 South Maroon Circle, Suite 300

Englewood, Colorado 80112

Attention: Jennifer Grafton, Chief Legal Officer and Chief Administrative
Officer

E-mail address: jgrafton@westmoreland.com

 

22



--------------------------------------------------------------------------------

with copies to:

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, IL 60654

Attention: Gregory Pesce

E-mail address: gregory.pesce@kirkland.com

and

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attention: Stephen E. Hessler, P.C.

E-mail address: stephen.hessler@kirkland.com

 

  (b)

if to Consenting Stakeholders, to:

[Consenting Stakeholder Notice Parties listed on Schedule 3 attached hereto.]

with copies to:

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, New York 10036

Attention: Thomas Moers Mayer and Stephen Zide

Email address: tmayer@kramerlevin.com and szide@kramerlevin.com

Any notice given by delivery, mail, or courier shall be effective when received.

15.12. Independent Due Diligence and Decision Making. Each Consenting
Stakeholder hereby confirms that its decision to execute this Agreement has been
based upon its independent investigation of the operations, businesses,
financial and other conditions, and prospects of the Company.

15.13. Enforceability of Agreement. Each of the Parties to the extent
enforceable waives any right to assert that the exercise of termination rights
under this Agreement is subject to the automatic stay provisions of the
Bankruptcy Code, and expressly stipulates and consents hereunder to the
prospective modification of the automatic stay provisions of the Bankruptcy Code
for purposes of exercising termination rights under this Agreement, to the
extent the Bankruptcy Court determines that such relief is required.

15.14. Waiver. If the Restructuring Transactions are not consummated, or if this
Agreement is terminated for any reason, the Parties fully reserve any and all of
their rights. Pursuant to Federal Rule of Evidence 408 and any other applicable
rules of evidence, this Agreement and all negotiations relating hereto shall not
be admissible into evidence in any proceeding other than a proceeding to enforce
its terms or the payment of damages to which a Party may be entitled under this
Agreement.

 

23



--------------------------------------------------------------------------------

15.15. Specific Performance. It is understood and agreed by the Parties that
money damages would be an insufficient remedy for any breach of this Agreement
by any Party, and each non-breaching Party shall be entitled to specific
performance and injunctive or other equitable relief (without the posting of any
bond and without proof of actual damages) as a remedy of any such breach,
including an order of the Bankruptcy Court or other court of competent
jurisdiction requiring any Party to comply promptly with any of its obligations
hereunder.

15.16. Several, Not Joint, Claims. Except where otherwise specified, the
agreements, representations, warranties, and obligations of the Parties under
this Agreement are, in all respects, several and not joint.

15.17. Severability and Construction. If any provision of this Agreement shall
be held by a court of competent jurisdiction to be illegal, invalid, or
unenforceable, the remaining provisions shall remain in full force and effect if
essential terms and conditions of this Agreement for each Party remain valid,
binding, and enforceable.

15.18. Remedies Cumulative. All rights, powers, and remedies provided under this
Agreement or otherwise available in respect hereof at Law or in equity shall be
cumulative and not alternative, and the exercise of any right, power, or remedy
thereof by any Party shall not preclude the simultaneous or later exercise of
any other such right, power, or remedy by such Party.

15.19. Capacities of Consenting Stakeholders. Each Consenting Stakeholder has
entered into this agreement on account of all Company Claims/Interests that it
holds (directly or through discretionary accounts that it manages or advises)
and, except where otherwise specified in this Agreement, shall take or refrain
from taking all actions that it is obligated to take or refrain from taking
under this Agreement with respect to all such Company Claims/Interests. For the
avoidance of doubt, no Consenting Stakeholder has entered into this agreement on
account of any Claims against, or Equity Interests in, WMLP it may hold
(directly or through discretionary accounts that it manages or advises).

15.20. Email Consents. Where a written consent, acceptance, approval, or waiver
is required pursuant to or contemplated by this Agreement, pursuant to
Section 3.02, Section 14, or otherwise, including a written approval by the
Company or the Required Consenting Stakeholders, such written consent,
acceptance, approval, or waiver shall be deemed to have occurred if, by
agreement between counsel to the Parties submitting and receiving such consent,
acceptance, approval, or waiver, it is conveyed in writing (including electronic
mail) between each such counsel without representations or warranties of any
kind on behalf of such counsel.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the day
and year first above written.

 

24



--------------------------------------------------------------------------------

Company’s Signature Page to

the Restructuring Support Agreement

WESTMORELAND COAL COMPANY

ABSALOKA COAL, LLC

BASIN RESOURCES, INC.

BUCKINGHAM COAL COMPANY, LLC

DAKOTA WESTMORELAND CORPORATION

HAYSTACK COAL COMPANY

PRAIRIE MINES & ROYALTY ULC

SAN JUAN COAL COMPANY

SAN JUAN TRANSPORTATION COMPANY

TEXAS WESTMORELAND COAL COMPANY

WCC HOLDING B.V.

WCC LAND HOLDING COMPANY, INC.

WEI-ROANOKE VALLEY, INC.

WESTERN ENERGY COMPANY

WESTMORELAND CANADA HOLDINGS INC.

WESTMORELAND CANADA, LLC

WESTMORELAND CANADIAN INVESTMENTS, LP

WESTMORELAND COAL COMPANY ASSET CORP.

WESTMORELAND COAL SALES COMPANY, INC.

WESTMORELAND ENERGY, LLC

WESTMORELAND ENERGY SERVICES, INC.

WESTMORELAND ENERGY SERVICES NEW YORK, INC.

WESTMORELAND MINING LLC

WESTMORELAND NORTH CAROLINA POWER LLC

WESTMORELAND PARTNERS

WESTMORELAND POWER, INC.

WESTMORELAND RESOURCES, INC.

WESTMORELAND RISK MANAGEMENT, INC.

WESTMORELAND-ROANOKE VALLEY, LP

WESTMORELAND SAN JUAN, LLC

WESTMORELAND SAN JUAN HOLDINGS, INC.

WESTMORELAND SAVAGE CORP.

WESTMORELAND TEXAS JEWETT COAL COMPANY

WRI PARTNERS, INC.

 

By: /s/ Michael Hutchinson                         Name: Michael Hutchinson
Authorized Signatory



--------------------------------------------------------------------------------

Schedule 1

Entities

Debtors

ABSALOKA COAL, LLC

BASIN RESOURCES, INC.

BUCKINGHAM COAL COMPANY, LLC

DAKOTA WESTMORELAND CORPORATION

HAYSTACK COAL COMPANY

SAN JUAN COAL COMPANY

SAN JUAN TRANSPORTATION COMPANY

TEXAS WESTMORELAND COAL COMPANY

WCC LAND HOLDING COMPANY, INC.

WEI-ROANOKE VALLEY, INC.

WESTERN ENERGY COMPANY

WESTMORELAND COAL COMPANY

WESTMORELAND COAL COMPANY ASSET CORP.

WESTMORELAND COAL SALES COMPANY, INC.

WESTMORELAND ENERGY SERVICES NEW YORK, INC.

WESTMORELAND ENERGY, LLC

WESTMORELAND ENERGY SERVICES, INC.

WESTMORELAND MINING LLC

WESTMORELAND NORTH CAROLINA POWER LLC

WESTMORELAND PARTNERS

WESTMORELAND POWER, INC.

WESTMORELAND RESOURCES, INC.

WESTMORELAND-ROANOKE VALLEY, LP

WESTMORELAND SAN JUAN, LLC

WESTMORELAND SAN JUAN HOLDINGS, INC.

WESTMORELAND SAVAGE CORP.

WESTMORELAND TEXAS JEWETT COAL COMPANY

WRI PARTNERS, INC.

Non-Debtors

PRAIRIE MINES & ROYALTY ULC

WCC HOLDING B.V.

WESTMORELAND CANADA HOLDINGS INC.

WESTMORELAND CANADA, LLC

WESTMORELAND CANADIAN INVESTMENTS, LP

WESTMORELAND RISK MANAGEMENT, INC.



--------------------------------------------------------------------------------

Schedule 2

Milestones



--------------------------------------------------------------------------------

Execution Version

Westmoreland Coal Company:

Milestones Under The DIP Credit Agreement, DIP Order, and Restructuring Support
Agreement1

 

MILESTONE

  

DATE

Petition Date   

•  October 9, 2018

DIP Motion   

•  No later than October 10, 2018, the Debtors shall file with the Bankruptcy
Court the DIP Motion.

Interim DIP Order   

•  No later than October 12, 2018, the Bankruptcy Court shall enter the interim
DIP order.

Bidding Procedures Motion, Non-Core Assets Sale Procedures Motion, Plan, and
Disclosure Statement   

•  No later than October 18, 2018, the Debtors shall file with the Bankruptcy
Court a Bidding Procedures Motion, and the Non-Core Assets Sale Procedures
Motion.

Plan and Disclosure Statement   

•  No later than October 25, 2018, the Debtors shall file with the Bankruptcy
Court the Plan and Disclosure Statement and motion to approve the Disclosure
Statement and related solicitation materials.

1113/1114 Motion   

•  No later than November 8, 2018, the Debtors shall (x) have reached an
agreement with the applicable authorized representatives of the employees and
the retirees regarding modifications to the Debtors’ collective bargaining
agreements and retiree benefits or, (y) absent such agreement, filed the
1113/1114 Motion (that is reasonably acceptable to the Required Consenting
Stakeholders).

Final DIP Order   

•  No later than November 8, 2018, the Bankruptcy Court shall enter the final
DIP Order.

Bidding Procedures Order   

•  No later than November 15, 2018, the Bankruptcy Court shall enter the Bidding
Procedures Order and an order approving the Non-Core Assets Sale Procedures
Motion.

Disclosure

Statement Order

  

•  No later than December 13, 2018, the Bankruptcy Court shall enter an order
approving the adequacy of the Disclosure Statement.

 

1 

Capitalized terms not otherwise defined herein have the meaning ascribed to them
in the Restructuring Support Agreement.

 

- 1 -



--------------------------------------------------------------------------------

Execution Version

 

MILESTONE

  

DATE

1113/1114 Order   

•  In the event the 1113/1114 Motion is filed, then no later than January 10,
2019, the Bankruptcy Court shall enter the 1113/1114 Order.

Bid Deadline   

•  No later than January 15, 2019, the bid deadline under the Bidding Procedures
Order shall occur.

Auction   

•  No later than January 22, 2019, the Debtors shall commence an auction in
connection with the Sale process for the Core Assets.

Confirmation Order   

•  No later than February 14, 2019 the Bankruptcy Court shall enter the
Confirmation Order and approve the sale of the Core Assets.

Plan Effective Date   

•  No later than February 28, 2019, the confirmed Plan shall have become
effective including any sale transaction for the Closing Date Transferred Assets
(including, for the avoidance of doubt, any Transferred Non-Core Assets).

 

- 2 -



--------------------------------------------------------------------------------

Schedule 3

Consenting Stakeholder Notice Parties



--------------------------------------------------------------------------------

Schedule 4

Form of Joinder Agreement

FORM OF JOINDER AGREEMENT FOR CONSENTING STAKEHOLDERS

This Joinder Agreement to the Restructuring Support Agreement, dated as of
October 9, 2018, (as amended, supplemented or otherwise modified from time to
time, the “Agreement”), by and among Westmoreland Coal Company (the “Company”)
and each of its directly or indirectly held subsidiaries and the Consenting
Stakeholders, is executed and delivered by                         (the “Joining
Party”) as of                         . Each capitalized term used herein but
not otherwise defined shall have the meaning set forth in the Agreement.

1. Agreement to be Bound. The Joining Party hereby agrees to be bound by all of
the terms of the Agreement, a copy of which is attached to this Joinder
Agreement as Annex I (as the same as been or may be hereafter amended, restated
or otherwise modified from time to time in accordance with the provisions
thereof). The Joining Party shall hereafter be deemed to be a “Consenting
Stakeholder” and a “Party” for all purposes under the Agreement and with respect
to any and all claims held by such Joining Party.

2. Representations and Warranties. With respect to the aggregate principal
amount of the Claims held by the Joining Party, the Joining Party hereby makes
each of the representations and warranties of the Consenting Stakeholders set
forth in Sections 10 and 11 of the Agreement to each other Party to the
Agreement.

3. Governing Law. This Joinder Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
any conflict of laws provisions which would require the application of the law
of any other jurisdiction.

[Signature Page Follows]



--------------------------------------------------------------------------------

Exhibit A

Plan Term Sheet



--------------------------------------------------------------------------------

Execution Version

 

 

EXHIBIT A TO RESTRUCTURING SUPPORT AGREEMENT

PLAN TERM SHEET

October 9, 2018

THIS PLAN TERM SHEET IS NOT AN OFFER OR ACCEPTANCE WITH RESPECT TO ANY
SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN THE
MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION
WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE
BANKRUPTCY CODE. NOTHING CONTAINED IN THIS PLAN TERM SHEET SHALL BE AN ADMISSION
OF FACT OR LIABILITY OR, UNTIL THE OCCURRENCE OF THE AGREEMENT EFFECTIVE DATE ON
THE TERMS DESCRIBED HEREIN, DEEMED BINDING ON ANY OF THE PARTIES HERETO.

 

 

This term sheet (including the annexes attached hereto, the “Plan Term Sheet”)1
sets forth the principal terms of the proposed restructuring of the Debtors, to
be effectuated through a chapter 11 plan (the “Plan”). This Plan Term Sheet does
not purport to set forth all the terms and conditions of the Restructuring
Transactions, which will be set forth in the Plan and the other Definitive
Documents in accordance with the RSA. For the avoidance of doubt, it is not
contemplated that any subsidiary of the Company that is formed under the laws of
Canada will commence a proceeding to effectuate the transactions contemplated by
the Plan Term Sheet.

 

Restructuring Summary Sale of the Core Assets and Transfer of the Transferred
Non-Core Assets    On the Plan Effective Date, after the Debtors have conducted
an auction for the Core Assets, the Debtors and the Purchaser (or, in the event
the Purchaser does not win the Auction, the Successful Bidder) shall consummate
the Sale of the Core Assets. Pursuant to the Sale of the Core Assets and the
Transferred Non-Core Assets (together with the Core Assets, the “Closing Date
Transferred Assets”), the Debtors shall transfer the Closing Date Transferred
Assets to the Purchaser (or, in the event the Purchaser does not win the
Auction, the Successful Bidder), free and clear of the Excluded Liabilities, in
each case, in a manner consistent with, and as described in, the term sheet
attached as Exhibit B to the RSA (the “Sale Transaction Term Sheet”).

Marketing Process

for Non-Core Assets

   Prior to and following the Petition Date, the Debtors will market the
Non-Core Assets for sale in accordance with the terms and conditions of the RSA.
Sale of Non-Core Assets2    In the event that the Debtors do not directly or
indirectly transfer any Non-Core Assets to a third party acquirer on or before
the Plan Effective Date in a manner consistent with the RSA, then, on the Plan
Effective Date, the Debtors shall transfer any such Transferred Non-Core Assets
to

 

1 

Capitalized terms used but not defined in this Plan Term Sheet shall have the
meanings ascribed to such terms in the Restructuring Support Agreement, dated as
of October 9, 2018 (the “RSA”), to which this Plan Term Sheet is attached as
Exhibit A or, if not defined in the RSA, the Sale Transaction Term Sheet
attached thereto as Exhibit B.

2 

The Sale Transaction Term Sheet shall govern the terms of any sale or
disposition of the Non-Core Assets and the treatment of the Excluded
Liabilities.



--------------------------------------------------------------------------------

  

the Purchaser (or, in the event the Purchaser does not win the Auction, the
Successful Bidder) free and clear of any Excluded Liabilities in each case, in a
manner consistent with, and as described in, the Sale Transaction Term Sheet.
The Excluded Liabilities will be treated in accordance with the terms of the
Sale Transaction Term Sheet.

 

For the avoidance of doubt, if a Non-Core Asset is acquired by a third party,
the Purchaser (or, in the event the Purchaser does not win the Auction, the
Successful Bidder) shall not assume or otherwise be responsible for and the
Consenting Stakeholders will not provide any funding with respect to the
reclamation obligations associated with such Non-Core Assets, which shall be
assumed by the third party acquirer thereof.

DIP Facility and Cash Collateral   

After the Petition Date, the Debtors will enter into the DIP Facility, which
shall refinance the Debtors’ obligations under the Prepetition Bridge Loan.

 

The Consenting Stakeholders shall consent to the use of the Debtors’ cash
collateral on the terms set forth in the proposed form of interim DIP Order
attached as Exhibit 1 annexed to Exhibit C to the RSA.

WMLP Disposition   

For the avoidance of doubt, the Company’s direct and indirect Equity Interests
in WMLP will not be transferred to the Purchaser. WMLP will market its assets to
potential third-party bidders for a Sale pursuant to a chapter 11 plan proposed
by WMLP in connection with separate chapter 11 cases commenced by WMLP. As set
forth in the RSA, the Debtors must negotiate in good faith with the Consenting
Stakeholders the restructuring or other disposition of WMLP and not support any
such restructuring or other disposition of WMLP that negatively impacts the
Restructuring Transactions (including, but not limited to, any restructuring or
disposition of WMLP that would leave liabilities at any of the Debtors or
Non-Debtors). The Company’s direct and indirect Equity Interests in WMLP are
expected to be cancelled in connection with the disposition of WMLP’s assets
(the “WMLP Interest Cancellation”).

 

For the avoidance of doubt, neither the Consenting Stakeholders nor the
Purchaser shall be responsible for any reclamation obligations associated with
WMLP or its assets.

 

Following the Petition Date, the Company and the Consenting Stakeholders shall
engage in good faith discussions with WMLP and its secured creditors regarding
the terms of any transition services or similar arrangements with respect to the
shared services provided by the Company to WMLP in the event a chapter 11 plan
with respect to WMLP does not become effective on or before the Plan Effective
Date.

Claims Administrator    Following the Plan Effective Date, the Company shall
appoint a claims administrator to administer claims asserted against the Debtors
and oversee the wind-down of the estate and any assets remaining in the estate
after the Plan Effective Date (the “Claims Administrator”). The identity, role
and compensation of the Claims Administrator shall be set forth in a plan
supplement to be filed before the Plan Effective Date (the “Plan Supplement”)
and shall be acceptable to the Required Consenting Stakeholders.

 

2



--------------------------------------------------------------------------------

Proposed Treatment of Claims and Interests Under the Plan On the Plan Effective
Date, each holder of an allowed Claim or Interest, as applicable, shall receive
under the Plan the treatment described below in full and final satisfaction,
settlement, release, and discharge of and in exchange for such holder’s allowed
Claim or Interest, except to the extent different treatment is agreed to by the
applicable parties. DIP Facility Claims    The DIP Facility shall either: (a) be
assumed by the Purchaser in connection with the Plan Effective Date and shall
continue in force until the obligations under the DIP Facility are indefeasibly
paid in full in cash in accordance with the DIP Facility; or (b) paid in full in
cash on the Plan Effective Date. Administrative, Priority Tax, Other Priority
Claims, and Other Secured Claims   

(a)   Administrative Expense Claims: Except to the extent a holder of an Allowed
Administrative Expense Claim agrees to less favorable treatment, each holder of
an Allowed Administrative Expense Claim will receive cash equal to the full
unpaid amount of such Allowed Administrative Expense claim, which payments shall
be made in the ordinary course of business or on the later of the Plan Effective
Date and the date on which such claim becomes an Allowed Claim (or as soon as
reasonably practicable thereafter).

 

(b)   Priority Tax Claims: Except to the extent a holder of an Allowed Priority
Tax Claim agrees to less favorable treatment, pursuant to section 1129(a)(9)(C)
of the Bankruptcy Code, each holder of an Allowed Priority Tax Claim shall
receive, at the Debtors’ option and subject to the consent of the Required
Consenting Stakeholders, either (i) cash equal to the Allowed amount of such
claim on the later of the Plan Effective Date and the date such claim becomes an
Allowed claim (or as soon as reasonably practicable thereafter) or (ii) through
equal annual installment payments in cash, of a total value equal to the allowed
amount of such claim, over a period ending not later than five (5) years after
the Petition Date.

 

(c)   Other Priority Claims: Except to the extent a holder of an Allowed Other
Priority Claim agrees to less favorable treatment, each holder of an Allowed
Other Priority Claim will receive cash equal to the Allowed amount of such claim
on the later of the Plan Effective Date and the date on which such claim becomes
an Allowed Claim (or as soon as reasonably practicable thereafter).

 

(d)   Other Secured Claims: Except to the extent that a holder of Allowed Other
Secured Claim agrees to less favorable treatment, each holder of an Allowed
Other Secured Claim will (i) be reinstated and rendered unimpaired in accordance
with section 1124(2) of the Bankruptcy Code, notwithstanding any contractual
provision or applicable non-bankruptcy law that entitles the holder of such
claim to demand or to receive payment prior to the stated maturity of such
Allowed Other Secured Claim from and after the occurrence of a default,
(ii) receive cash in an amount equal to such Allowed Other Secured Claim as
determined in accordance with section 506(a) of the Bankruptcy Code, or
(iii) receive the collateral securing its Allowed Other Secured Claim on the
later of the Plan Effective Date

 

3



--------------------------------------------------------------------------------

   and the date such Other Secured Claim becomes Allowed (or as soon as
reasonably practicable thereafter), in each case as determined by the Debtors
and consented to by the Required Consenting Stakeholders. Prepetition First Lien
Claims   

Each holder of a Claim on account of the Prepetition Credit Agreement or the
Prepetition First Lien Notes (a “Prepetition First Lien Claim”), will receive on
account of such Claim:

 

(a)   If the Sale is consummated with the Purchaser, its pro rata share of
(i) the equity interests of the Purchaser and (if applicable) debt issued by the
Purchaser, (ii) the cash proceeds (if any) of the Excluded Assets (including,
for the avoidance of doubt, any Non-Core Assets sold to third parties), (iii) to
the extent of any remaining secured portion of the Prepetition First Lien Claim,
all proceeds of the Debtors’ assets that constitute collateral of the holders of
Prepetition First Lien Claims, including but not limited to the Debtors’ Equity
Interests in WMLP, and (iv) to the extent of any general unsecured deficiency
claim, the distribution to Allowed General Unsecured Claims under the Plan; or

 

(b)   If the Sale is not consummated with the Purchaser, (i) payment in full in
cash or (ii) an amount otherwise agreed upon by the Debtors and the Required
Consenting Stakeholders.

 

Any unpaid fees and expenses of the Prepetition Term Loan Agent or Prepetition
First Lien Notes Trustee will be paid in full in cash on the Plan Effective
Date.

General Unsecured Claims    Except to the extent that a holder of an Allowed
General Unsecured Claim agrees to less favorable treatment, on or as soon as is
reasonably practicable after the Plan Effective Date, in full and final
satisfaction, settlement, release, and discharge of, and in exchange for each
Allowed General Unsecured Claim, each holder thereof shall receive its pro rata
share of cash equal to, as agreed upon by the Debtors and the Required
Consenting Stakeholders, the liquidation value of any assets of the Debtors not
subject to a lien and available for distribution after giving effect to the
treatment of, or distribution on account of, all Prepetition First Lien Claims,
allowed administrative, professional fee, priority tax, other priority claims or
other secured claims. Intercompany Claims    All Claims held by a Debtor or
affiliate thereof in any other Debtor or affiliate (an “Intercompany Claim”)
will be, at the option of the Required Consenting Stakeholders and the Company,
either (a) reinstated or (b) cancelled without any distribution on account of
such Intercompany Claims. Intercompany Interests    All Equity Interests held by
a Debtor in any other Debtor will be, at the option of the Required Consenting
Stakeholders and the Company, either (a) reinstated or (b) cancelled without any
distribution on account of such Equity Interests. Section 510(b) Claims    Any
Claims arising under section 510(b) of the Bankruptcy Code shall be discharged
without any distribution. Equity Interests in Westmoreland Coal Company    The
Equity Interests in Westmoreland Coal Company shall be cancelled on the
Post-Closing Reconciliation Date (as defined below) without any distribution on
account of such Equity Interest.

 

4



--------------------------------------------------------------------------------

Miscellaneous Provisions Conditions Precedent to the Plan Effective Date   

The occurrence of the Plan Effective Date shall be subject to the following
additional conditions precedent:

 

•  the occurrence of the Closing as described in the Sale Transaction Term
Sheet;

 

•  the RSA shall not have been terminated and remain in full force and effect;

 

•  the orders approving the Disclosure Statement and the Plan shall have been
entered and such orders shall not have been stayed, modified, or vacated on
appeal;

 

•  establishment of a professional fee escrow account funded in the amount of
estimated accrued but unpaid professional fees incurred by the legal counsel and
other advisors to the Debtors and any statutory committees during the Chapter 11
Cases;

 

•  all schedules, documents, supplements and exhibits to the Plan shall be, in
form and substance, in accordance with the terms of the RSA; and

 

•  any and all requisite governmental, regulatory, and third-party approvals and
consents shall have been obtained.

Executory Contracts and Unexpired Leases    To the extent necessary in
connection with the Plan, the Debtors shall seek to assume pursuant to, inter
alia, section 365 of the Bankruptcy Code, those executory contracts and
unexpired leases that may be mutually agreed upon by the Debtors and the
Required Consenting Stakeholders and set forth on a schedule to be included in
the Plan Supplement (the “Assumption Schedule”). As of and subject to the
occurrence of the Plan Effective Date, all executory contracts and unexpired
leases to which the Debtors are party shall be deemed rejected unless such
executory contract or unexpired lease (a) was previously assumed or rejected
pursuant to a final order of the Bankruptcy Court, (b) is specifically listed on
the Assumption Schedule or (c) is the subject of a separate motion filed by a
Debtor for assumption or rejection under section 365 of the Bankruptcy Code. The
Debtors shall use commercially reasonable efforts to provide the Required
Consenting Stakeholders and their advisors with all reasonable information
needed to analyze a decision to assume or reject an executory contract or
unexpired lease, and the Debtors shall not make any such decision without first
obtaining the consent of the Required Consenting Stakeholders, such consent not
to be unreasonably withheld. Post-Plan Effective Date Consulting Arrangements   
On or before January 31, 2019, the Purchaser (or, in the event that the
Purchaser does not win the Auction, the Successful Bidder), shall notify each of
Joseph Micheletti, Gary Kohn, Jennifer Grafton, Sheldon de Jager, and Scott
Henry (the “Consultants”) whether it will enter into an agreement with such
Consultant that will commence on the Plan Effective Date (collectively, the
“Advisory Services Agreements”) for transition

 

5



--------------------------------------------------------------------------------

   and advisory services and assistance to the Purchaser (or, in the event that
the Purchaser does not win the Auction, the Successful Bidder). The terms and
conditions of each Advisory Service Agreement (if any) shall be mutually
acceptable to such Consultant and the Required Consenting Stakeholders.
Purchaser Stock    Except as otherwise noted, it is the intent of the parties
that any “securities” as defined in section 2(a)(1) of the Securities Act of
1933 issued under the Plan, except with respect to any entity that is an
underwriter, shall be exempt from registration under U.S. federal and state
securities laws pursuant to section 1145 of the Bankruptcy Code, provided that,
to the extent that such exemption is unavailable, such securities shall be
issued pursuant to any other available exemptions from registration. Purchaser
Corporate Governance Matters    All corporate governance matters related to the
Purchaser, including but not limited to the appointment of members of the
Purchaser’s board of directors and the definitive documents governing all
corporate governance matters, will be determined by the Required Consenting
Stakeholders in their sole discretion. Cancellation of Notes, Interests,
Instruments, Certificates and Other Documents    Unless otherwise provided
herein, on the Plan Effective Date, all notes, instruments, certificates, and
any other documents evidencing Claims or Interests will be cancelled, and the
obligations of the Debtors thereunder or in any way related thereto will be
deemed satisfied in full and discharged except, without limitation, any
indemnification obligations owed by the Debtors to the Consenting Stakeholders
under any instrument that includes the DIP Order, which shall survive the Plan
Effective Date; provided that, solely in the event restructuring transactions
with respect to WMLP have not been finalized as of the Plan Effective Date, the
Company will remain in chapter 11 and the Equity Interests in the Company and,
if necessary, a portion of the Prepetition First Lien Claims will not be
cancelled until such time as the restructuring transactions with respect to WMLP
have been determined. CBAs, Labor Matters and OPEB Liabilities   

The Company must obtain the consent of the Required Consenting Stakeholders
before assuming, renewing or extending the term of any Collective Bargaining
Agreement (“CBA”). To the extent the Debtors fail to reach an agreement with
applicable authorized representatives of their employees and retirees regarding
modifications to the Debtors’ CBAs and retiree benefits that is acceptable to
the Required Consenting Stakeholders, the Debtors must file the 1113/1114 Motion
in accordance with the terms of the RSA and DIP Credit Agreement.

 

The Purchaser does not accept or assume any CBAs between the Company and its
employees, and expressly declines to be bound by or accept the terms of any such
CBAs. Other than any CBAs and retiree benefits explicitly assumed under the
Purchase and Sale Agreement, the Purchaser is not and shall not be bound by and
does not accept or adopt any wage rates, employee benefits, employee policies or
any other terms and conditions of employment.

Employee Matters    Except as otherwise set forth herein, pursuant to the RSA,
the continuation of the Debtors’ wages, compensation, incentive, retention, and
benefits programs according to existing terms and practices, including executive
compensation programs, and any motions in the Bankruptcy Court for approval of
such programs, shall be subject to the consent of the

 

6



--------------------------------------------------------------------------------

  

Required Consenting Stakeholders (other than the Westmoreland Coal Company 2018
Key Employee Incentive Plan and the Westmoreland Coal Company 2018 Key Employee
Retention Plan, except to the extent either such plan is modified after the date
of the Prepetition Bridge Loan); provided that, no later than January 31, 2019,
the Purchaser shall indicate to each of the non-insider employees identified on
the schedule attached hereto as Exhibit 2 whether it intends to extend full-time
employment offers as of the Plan Effective Date to such non-insider employees.

 

There shall be no modifications made to the terms of, including the amounts to
be paid under, any of the programs listed in the foregoing paragraph or other
bonus plans (including but not limited to the Westmoreland Coal Company 2018 Key
Employee Incentive Plan and the Westmoreland Coal Company 2018 Key Employee
Retention Plan) in effect on the Petition Date, without the consent of the
Required Consenting Stakeholders. Except as otherwise set forth herein, the
Company may not renew, extend or implement any new bonus or incentive programs
or increase any employee salaries without the consent of the Required Consenting
Stakeholders.

 

Solely upon and subject to any applicable Court approval and the DIP Order, the
Company may implement (a) a cash-based retention plan for non-insider employees
and (b) a cash-based incentive plan for insider employees, in each case for the
period of January 1, 2019 through the Plan Effective Date (the “2019 Key
Employee Retention Plan” and the “2019 Key Employee Incentive Plan”), in amounts
and allocations which are substantially consistent with the Westmoreland Coal
Company 2018 Key Employee Retention Plan and the Westmoreland Coal Company 2018
Key Employee Incentive Plan, respectively. The 2019 Key Employee Retention Plan
and 2019 Key Employee Incentive Plan shall be subject to diligence by the
Required Consenting Stakeholders, and to documentation and the development of
metrics which shall be subject to the reasonable consent of the Required
Consenting Stakeholders.

Post-Plan Effective Date Employee Incentive Plan    On the Plan Effective Date,
Purchaser will reserve exclusively for participating employees (such reserve,
the “EIP Pool”) a pool of shares of common stock or limited liability company
Interests of Purchaser representing no less than 5% and up to 10% of Purchaser’s
common stock or limited liability interests in the form of options, appreciation
rights, profit interests, or similar securities, as applicable, determined on a
fully diluted and fully distributed basis (i.e., assuming conversion of all
outstanding convertible securities and full distribution of the EIP Pool and all
securities contemplated by the Plan). The terms and conditions for any initial
awards shall be determined by the board of directors of the Purchaser.
Indemnification Obligations    The Debtors’ indemnification obligations in place
as of the Petition Date, whether in the bylaws, certificates of incorporation or
formation, limited liability company agreements, other organizational or
formation documents, board resolutions, management or indemnification
agreements, employment contracts, or otherwise, for the directors, officers, or
employees (including the chief restructuring officer of the Debtors) that are
employed by, or serving on the board of directors or like

 

7



--------------------------------------------------------------------------------

   body of, any of the Debtors on the Plan Effective Date, shall be assumed by
Purchaser pursuant to the Plan; provided, however, the Purchaser shall not
assume or be responsible for the satisfaction of indemnification obligations or
liabilities associated with any of the Excluded Assets (including Non-Core
Assets that do not constitute Transferred Non-Core Assets) or WMLP. Debtor
Releases, Third-Party Releases, and Exculpation    The exculpation provisions,
the Debtor releases, and the “third-party” releases to be included in the Plan
will be as set forth in Exhibit 1 hereto in all material respects. To the extent
there is an ability to “opt out,” the Consenting Stakeholders will, pursuant to
the RSA, agree not to “opt out” of the “third-party” releases. Documentation   
The Parties shall negotiate the Definitive Documents in good faith. Any and all
documentation necessary to effectuate the Restructuring, including the
Definitive Documents, shall be in form and substance consistent with this Plan
Term Sheet and the RSA and otherwise reasonably satisfactory to those Parties
who are party to such documentation or otherwise have consent rights specified
in this Plan Term Sheet or the RSA. Reservation of Rights    Nothing herein is
an admission of any kind. If the Restructuring is not consummated for any
reason, all parties reserve any and all of their respective rights. Governing
Law    The governing law for all applicable documentation shall be New York law.
Post-Closing Reconciliation Date    If, as of the date of the Plan Effective
Date, (a) all of the assets of the Company have not been disposed of to the
Purchaser, a third party, or an entity or trust established for the purpose of
liquidating such assets; and/or (b) the WMLP Interest Cancellation has not
occurred, then the Company shall remain in chapter 11 following the Plan
Effective Date until such events occur (such subsequent date, the “Post-Closing
Reconciliation Date”). The Company shall use its best efforts to minimize the
amount of time between the Plan Effective Date and the Post-Closing
Reconciliation Date.

 

8



--------------------------------------------------------------------------------

Exhibit 1

Debtor Releases, Third-Party Releases, and Exculpation

“Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy Code.

“Causes of Action” means any action, claim, cause of action, controversy,
demand, right, action, Lien, indemnity, interest, guaranty, suit, obligation,
liability, damage, judgment, account, defense, offset, power, privilege,
license, and franchise of any kind or character whatsoever, whether known,
unknown, contingent or non-contingent, matured or unmatured, suspected or
unsuspected, liquidated or unliquidated, disputed or undisputed, secured or
unsecured, assertable directly or derivatively, whether arising before, on, or
after the Petition Date, in contract or in tort, in law or in equity, or
pursuant to any other theory of law. For the avoidance of doubt, “Cause of
Action” includes: (a) any right of setoff, counterclaim, or recoupment and any
claim for breach of contract or for breach of duties imposed by law or in
equity; (b) any claim based on or relating to, or in any manner arising from, in
whole or in part, tort, breach of contract, breach of fiduciary duty, violation
of state or federal law or breach of any duty imposed by law or in equity,
including securities laws, negligence, and gross negligence; (c) the right to
object to Claims or Interests; (d) any Claim pursuant to section 362 or chapter
5 of the Bankruptcy Code; (e) any claim or defense including fraud, mistake,
duress, and usury; and any other defenses set forth in section 558 of the
Bankruptcy Code; and (f) any state or foreign law fraudulent transfer or similar
claim.

“Claim” means any claim against the Debtors, as defined in section 101(5) of the
Bankruptcy Code.

“Confirmation” means entry of the Confirmation Order on the docket of the
Chapter 11 Cases.

“Consummation” means the occurrence of the Plan Effective Date.

“Disclosure Statement” means the related disclosure statement with respect to
the Plan.

“Entity” shall have the meaning set forth in section 101(15) of the Bankruptcy
Code.

“Estate” means the estate of any Debtor created under sections 301 and 541 of
the Bankruptcy Code upon the commencement of the applicable Debtor’s Chapter 11
Case.

“Exculpated Party” means, collectively, and in each case in its capacity as
such: (a) the Debtors; (b) the Consenting Stakeholders; (c) Purchaser; (d) the
DIP Lenders; (e) Agent under the DIP Facility; (f) the holders of Prepetition
First Lien Claims; (g) the Prepetition Term Loan Agent; (h) the Prepetition
First Lien Notes Trustee; (i) with respect to each of the foregoing, such Entity
and its current and former Affiliates, and such Entity’s and its current and
former Affiliates’ current and former equity holders, subsidiaries, officers,
directors, managers, principals, members, employees, agents, advisory board
members, financial advisors, partners, attorneys, accountants, investment
bankers, consultants, representatives, and other professionals, each in their
capacity as such; and (j) with respect to each Debtor, each such Debtor’s
current and former equity holders, subsidiaries, officers, directors, managers,
principals, members, employees, agents, advisory board members, financial
advisors, partners, attorneys, accountants, investment bankers, consultants,
representatives, and other professionals, each in their capacity as such.

 

9



--------------------------------------------------------------------------------

“Interest” means the common stock, preferred stock, limited liability company
interests, and any other equity, ownership, or profits interests of any Debtor,
including, without limitation, options, warrants, rights, or other securities or
agreements to acquire the common stock, preferred stock, limited liability
company interests, or other equity, ownership, or profits interests of any
Debtor (whether or not arising under or in connection with any employment
agreement).

“Lien” shall have the meaning set forth in section 101(37) of the Bankruptcy
Code.

“Plan Supplement” means the compilation of documents and forms of documents,
schedules, and exhibits to the Plan that will be filed by the Debtors with the
Bankruptcy Court.

“Proof of Claim” means a proof of Claim Filed against any of the Debtors in the
Chapter 11 Cases.

“Released Party” means, collectively, and in each case in its capacity as such:
(a) Purchaser; (b) each Consenting Stakeholder; (c) each Agent/Trustee; (d) the
DIP Lenders; (e) the Agent under the DIP Facility; (f) each current and former
Affiliate of each Entity in clause (a) through (e); (f) with respect to each
Entity in clause (a) through (e) each such Entity’s current and former equity
holders, subsidiaries, officers, directors, managers, principals, members,
employees, agents, advisory board members, financial advisors, partners,
attorneys, accountants, investment bankers, consultants, representatives, and
other professionals, each in their capacity as such; and (g) with respect to
each Debtor, each such Debtor’s current and former equity holders, subsidiaries,
officers, directors, managers, principals, members, employees, agents, advisory
board members, financial advisors, partners, attorneys, accountants, investment
bankers, consultants, representatives, and other professionals, each in their
capacity as such.

“Releasing Parties” means, collectively, and in each case in its capacity as
such: (a) Purchaser; (b) each Consenting Stakeholder; (c) all holders of Claims
and Interests that are deemed to accept the Plan; (d) all holders of Claims and
Interests who vote to accept the Plan; (e) all holders in voting Classes who
abstain from voting on the Plan and who do not object to the Plan; (f) all
holders of Equity Interests; (g) each current and former Affiliate of each
Entity in clause (a) through (f); (h) with respect to each Entity in clause
(a) through (g) each such Entity’s current and former equity holders,
subsidiaries, officers, directors, managers, principals, members, employees,
agents, advisory board members, financial advisors, partners, attorneys,
accountants, investment bankers, consultants, representatives, and other
professionals, each in their capacity as such; and (i) with respect to each
Debtor, each such Debtor’s current and former equity holders, subsidiaries,
officers, directors, managers, principals, members, employees, agents, advisory
board members, financial advisors, partners, attorneys, accountants, investment
bankers, consultants, representatives, and other professionals, each in their
capacity as such.

Releases by the Debtors. Pursuant to section 1123(b) of the Bankruptcy Code, for
good and valuable consideration, on and after the Plan Effective Date, each
Released Party is deemed released and discharged by the Debtors and their
Estates from any and all Causes of Action, including any derivative claims
asserted on behalf of the Debtors, that the Debtors or their Estates would have
been legally entitled to assert in their own right (whether individually or
collectively) or on behalf of the holder of any Claim against, or Interest in, a
Debtor or other Entity, based on or relating to, or in any manner arising from,
in whole or in part, the Debtors, the Debtors’ capital structure, the assertion
or enforcement of rights and remedies against the Debtors, the Debtors’ in- or
out-of-court restructuring efforts, intercompany transactions between

 

10



--------------------------------------------------------------------------------

or among a Debtor and another Debtor, the Chapter 11 Cases, the formulation,
preparation, dissemination, negotiation, or filing of the RSA, the Disclosure
Statement, the Plan, the Prepetition Financing Documents, the Asset Purchase
Agreement or any Restructuring Transaction, contract, instrument, release, or
other agreement or document created or entered into in connection with the RSA,
the Disclosure Statement, or the Plan, the filing of the Chapter 11 Cases, the
pursuit of Confirmation, the pursuit of Consummation, the administration and
implementation of the Plan, including the issuance or distribution of securities
pursuant to the Plan, or the distribution of property under the Plan or any
other related agreement, or upon any other act or omission, transaction,
agreement, event, or other occurrence taking place on or before the Plan
Effective Date, except for claims related to any act or omission that is
determined in a final order to have constituted actual fraud, willful misconduct
or gross negligence. Notwithstanding anything to the contrary in the foregoing,
the releases set forth above do not release any post-Plan Effective Date
obligations of any party or Entity under the Plan, any Restructuring
Transaction, or any document, instrument, or agreement (including those set
forth in the Plan Supplement) executed to implement the Plan.

Releases by Holders of Claims and Interests. As of the Plan Effective Date, each
Releasing Party is deemed to have released and discharged each Debtor, and
Released Party from any and all Causes of Action, whether known or unknown,
including any derivative claims asserted on behalf of the Debtors, that such
Entity would have been legally entitled to assert (whether individually or
collectively), based on or relating to, or in any manner arising from, in whole
or in part, the Debtors, the Debtors’ in- or out-of-court restructuring efforts,
intercompany transactions between or among a Debtor and another Debtor, the
Chapter 11 Cases, the formulation, preparation, dissemination, negotiation, or
filing of the RSA, the Disclosure Statement, the Plan, the Prepetition Financing
Documents, the Asset Purchase Agreement or any Restructuring Transaction,
contract, instrument, release, or other agreement or document created or entered
into in connection with the RSA, the Disclosure Statement, or the Plan, the
filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of
Consummation, the administration and implementation of the Plan, including the
issuance or distribution of securities pursuant to the Plan, or the distribution
of property under the Plan or any other related agreement, or upon any other
related act or omission, transaction, agreement, event, or other occurrence
taking place on or before the Plan Effective Date, except for claims related to
any act or omission that is determined in a final order to have constituted
actual fraud, willful misconduct or gross negligence. Notwithstanding anything
to the contrary in the foregoing, the releases set forth above do not release
any post-Plan Effective Date obligations of any party or Entity under the Plan,
any Restructuring Transaction, or any document, instrument, or agreement
(including those set forth in the Plan Supplement) executed to implement the
Plan.

Exculpation. Except as otherwise specifically provided in the Plan, no
Exculpated Party shall have or incur, and each Exculpated Party is released and
exculpated from any Cause of Action for any claim related to any act or omission
in connection with, relating to, or arising out of, the Chapter 11 Cases, the
formulation, preparation, dissemination, negotiation, or filing of the RSA and
related prepetition transactions, the Disclosure Statement, the Plan, the
Prepetition Financing Documents, the Asset Purchase Agreement, or any
Restructuring Transaction, contract, instrument, release or other agreement or
document created or entered into in connection with the Disclosure Statement or
the Plan, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the
pursuit of Consummation, the administration and implementation of the Plan,

 

11



--------------------------------------------------------------------------------

including the issuance of securities pursuant to the Plan, or the distribution
of property under the Plan or any other related agreement, except for claims
related to any act or omission that is determined in a final order to have
constituted actual fraud, willful misconduct or gross negligence, but in all
respects such Entities shall be entitled to reasonably rely upon the advice of
counsel with respect to their duties and responsibilities pursuant to the Plan.
The Exculpated Parties have, and upon completion of the Plan shall be deemed to
have, participated in good faith and in compliance with the applicable laws with
regard to the solicitation of votes and distribution of consideration pursuant
to the Plan and, therefore, are not, and on account of such distributions shall
not be, liable at any time for the violation of any applicable law, rule, or
regulation governing the solicitation of acceptances or rejections of the Plan
or such distributions made pursuant to the Plan.

Discharge of Claims and Termination of Interests. Pursuant to section 1141(d) of
the Bankruptcy Code, and except as otherwise specifically provided in the Plan
or in a contract, instrument, or other agreement or document executed pursuant
to the Plan, the distributions, rights, and treatment that are provided in the
Plan shall be in complete satisfaction, discharge, and release, effective as of
the Plan Effective Date, of Claims (including any intercompany claims resolved
or compromised after the Plan Effective Date by the Company), Interests, and
Causes of Action of any nature whatsoever, including any interest accrued on
Claims or Interests from and after the Petition Date, whether known or unknown,
against, liabilities of, Liens on, obligations of, rights against, and Interests
in, the Debtors or any of their assets or properties, regardless of whether any
property shall have been distributed or retained pursuant to the Plan on account
of such Claims and Interests, including demands, liabilities, and Causes of
Action that arose before the Plan Effective Date, any contingent or
non-contingent liability on account of representations or warranties issued on
or before the Plan Effective Date, and all debts of the kind specified in
sections 502(g), 502(h), or 502(i) of the Bankruptcy Code, in each case whether
or not: (1) a Proof of Claim based upon such debt or right is filed or deemed
filed pursuant to section 501 of the Bankruptcy Code; (2) a Claim or Interest
based upon such debt, right, or Interest is allowed pursuant to section 502 of
the Bankruptcy Code; or (3) the Holder of such a Claim or Interest has voted to
accept the Plan. Any default or “event of default” by the Debtors or Affiliates
with respect to any Claim or Interest that existed immediately before or on
account of the filing of the Chapter 11 Cases shall be deemed cured (and no
longer continuing) as of the Plan Effective Date with respect to a Claim that is
Unimpaired by the Plan. The Confirmation Order shall be a judicial determination
of the discharge of all Claims and Interests subject to the Plan Effective Date
occurring.

Injunction. Except as otherwise expressly provided in the Plan or for
distributions required to be paid or delivered pursuant to the Plan or the
Confirmation Order, all Entities that have held, hold, or may hold Claims or
Interests that have been released pursuant to the Plan shall be discharged
pursuant to the plan, or are subject to Exculpation pursuant to the Plan, are
permanently enjoined, from and after the Plan Effective Date, from taking any of
the following actions against, as applicable, the Debtors, the Released Parties,
or the Exculpated Parties (to the extent of the Exculpation provided pursuant to
the Plan with respect to the Exculpated Parties): (i) commencing or continuing
in any manner any action or other proceeding of any kind on account of or in
connection with or with respect to any such Claims or Interests; (ii) enforcing,
attaching, collecting, or recovering by any manner or means any judgment, award,
decree, or order against such Entities on account of or in connection with or
with respect to any such

 

12



--------------------------------------------------------------------------------

Claims or Interests; (iii) creating, perfecting, or enforcing any Lien or
encumbrance of any kind against such Entities or the property or the Estates of
such Entities on account of or in connection with or with respect to any such
Claims or Interests; (iv) asserting any right of setoff, subrogation, or
recoupment of any kind against any obligation due from such Entities or against
the property of such Entities on account of or in connection with or with
respect to any such Claims or Interests unless such Entity has timely asserted
such setoff right in a document filed with the Bankruptcy Court explicitly
preserving such setoff, and notwithstanding an indication of a Claim or Interest
or otherwise that such Entity asserts, has, or intends to preserve any right of
setoff pursuant to applicable law or otherwise; and (v) commencing or continuing
in any manner any action or other proceeding of any kind on account of or in
connection with or with respect to any such Claims or Interests released or
settled pursuant to the Plan.

 

13



--------------------------------------------------------------------------------

Exhibit 2

 

Employee Name

  

Employee Title

  

Date of Agreement

Bricker, Adam    VP - Global Information Technology    December 1, 2017
Doucette, Timothy    VP - Canadian Operations    December 21, 2017 Furlong,
James    VP - Global Safety    December 1, 2017 Gant, Shane    Sr. Director, MLP
Operations, Contract Mining and Continuous Improvement    December 1, 2017
Jutila, John    VP - Equipment Asset Management    December 1, 2017
Kratzenstein, Dondi    VP - Strategic Sourcing    December 1, 2017 Kukura,
Jeffrey    VP - Engineering and Underground Mining    December 1, 2017 Martinez,
Elizabeth    VP - Global HR    April 1, 2018 Sturm, Scott    VP - Global Sales &
Marketing    December 1, 2017 Swartz, Donald    VP - Business Development   
December 1, 2017



--------------------------------------------------------------------------------

Exhibit B

Sale Transaction Term Sheet



--------------------------------------------------------------------------------

Execution Version

Exhibit B to Restructuring Support Agreement (“RSA”)

Sale Transaction Term Sheet

THIS TERM SHEET IS NOT AN OFFER OR ACCEPTANCE WITH RESPECT TO ANY SECURITIES OR
A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN THE MEANING OF
SECTION 1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION WILL COMPLY
WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE.
NOTHING CONTAINED IN THIS TERM SHEET SHALL BE AN ADMISSION OF FACT OR LIABILITY
OR, UNTIL THE EXECUTION OF DEFINITIVE AGREEMENTS ON THE TERMS DESCRIBED HEREIN,
DEEMED BINDING ON ANY OF THE PARTIES.

The proposed assets to be sold are to be comprised of (A) the business and
operations of the Company’s Canadian mines (the “Canada Business”), through
either the sale or other disposition of (i) 100% of the Company’s limited
partnership equity interests in, and Westmoreland Canada LLC’s (“WCGP”) general
partnership equity interests in, Westmoreland Canadian Investments, LP
(“Westmoreland Canada”) or (ii) 100% of WCC Holding, B.V.’s (“WCBV”) shares in
Westmoreland Canada Holdings, Inc. (“WCHI”), (B) the business and operations of
the Company’s San Juan mines (the “San Juan Business”) through a sale or other
disposition of substantially all of the assets of San Juan Coal Company (“San
Juan Coal”) and San Juan Transportation Company (“San Juan Transportation” and,
together with San Juan Coal and such other subsidiaries of the Company owning
assets relating to the San Juan Business, collectively, the “San Juan Sellers”),
(C) the business and operations of the Company’s Colstrip mine (the “Colstrip
Business”, and, together with the Canada Business and the San Juan Business,
collectively, the “Business”) through a sale or other disposition of
substantially all of the assets of Western Energy Company (together with such
other subsidiaries of the Company owning assets related to the Colstrip
Business, collectively, the “Colstrip Seller”), and (D) a sale or other
disposition of certain identified contracts and other assets of the Company and
certain of its other direct or indirect subsidiaries (the Company, together with
such subsidiaries, collectively, the “Overhead Sellers”), in each case, as
applicable, and that relate to the overhead function and operations of the
Business or otherwise identified in the Purchase and Sale Agreement (as defined
below) (the “Overhead Function”).

It is contemplated that the acquisition of the Canada Business will be
structured such that one or more entities composing the Canada Business will be
the obligor on indebtedness (which may be intercompany indebtedness or
indebtedness owed to the First Lien Lenders) through a structure to be
determined by the First Lien Lenders (the “Canadian Indebtedness”). Furthermore,
treatment of the acquisition of the Business as taxable or non-taxable with
carryover of tax attributes (net of COD) for U.S. income tax purposes shall be
determined by the First Lien Lenders following the execution of the RSA. Prior
to the execution of the Purchase and Sale Agreement, the First Lien Lenders may
determine to include the equity or assets of Westmoreland Risk Management, Inc.
as Overhead Function and Core Assets (as defined below) in the transaction.

Capitalized terms not defined herein shall have the respective meaning set forth
in the RSA. References herein to “including” mean “including, without
limitation”.

Transaction Overview

 

Sellers    The Company, WCGP (to the extent of a sale of Westmoreland Canada),
WCBV (to the extent of a sale of WCHI), the San Juan Sellers, the Colstrip
Seller, the Overhead Sellers and any other subsidiary of the Company which
transfers Transferred Non-Core Assets (as defined below), as applicable
(collectively, the “Sellers”).

 

1



--------------------------------------------------------------------------------

Execution Version

 

Purchaser   

A newly-formed Delaware limited liability company (such company or other form of
entity, as selected by the First Lien Lenders, “Purchaser”). Following the date
of the RSA, the First Lien Lenders may determine to designate a newly-formed
subsidiary of the Company (which subsidiary will be a Debtor in the Chapter 11
Cases) to serve as the Purchaser in order to permit the transactions
contemplated by this Term Sheet to be structured as an acquisitive “G”
reorganization transaction. The parties acknowledge that any such newly-formed
subsidiary shall have no liabilities and shall conduct no business prior to the
Closing (as defined below), in each case, except with respect to actions in
connection with the transactions contemplated by this Term Sheet.

 

The Purchase and Sale Agreement and the related Confirmation Order shall permit
Purchaser to assign its rights and obligations in whole or in part to one or
more of its affiliates.

 

Immediately following the Closing, Purchaser will be owned, directly or
indirectly, pro rata by the First Lien Lenders based on their respective
Prepetition First Lien Claims as of the Closing.

 

The capital structure of Purchaser and all organizational documents related to
Purchaser shall be in form and substance acceptable to the First Lien Lenders
and to the extent such organizational documents are to be filed with the
Bankruptcy Court by the Company as part of a Plan Supplement, such
organizational documents will be in form reasonably acceptable to the Company
(it being understood that the Company shall not have an approval right in any
form over the equity and governance terms of Purchaser as the First Lien Lenders
may agree).

New Working Capital Facility    In connection with the Closing, Purchaser will
enter into a new working capital facility (the “NWC Facility”) to be potentially
funded by capital invested by the First Lien Lenders and/or one or more
financial institutions in order to assure Purchaser has adequate working capital
available following Closing, in an amount and on terms to be determined by the
First Lien Lenders, and, to the extent such documents relating to the NWC
Facility are to be filed with the Bankruptcy Court by the Company as part of a
Plan Supplement, such documents will be in form reasonably acceptable to the
Company (it being understood that the Company shall not have an approval right
in any form over the terms of the NWC Facility as the First Lien Lenders may
agree). Purchaser shall demonstrate it has the financial ability to consummate
the Sale (as defined below) and comply with sections 365 and/or 1123 of the
Bankruptcy Code, including providing adequate assurance of future performance
under all contracts to be assumed in the Sale. For the avoidance of doubt, a
portion of such facility may be incurred as part of the Canadian Indebtedness.

 

2



--------------------------------------------------------------------------------

Execution Version

 

Sale   

This Term Sheet describes a proposed sale by Sellers of all of their right,
title, and interest in, to, and under the Transferred Assets (as defined below)
to Purchaser, free and clear of any and all pledges, options, charges,
liabilities, liens, claims, encumbrances, or interests except the Assumed
Liabilities (as defined below), and the assumption by Purchaser of the Assumed
Liabilities, pursuant to Sections 105, 363 and 1123 of the Bankruptcy Code,
which sale may be structured, in the determination of the First Lien Lenders as
either (i) a sale of the Transferred Assets by the Sellers to Purchaser or
(ii) a contribution of the Transferred Assets by the Sellers to Purchaser,
followed by the distribution of the equity interests in Purchaser from the
Company or another direct or indirect subsidiary of the Company to the First
Lien Lenders in satisfaction of their respective First Lien Claims as of the
Closing (collectively, the “Sale”).

 

Sellers and Purchaser shall consummate the Sale (the “Closing”) pursuant to the
Plan promptly after the conditions set forth in the Purchase and Sale Agreement
have been satisfied or waived pursuant to the Purchase and Sale Agreement, it
being understood that such date of Closing (the “Closing Date”) shall occur on
the Plan Effective Date.

Purchase Price   

The aggregate consideration for the Core Assets shall consist of the following
(collectively, the “Purchase Price”): (i) pursuant to Sections 1123 and 1124 of
the Bankruptcy Code, a credit bid of certain debt owed by the Company to the
First Lien Lenders in an amount to be determined by the First Lien Lenders and
reflected in the Purchase and Sale Agreement in respect of their respective
Prepetition First Lien Claims; (ii) assumption of the Assumed Liabilities
(including all Cure Costs related to Assumed Contracts) (each of the foregoing,
as defined below); and (iii) the payment of an amount in cash as may be
necessary to satisfy Funded Liabilities (as defined below) at Closing to the
extent the Non-Acquired Entities (as defined below) other than WMLP (as defined
below) do not have sufficient cash on hand after giving effect to the adjustment
to the WCC Cash Threshold (as defined below) contemplated below in respect of
Funded Liabilities.

 

For the avoidance of doubt, to the extent Transferred Non-Core Assets are
included in the Sale as set forth below, there shall be no increase to the
Purchase Price in respect of such Transferred Non-Core Assets.

Core Assets    “Core Assets” shall include: (i) either (A) 100% of the Company’s
limited partnership equity interests in Westmoreland Canada and 100% of WCGP’s
general partnership equity interests in Westmoreland Canada or (B) 100% of
WCBV’s shares in WCHI, as determined by the First Lien Lenders following the
execution of the RSA; (ii) substantially all of the assets owned by the San Juan
Sellers and used in the San Juan Business as specifically identified in the
Purchase and Sale Agreement, including the San Juan Assumed Contracts (as
defined below); (iii) substantially all of the assets owned by the Colstrip
Seller and used in the Colstrip Business as specifically identified in the
Purchase and Sale Agreement, including the Colstrip

 

3



--------------------------------------------------------------------------------

Execution Version

 

  

Assumed Contracts (as defined below); (iv) certain additional assets of the
Overhead Sellers that relate to the Overhead Function, as specifically
identified in the Purchase and Sale Agreement, including all encumbered cash and
cash equivalents (whether restricted or unrestricted) of the Company and, if
applicable, the other Overhead Sellers in excess of the WCC Cash Threshold, but
excluding restricted cash in respect of reclamation obligations which are
Excluded Liabilities (the “Overhead Assets”), including the Overhead Assumed
Contracts (as defined below); (v) all commercial tort claims and claims that may
constitute commercial tort claims (known and unknown); and (vi) all of the
rights and claims of any Seller against any contractual counterparty to the Core
Assets for preference or avoidance actions available to Sellers under the
Bankruptcy Code, of whatever kind or nature, including those set forth in
Sections 544 through 551 and any other applicable provisions of the Bankruptcy
Code, against any contractual counterparty to the Core Assets asserting claims
against any of Sellers, and any related claims and actions arising under such
sections by operation of law or otherwise, including any and all proceeds of the
foregoing.

 

The “WCC Cash Threshold” means aggregate encumbered and unencumbered cash and
cash equivalents (whether restricted or unrestricted) of the Company and, if
applicable, its subsidiaries other than Westmoreland Resources GP, LLC,
Westmoreland Resource Partners, LP, and their direct and indirect subsidiaries
(collectively, “WMLP”), as of the close of business on the business day prior to
the Closing Date in an amount to be agreed by the Parties (taking into account
the Funded Liabilities as contemplated below) and reflected in the Purchase and
Sale Agreement.

 

Westmoreland Canada and its subsidiaries, or WCHI and its subsidiaries, as the
case may be, are referred to herein as the “Acquired Entities”. The Company,
together with its direct and indirect subsidiaries (including the other
Sellers), other than the Acquired Entities, are referred to herein as the
“Non-Acquired Entities”.

Assumed Contracts / Excluded Contracts   

“Overhead Assumed Contracts” shall include certain contracts of the Overhead
Sellers relating to the Overhead Function, in each case as set forth on a
schedule to the Purchase and Sale Agreement (the “Overhead Assumed Contracts
Schedule”).

 

“San Juan Assumed Contracts” shall include all of the contracts, supply
agreements, joint venture agreements, operating and joint operating agreements,
leases, and other written obligations of the San Juan Sellers relating to the
San Juan Business, as set forth on a schedule to the Purchase and Sale Agreement
(the “San Juan Assumed Contracts Schedule”).

 

“Colstrip Assumed Contracts” shall include all of the contracts, supply
agreements, joint venture agreements, operating and joint operating agreements,
leases, and other written obligations of the Colstrip Seller relating to the
Colstrip Business, as set forth on a schedule to the Purchase and Sale Agreement
(the “Colstrip Assumed Contracts Schedule”, and together with the Overhead
Assumed Contracts Schedule and the San Juan Assumed Contracts Schedule,
collectively, the “Assumed Contracts Schedules”).

 

4



--------------------------------------------------------------------------------

Execution Version

 

  

The Overhead Assumed Contracts, the San Juan Assumed Contracts, the Colstrip
Assumed Contracts and, if applicable, the Non-Core Mine Assumed Contracts (as
defined below) are referred to herein collectively as the “Assumed Contracts”.

 

Purchaser shall have the right to amend the Assumed Contracts Schedules at any
time prior to the date that is ten (10) business days prior to the Closing,
except to the extent an earlier date for the finalization of the Assumed
Contracts Schedules is required by the Bankruptcy Court, in order to remove an
Assumed Contract from, or add any contract or other written obligation to, such
Assumed Contracts Schedules.

 

Purchaser shall not assume or have any liability with respect to any contract of
a Non-Acquired Entity other than the Assumed Contracts (any such contract, an
“Excluded Contract”). For the avoidance of doubt, all collective bargaining
agreements (“CBAs”) to which a Non-Acquired Entity is bound or a party shall be
Excluded Contracts, other than CBAs of the San Juan Sellers and the Colstrip
Seller in respect of the mine complexes comprising the San Juan Business and
Colstrip Business (and any Seller in respect of the Non-Core Mines (as defined
below) included in the Transferred Non-Core Assets, if applicable), each of
which will be an Assumed Contract subject to certain modifications being made to
such CBAs prior to Closing pursuant to the 1113/1114 Order in form acceptable to
Purchaser.

 

Purchaser shall, on or prior to the Closing or at such later date when disputed
Cure Costs are determined by the Bankruptcy Court, pay in full in cash all Cure
Costs; provided that in the event a counterparty to an Assumed Contract is
successful in any challenge in the Chapter 11 Cases to the Cure Costs in respect
of such Assumed Contract, Purchaser may remove such Assumed Contract from the
Assumed Contracts Schedules as contemplated above.

Excluded Assets    The Transferred Assets shall not include the following, among
other assets which may be identified by Purchaser in due diligence and prior to
the execution of Definitive Agreements (as defined below) (which may include,
for the avoidance of doubt, any portion of the Business to the extent Purchaser
determines following the date of the RSA and prior to the execution of
Definitive Agreements not to acquire any of the Canada Business, Colstrip
Business or San Juan Business): (i) all assets of the Non-Acquired Entities that
are not Transferred Assets; (ii) contracts, leases and other obligations of the
Non-Acquired Entities that are not Assumed Contracts and (iii) equity securities
of, or ownership in, the direct or indirect subsidiaries of the Company
(including the Company’s direct and indirect equity interests in WMLP) other
than the Acquired Entities (collectively, the “Excluded Assets”).

 

5



--------------------------------------------------------------------------------

Execution Version

 

Assumed Liabilities / Excluded Liabilities   

“Assumed Liabilities” shall include only the following liabilities:
(i) reclamation and similar obligations arising under applicable environmental
or mining safety laws or requirements of the San Juan Sellers and the Colstrip
Seller in respect of the mine complexes comprising the San Juan Business and
Colstrip Business included in the Core Assets; (ii) all liabilities arising
under the Assumed Contracts to the extent arising exclusively after the Closing
Date and not on account of a breach occurring prior to the Closing; provided
that the cure amounts owing under the Assumed Contracts pursuant to section
365(b) shall be an Assumed Liability (such cure amounts, the “Cure Costs”); and
(iii) the Non-Core Liabilities (as defined below), if applicable.

 

The parties acknowledge and agree that Purchaser’s acquisition of the equity of
Westmoreland Canada or WCHI, as the case may be (and as a result, the indirect
acquisition of its subsidiaries) will be subject to all existing liabilities of
such Acquired Entities (but such liabilities shall not be affirmatively assumed
by Purchaser from such Acquired Entities).

 

Liens senior to the liens under the Prepetition Bridge Loan, including for the
avoidance of doubt, those granted pursuant to the DIP Credit Agreement shall be
assumed by Purchaser in connection with the Closing and shall continue in force
until the obligations thereunder have been satisfied in full in accordance with
the terms of the DIP Credit Agreement.

 

All pre-petition and post-petition liabilities of the Non-Acquired Entities,
other than Assumed Liabilities, shall be “Excluded Liabilities”, including
without limitation:

 

•  All claims or liabilities or other obligations (whether arising before, on or
after the Closing Date) with respect to the employees of the Non-Acquired
Entities or former employees, or both (or their respective representatives) of
the Non-Acquired Entities or any predecessor of any Non-Acquired Entity
(including any Employee of Purchaser (as defined below)) based on any action or
inaction occurring prior to or on the Closing Date, including payroll, vacation,
sick leave, unemployment benefits, retirement benefits, pension benefits,
employee stock option, equity compensation, employee stock purchase, or profit
sharing plans, health care and other welfare plans or benefits (including
COBRA), or any other employee plans or arrangements or benefits or other
compensation of any kind to any employee, and obligations of any kind including
any liability pursuant to the WARN Act;

 

 

6



--------------------------------------------------------------------------------

Execution Version

 

  

•  Any liability (whether arising before, on, or after the Closing Date) with
respect to any employee of the Non-Acquired Entities or former employee of the
Non-Acquired Entities who does not become an Employee of Purchaser, and any
liability arising before the Closing with respect to any Employees of Purchaser.
All employees of the Company and its subsidiaries relating to the San Juan
Business, the Colstrip Business, the Overhead Function and the Non-Core Mines
included in the Transferred Non-Core Assets, if applicable, who are hired by
Purchaser as contemplated below shall be referred to herein as “Employees of
Purchaser”;

 

•  Except to the extent the basis for which first arises following the Plan
Effective Date on account of employment activities of Employees of Purchaser at
the mine complexes included in the Transferred Assets following the Plan
Effective Date, all liabilities and workers’ compensation liabilities arising
under the Black Lung Benefits Act (“Black Lung Act”) or the Federal Coal Mine
Health and Safety Act of 1969 (“Coal Act”), including with respect to Employees
of Purchaser and current and former employees of the Non-Acquired Entities who
worked or who were employed at the mining complexes comprising the Transferred
Assets, including, but not limited to, any such Black Lung Act and Coal Act
liabilities and workers’ compensation liabilities of the Non-Acquired Entities
or any of their respective predecessors;

 

•  All pre-petition trade payables that are not Cure Costs;

 

•  All liabilities and obligations in respect of the retained businesses of the
Non-Acquired Entities, including, without limitation, the mine complexes of the
Non-Acquired Entities other than the mine complexes comprising the Transferred
Assets;

 

•  Any liability or other obligations arising under, relating to or with respect
to any employee benefit plan, policy, program, agreement or arrangement at any
time maintained, sponsored or contributed to by the Non-Acquired Entities or any
trade or business that together with the Non-Acquired Entities is treated as a
single employer under Section 414 of the Internal Revenue Code of 1986, as
amended (the “Code”) or for purposes of the Employee Retirement Income Security
Act of 1974 (“ERISA Affiliate”), or with respect to which a Non-Acquired Entity
or any ERISA Affiliate has any liability, including with respect to any
post-retirement welfare benefits, single-employer pension plan, or underfunded
pension liability of any employee benefit plan, the Pension Benefit Guaranty
Corporation, the Internal Revenue Service or Department of Labor or otherwise,
including without limitation any liability or other obligations under any
employment, collective bargaining agreement or arrangement, severance, retention
or termination agreement or arrangement with any employee, consultant or
contractor (or its representatives) of the Non-Acquired Entities;

 

7



--------------------------------------------------------------------------------

Execution Version

 

  

•  Any liability or other obligations arising under, relating to or with respect
to any multi-employer pension plan (including any withdrawal liability) that the
Non-Acquired Entities contribute to or have or had any obligation to contribute
to;

 

•  Any liability or other obligations arising under, relating to or with respect
to any multi-employer plan or multi-employer pension plan of the Non-Acquired
Entities and their ERISA Affiliates, including, but not limited to withdrawal
liability;

 

•  Any monetary fines or penalties arising from or relating to acts or omissions
occurring prior to the Plan Effective Date under environmental laws; and

 

•  All other liabilities and obligations (whether arising before, on or after
the Closing Date) of a Non-Acquired Entity of any kind or nature.

Non-Core Assets   

Purchaser acknowledges that the Company will market separately all or
substantially all of the assets of the Non-Acquired Entities (other than the
Core Assets) used in the business and operations of each of the Company’s mine
complexes identified on Schedule A hereto (each such mine, a “Non-Core Mine”,
and all such assets of a Non-Core Mine, including all contracts, supply
agreements, joint venture agreements, operating and joint operating agreements,
leases, and other written obligations of the applicable Non-Acquired Entity
relating to such Non-Core Mine, as identified in the applicable proposed
purchase agreement in respect of such Non-Core Mine, the “Non-Core Mine Assumed
Contracts”, and collectively, the “Non-Core Mine Assets”), for sale to third
parties pursuant to the Non-Core Asset Sale Process Motion. The parties further
acknowledge that upon the conclusion of the sale process for each Non-Core Mine
pursuant to the Non-Core Asset Sale Process Motion, to the extent a third party
has not agreed to acquire a Non-Core Mine under Section 363 of the Bankruptcy
Code, the Sellers shall transfer such Non-Core Mine and the Non-Core Mine Assets
related thereto under the Purchase and Sale Agreement at the Closing to either
Purchaser or an affiliate thereof designated by Purchaser (such Non-Core Assets,
the “Transferred Non-Core Assets”, and, together with the Core Assets,
collectively, the “Transferred Assets”). All liabilities of the Sellers in
respect of such Non-Core Mine and Transferred Non-Core Assets shall continue to
be deemed Excluded Liabilities except that Purchaser or such affiliate thereof
shall assume (i) reclamation and similar obligations arising under applicable
environmental or mining safety laws or requirements of the applicable Seller in
respect of the mine complexes included in the Transferred Non-Core Assets and
(ii) all liabilities arising under the applicable Non-Core Mine Assumed
Contracts included in the Transferred Non-Core Assets to the extent arising
exclusively after the Closing Date and not on account of a breach occurring
prior to the Closing (collectively, the “Non-Core Liabilities”).

 

 

8



--------------------------------------------------------------------------------

Execution Version

 

   The Company will have the right to disqualify any bid submitted for the Core
Assets that does not also agree to purchase the Non-Core Mine Assets and assume
the Non-Core Liabilities, including reclamation and similar obligations arising
under applicable environmental or mining safety laws or requirements related to
the Non-Core Mines, unless there is an agreement with such bidder or the
Required Consenting Stakeholders regarding the funding of such liabilities.
Funded Liabilities   

Notwithstanding anything to the contrary contained herein, (a) any claims
related to the Transferred Assets asserted as of the applicable bar date for
such claim and (b) any administrative expense tax liability under the Bankruptcy
Code the amount of which is estimated (but subject to later finalization) as of
the Plan Effective Date but may be asserted after the Plan Effective Date, in
each case, where the assumption or payment of the allowed amount of each such
claim is required under Section 1129(a)(9) of the Bankruptcy Code in order to
receive entry of the Confirmation Order (collectively, the “Funded Liabilities”)
shall, at the option of Purchaser, either (i) be assumed by Purchaser or an
affiliate thereof as designated by Purchaser and become Assumed Liabilities or
(ii) continue to be treated as Excluded Liabilities except that the WCC Cash
Threshold shall be adjusted such that additional cash is retained by the Company
at Closing to satisfy the amount of the Funded Liabilities; provided that in no
event shall the amount of the Funded Liabilities be in excess of an amount to be
mutually agreed by the parties prior to the Confirmation Hearing.

For the avoidance of doubt, and notwithstanding anything to the contrary
contained herein, Purchaser and its affiliates shall have no obligation to
assume or otherwise pay for unsecured claims, obligations or liabilities of the
Non-Acquired Entities, including liabilities arising under retiree medical
benefit plans, the Black Lung Act or the Coal Act.

Sellers Representations and Warranties in Purchase and Sale Agreement    Sellers
will make representations and warranties concerning: organization, subsidiaries,
power and authority, noncontravention and consents, financial statements,
capitalization (including in respect of Acquired Entities), good faith estimate
of Cure Costs as of the signing date, related party transactions, regulatory
approvals, litigation, material contracts, compliance with laws, licenses and
permits, environmental matters, labor, employee and pension/benefits matters,
health and safety matters, insurance, real property, title to assets,
intellectual property, taxes, absence of certain changes and no liability to
brokers, and such other matters as Purchaser may reasonably request based on its
due diligence review prior to the execution of Definitive Agreements. Purchaser
Representations and Warranties in Purchase and Sale Agreement    Purchaser will
make representations and warranties concerning: organization, power and
authority, government authorization, noncontravention and consents, adequate
assurance (as of Closing) regarding assumed contracts, transferred permits and
licenses and bonding, capability to effectuate the credit release in payment of
the Purchase Price, inspection / no other representations, and no liability to
brokers, and such other matters as the Company may reasonably request prior to
the execution of Definitive Documents.

 

9



--------------------------------------------------------------------------------

Execution Version

 

Covenants    Purchaser and Sellers will be subject to customary covenants and
other covenants to be mutually agreed in the Purchase and Sale Agreement,
including with respect to conduct of business prior to the Closing (including in
respect of cash management practices), cooperation, access, notification,
efforts to obtain regulatory approvals and to obtain the transfer of permits and
the replacement of associated bonding, and the satisfaction of applicable
closing conditions. Such covenants will be included in the DIP Credit Agreement
and the RSA to the extent possible and appropriate. Tax Cooperation    Sellers
and Purchaser shall cooperate in good faith to structure the Sale and related
transactions in a tax efficient manner for Purchaser and Sellers. Any
administrative or priority federal, state, local, or foreign tax claims,
including transfer taxes (if any), withholding taxes (if any), income,
severance, or similar tax, shall be an obligation of the Sellers. Regulatory
Approvals    Regulatory approvals may be required in connection with the Sale,
including to the extent applicable, under the Hart–Scott–Rodino Antitrust
Improvements Act of 1976, the Canadian Competition Act and in Montana and New
Mexico (and any other state in which a Non-Core Mine included in the Transferred
Non-Core Assets is located, if applicable) approval of the transfer of mining
permits (the “Regulatory Approvals”). Purchaser and Sellers shall use
commercially reasonable efforts to obtain the Regulatory Approvals.
Notwithstanding the foregoing, “commercially reasonable efforts” will not be
deemed to require the execution of any settlements, the sale, divestiture or
separation of any particular business or asset, or the commitment to take any
actions that would limit the ability of Purchaser to operate the Transferred
Assets. Purchase Price Allocation   

To the extent necessary to comply with applicable law, within 45 days after the
Closing Date, Purchaser shall deliver to Sellers a schedule (the “Allocation
Schedule”) allocating the Purchase Price and any other items that are treated as
additional purchase price for tax purposes among the Core Assets; provided that
such Allocation Schedule shall be consistent with the principles to be attached
as an exhibit to the Purchase and Sale Agreement. The Allocation Schedule shall
be reasonable and shall be prepared in accordance with Section 1060 of the Code
and the Treasury Regulations promulgated thereunder (or any similar provision of
state, local, or non-U.S. law).

 

Closing Conditions   

The Purchase and Sale Agreement shall contain the following conditions to the
obligation of Purchaser and Seller to consummate the Sale on the Plan Effective
Date:

 

•  No injunctions or final other order or similar ruling or determination of any
governmental authority preventing or delaying the consummation of the Sale.

 

10



--------------------------------------------------------------------------------

Execution Version

 

  

 

The Purchase and Sale Agreement shall contain the following conditions to the
obligation of Purchaser to consummate the Sale on the Plan Effective Date:

 

•  Entry of the Confirmation Order in form and substance, including with respect
to all findings of fact and conclusions of law, reasonably satisfactory to the
First Lien Lenders and Purchaser and such Confirmation Order not being subject
to any stay or appeal, and Sellers shall not be in breach of the Confirmation
Order, which material breach remains uncured;

 

•  Purchaser shall have obtained all Regulatory Approvals required or
appropriate to operate the Business and any Non-Core Mines included in the
Transferred Non-Core Assets, if applicable, including, to the extent necessary
to obtain any Regulatory Approval from the applicable State or federal
regulators, the Sellers and Purchaser having entered into settlements with such
regulators reasonably satisfactory to Purchaser with respect to permit
transfers, bonding requirements and regulatory compliance with respect to the
Transferred Assets.

 

•  No Event of Default as defined in the DIP Credit Agreement shall have
occurred thereunder which (i) gives the secured parties thereunder a termination
right, (ii) as a result of which, such secured parties shall have accelerated
the repayment obligations of the Company and (iii) has not been waived;

 

•  Lien releases and termination statements with respect to all liens (other
than permitted liens) on the Transferred Assets; provided that lien releases
shall not be required with respect to liens that are released by the
Confirmation Order;

 

•  Accuracy of Sellers’ representations and warranties on the Closing Date,
except where such inaccuracies would not have a material adverse effect on the
Sale (except with respect to typical fundamental representations of the Sellers
which shall be subject to a “true and correct” standard);

 

•  Sellers’ compliance, in all material respects, with their respective
covenants;

 

•  Each of the mining complexes comprising a part of the Canadian Business, San
Juan Business, Colstrip Business and the business of each Non-Core Mine included
in the Transferred Assets, as applicable, will be delivered with at least the
amount of (x) accounts receivable, (y) inventory and (z) operating cash, in each
case, as set forth opposite the name of such complex on a schedule to be agreed;

 

•  The objection deadline shall have passed for all counterparties to Assumed
Contracts to object to assignment and assumption by Purchaser, including with
respect to the Cure Costs contained in the notices sent to such counterparties
and set forth in the Purchase and Sale Agreement;

 

11



--------------------------------------------------------------------------------

Execution Version

 

  

•  All “Material Contracts” (i.e., those identified on an agreed schedule to the
Purchase and Sale Agreement, which may be a subset of Assumed Contracts and
contracts of the Acquired Entities) (i) will have been assigned to, and assumed
by, Purchaser or, to the extent required, will have been novated to Purchaser or
(ii) with respect to Material Contracts of an Acquired Entity, any necessary
third party consents or approvals in respect of the contemplated change in
control of such Acquired Entity shall have been obtained;

 

•  The Employment Agreements (as defined below) shall each be in full force and
effect as of the Closing;

 

•  None of the Acquired Entities shall have been entered into and remain in the
Applicant/Violator System, unless resolved by way of settlements with applicable
State and federal regulators or otherwise, in form reasonably acceptable to
Purchaser;

 

•  Arrangements reasonably satisfactory to Purchaser shall be in place regarding
Purchaser’s securing of permit transfers and bonding and security arrangements
with respect to the Acquired Entities and the Transferred Assets;

 

•  The Bankruptcy Court shall have determined that Sellers can sell the
Transferred Assets free and clear of the successor clause in the UMWA CBAs, the
UMWA shall have agreed to waive/remove the successor clause in the UMWA CBAs, or
the Bankruptcy Court shall have granted a motion filed by the applicable Seller
pursuant to 1113(c) of the Bankruptcy Code authorizing the applicable Seller to
reject the UMWA CBAs, in each case, other than in respect of the CBAs included
in the Assumed Contracts;

 

•  The Bankruptcy court shall have granted motions filed by the applicable
Seller (i) pursuant to section 1113 of the Bankruptcy Code terminating and/or
modifying CBAs in connection with the Transferred Assets as requested by
Purchaser and (ii) pursuant to section 1114 of the Bankruptcy Code modifying
retiree benefits in connection with the Transferred Assets as requested by the
Purchaser; and

 

•  Since the execution of the Purchase and Sale Agreement, no material adverse
effect on the Transferred Assets or the Business (including any Non-Core Mines
included in the Transferred Non-Core Assets, if applicable), shall have
occurred.

 

The Purchase and Sale Agreement shall contain the following conditions to the
obligations of the Seller to consummate the Sale on the Plan Effective Date:

 

•  Accuracy of Purchaser’s representations and warranties on the Closing Date,
except where such inaccuracies would not have a material adverse effect on the
Sale (except with respect to typical fundamental representations of Purchaser
which shall be subject to a “true and correct” standard);

 

12



--------------------------------------------------------------------------------

Execution Version

 

  

•  Purchaser’s compliance, in all material respects, with its respective
covenants;

 

•  Entry of the Confirmation Order in form and substance, including with respect
to all findings of fact and conclusions of law, reasonably satisfactory to
Sellers and such Confirmation Order not being subject to any stay or appeal, and
Purchaser shall not be in breach of the Confirmation Order, which material
breach remains uncured; and

 

•  Purchaser shall have obtained all Regulatory Approvals required or
appropriate to operate the Business (including any Non-Core Mines included in
the Transferred Non-Core Assets, if applicable).

 

Termination   

The Purchase and Sale Agreement will contain customary termination provisions,
including:

 

(i)  by agreement of each of Sellers and Purchaser;

 

(ii)  if the Closing does not occur on or prior to the Outside Date;

 

(iii)  by notice from Purchaser:

 

(1)   upon a material breach by Sellers of covenants of the Purchase and Sale
Agreement, RSA or the Confirmation Order, which breach (a) would cause any of
Purchaser’s conditions to the Closing not to be satisfied; provided that
Purchaser is not itself then in material breach and (b) has not been cured
within ten (10) business days;

 

(2)   upon any of Sellers entering into any material agreement, including any
definitive purchase agreement, in furtherance of or with respect to a successful
bid for the Core Assets (pursuant to the Bidding Procedures Order) with any
party other than Purchaser;

 

(3)   upon the dismissal or conversion of any of the Chapter 11 Cases;

 

(4)   upon the appointment of a trustee or examiner with expanded powers;

 

(5)   upon failure to meet Milestones (unless waived pursuant to the RSA);

 

(6)   upon permanent denial of required Regulatory Approvals; or

 

(7)   upon any declaration of an Event of Default under the DIP Credit Agreement
that is not waived, cured or determined by the Bankruptcy Court not to be an
Event of Default;

 

(iv)  by written notice from Sellers upon a material breach by Purchaser of any
representation, warranty, covenant or agreement in the Purchase and Sale
Agreement or the Confirmation Order, which breach (a) would cause any of
Sellers’ conditions to the Closing not to be satisfied; provided that none of
Sellers is itself then in material breach and (b) has not been cured within ten
(10) business days; or

 

13



--------------------------------------------------------------------------------

Execution Version

 

  

(v)   at the written election of either Sellers or Purchaser:

 

(1)   if, at the end of the Auction (as such term shall be defined in the
Bidding Procedures Order), Purchaser is not determined by Sellers to be the
Successful Bidder (as such term shall be defined in the Bidding Procedures
Order) or the Next Best Bidder (as such term shall be defined in the Bidding
Procedures Order), and, if Purchaser is the Next Best Bidder, upon closing a
sale transaction with the Successful Bidder; or

 

(2)   if a court of competent jurisdiction or other governmental authority has
issued an order or taken any other action permanently restraining, enjoining or
otherwise prohibiting the consummation of the Closing under the Purchase and
Sale Agreement and such order or action has become final and non-appealable.

 

Releases   

The Purchase and Sale Agreement shall contain a full mutual release, to be
effective upon the Plan Effective Date, between and among Sellers, Purchaser,
the Prepetition Term Loan Agent, the Prepetition First Lien Notes Trustee, the
First Lien Lenders and each of their respective affiliates, representatives,
advisors and agents with respect to the transaction contemplated thereby and,
with respect to the Prepetition Term Loan Agent, the Prepetition First Lien
Notes Trustee, the First Lien Lenders and each of their respective affiliates,
any liabilities arising out of their status as a lender (or respective agent) to
the Company and its subsidiaries prior to the Closing.

 

Labor Matters   

It is anticipated that certain individuals identified by Purchaser and
referenced in the schedules to the Purchase and Sale Agreement (the “Key
Employees”) shall enter into employment agreements with Purchaser (the
“Employment Agreements”) on terms mutually acceptable to Purchaser and the Key
Employees, which Employment Agreements shall be effective upon the Closing.

 

It is anticipated that Purchaser shall make offers of employment to employees
and other personnel of the Company and its subsidiaries relating to the Colstrip
Business, the San Juan Business, Overhead Function and any Non-Core Mines
included in the Transferred Non-Core Assets, if applicable, to be identified by
Purchaser, including employees providing services in respect of the Canada
Business to the extent not already employed by an Acquired Entity. Prior to the
Closing Date, Purchaser shall set initial terms and conditions of employment,
including wages, benefits, job duties and responsibilities and work assignment
for the non-union Employees of Purchaser. Purchaser shall determine which
employees of Sellers, if any, to offer employment after the Closing, in its sole
discretion. For any employees who are represented by a union, such offers of
employment shall be in accordance with the CBA adopted by Purchaser. Only
employees of Sellers who are offered and then accept such offer of employment
with Purchaser based on the initial terms and conditions set by Purchaser or the
relevant CBA adopted by the Purchaser will become an Employee of Purchaser after
the Closing Date. Notwithstanding the foregoing, nothing herein will, after the
Closing Date, impose on Purchaser any obligation to retain any Employee of
Purchaser in its employment.

 

14



--------------------------------------------------------------------------------

Execution Version

 

  

All offers of employment shall be subject to, among other things, background
checks, compliance review, and review of status of an employee’s registration.

 

CBAs   

The Purchase and Sale Agreement shall provide that Sellers shall obtain the
consent of Purchaser before extending or renewing (or permitting to be extended
or renewed) the term of any CBA of an Acquired Entity or that is included in
Assumed Contracts absent Sellers’ ability to terminate such CBA prior to the
Closing Date.

 

Definitive Agreements and Due Diligence    The Purchase and Sale Agreement and
such other definitive agreements for the acquisition of the Transferred Assets
as the parties mutually agree upon (collectively, the “Definitive Agreements”)
shall memorialize this Term Sheet and contain such representations, warranties,
covenants, conditions, and indemnities as set forth herein and as otherwise may
be acceptable to the parties. Notwithstanding anything else to the contrary, all
references to “Purchase and Sale Agreement” herein may refer to an agreement
providing for the sale of the Transferred Assets to Purchaser, the contribution
of the Transferred Assets to Purchaser, or otherwise, as applicable. Transition
Services Agreement   

 

The parties will agree on a mutually acceptable Transition Services Agreement at
a reasonable price to be determined.

 

15



--------------------------------------------------------------------------------

Schedule A

Non-Core Mines

 

Mine Name

  

Mine Owner

Buckingham    Buckingham Coal Company, LLC Savage    Westmoreland Savage
Corporation WRI/Absaloka    Westmoreland Resources, Inc. Beulah    Dakota
Westmoreland Corporation Jewett    Texas Westmoreland Coal Company Haystack   
Haystack Coal Company



--------------------------------------------------------------------------------

Exhibit C

DIP Credit Agreement



--------------------------------------------------------------------------------

Exhibit 1

Form of Proposed DIP and Cash Collateral Order



--------------------------------------------------------------------------------

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION

 

     )    In re:    )    Chapter 11    )    WESTMORELAND COAL COMPANY, et al.,1
   )    Case No. 18-[            ] (        )    )    Debtors.    )    (Joint
Administration Requested)

 

   )   

INTERIM ORDER (I) AUTHORIZING

WESTMORELAND COAL COMPANY AND CERTAIN

OF ITS AFFILIATES TO OBTAIN POSTPETITION SECURED

FINANCING, (II) GRANTING LIENS AND PROVIDING

SUPERPRIORITY ADMINISTRATIVE EXPENSE CLAIMS, (III)

AUTHORIZING THE USE OF CASH COLLATERAL, (IV) GRANTING

ADEQUATE PROTECTION, (V) MODIFYING THE AUTOMATIC STAY,

(VI) SCHEDULING A FINAL HEARING, AND (VII) GRANTING RELATED RELIEF

 

 

Upon the motion (the “Motion”)2 of Westmoreland Coal Company (“WLB”) and certain
of its affiliates, as debtors and debtors in possession in the above-captioned
cases (each, a “Debtor” and collectively, the “Debtors”)3 for entry of an
interim order (this “Interim Order”) and a final order (the “Final Order”) under
sections 105, 361, 362, 363(c), 363(e), 364(c), 364(d)(1), 364(e), and 507 of
title 11 of the United States Code, 11 U.S.C. §§101-1532 (as amended, the
“Bankruptcy Code”), rules 2002, 4001, 6004, and 9014 of the Federal Rules of

 

1 

Due to the large number of debtors in these chapter 11 cases, for which joint
administration has been requested, a complete list of the debtors and the last
four digits of their tax identification, registration, or like numbers is not
provided herein. A complete list of such information may be obtained on the
website of the proposed claims and noticing agent in these chapter 11 cases at
www.donlinrecano.com/westmoreland. Westmoreland Coal Company’s service address
for the purposes of these chapter 11 cases is 9540 South Maroon Circle, Suite
300, Englewood, Colorado 80112.

2 

Capitalized terms used but not otherwise defined herein have the meanings
ascribed to them in the Motion. The terms “WLB Debtors” and “WMLP Debtors” shall
have the meanings ascribed to them in the First Day Declaration.

3 

As used herein, the “Debtors” shall only refer the U.S. Borrowers and the U.S.
Guarantors (each as defined herein). Westmoreland Resource Partners, LP and its
subsidiaries that are obligors under the Financing Agreement, dated December 31,
2014, intend to file a separate motion to use cash collateral in connection
herewith.

 

1



--------------------------------------------------------------------------------

Bankruptcy Procedure (as amended, the “Bankruptcy Rules”), rules 2002-1,
4001-1(b), 4002-1(i), and 9013-1 of the Bankruptcy Local Rules of the United
States Bankruptcy Court for the Southern District of Texas (together, the
“Bankruptcy Local Rules”), and the Procedures for Complex Chapter 11 Bankruptcy
Cases (the “Complex Case Rules”), seeking inter alia:

(a) authorization for WLB and Westmoreland San Juan, LLC (the “U.S. Borrowers”)
to obtain, and each of the other Debtors (the “U.S. Guarantors”) to guarantee,
postpetition financing in the form of a term loan facility (the “DIP Facility”)
as set forth in that certain $110,000,000 Senior Secured Debtor-in-Possession
Loan Credit Agreement (the “DIP Credit Agreement”) attached hereto as Exhibit 1
(as amended, supplemented, or otherwise modified from time to time), by and
among the U.S. Borrowers, Prairie Mines & Royalty ULC (“the Canadian Non-Debtor
Borrower”),4 Wilmington Savings Fund Society, FSB, as administrative agent (in
such capacity and its capacity as the collateral agent for the DIP Facility (as
defined below), the “DIP Facility Agent”), and the lenders party thereto (in
their respective capacities as such, collectively, the “DIP Lenders”), up to the
aggregate principal amount of $110,000,000, under the terms of this Interim
Order, the Final Order, and all other agreements, documents, instruments,
delivered or executed in connection therewith, as hereafter amended,
supplemented or otherwise modified from time to time, including the Budget (as
defined below) (collectively, the “DIP Loan Documents”);

(b) authorizing the continued use of Cash Collateral (as defined below) by the
Debtors effective as of the Petition Date;

 

4 

The DIP Credit Agreement is guaranteed by the other Debtors and Westmoreland
Canadian Investments LP and Westmoreland Canada Holdings Inc. (the “Canadian
Non-Debtor Guarantors,” and together with the Canadian Non-Debtor Borrower, the
“Canadian Non-Debtor Obligors”).

 

2



--------------------------------------------------------------------------------

(c) subject to the Carve Out (as defined below), granting to the DIP Facility
Agent, for the benefit of itself and the DIP Lenders on account of the DIP
Facility and all obligations owing thereunder and under, or secured by, the DIP
Loan Documents (collectively, and including all “Obligations” as defined in the
DIP Credit Agreement, the “DIP Obligations”) allowed superpriority
administrative expense claim status in the Debtors’ chapter 11 cases (the
“Chapter 11 Cases”);

(d) subject to the Carve Out, granting to the DIP Facility Agent, for the
benefit of itself and the DIP Lenders, automatically perfected security
interests in and liens on the DIP Collateral (as defined below) to the extent
set forth herein;

(d) vacating and modifying the automatic stay imposed by section 362 of the
Bankruptcy Code to the extent necessary to implement and effectuate the terms
and provisions of this Interim Order and the Final Order, in each case, to the
extent set forth herein;

(e) subject to the Carve Out, granting adequate protection to the Prepetition
Term Loan Agent, the Prepetition Term Lenders, the Prepetition Notes Trustee,
the Prepetition Noteholders, and to the extent any obligations under the Bridge
Loan Agreement remain outstanding, the Bridge Loan Administrative Agent and the
Bridge Lenders (each such capitalized term being used herein as defined below);

(f) scheduling a final hearing (the “Final Hearing”) to consider entry of the
Final Order; and

(g) granting related relief.

 

3



--------------------------------------------------------------------------------

The Court having found that the relief requested in the Motion is in the best
interests of the Debtors, their estates, their creditors, and other parties in
interest; and the Court having reviewed the Motion and having heard the
statements in support of the relief requested therein at a hearing before the
Court on October 9, 2018 (the “Interim Hearing”); and the Court having
determined that the legal and factual bases set forth in the Motion, the
Declaration of Jeffrey S. Stein, Chief Restructuring Officer of Westmoreland
Coal Company, in Support of Chapter 11 Petitions and First Day Pleadings (the
“First Day Declaration”), the declaration of Marc D. Puntus in support of the
Motion (the “Puntus Declaration”), and the declaration of Robert A. Campagna in
support of the Motion (the “Campagna Declaration”); and at the Interim Hearing
establish just cause for the relief granted herein; and upon all of the
proceedings had before the Court; and after due deliberation and sufficient
cause appearing therefor, it is HEREBY FOUND AND CONCLUDED THAT:

A. Disposition. The Motion is granted on an interim basis in accordance with the
terms of this Interim Order. Any objections, reservations of rights, and/or
other statements with respect to the Motion with respect to the entry of this
Interim Order that have not been withdrawn, waived, or settled are hereby denied
and overruled on the merits.

B. Commencement of Chapter 11 Cases. On October 9, 2018 (the “Petition Date”),
each Debtor filed with this Court a voluntary petition for relief under chapter
11 of the Bankruptcy Code. The Debtors are continuing to operate their
businesses as debtors and debtors in possession under sections 1107 and 1108 of
the Bankruptcy Code. No official committee of unsecured creditors (the
“Committee”) or chapter 11 trustee has been appointed in the Chapter 11 Cases.

 

4



--------------------------------------------------------------------------------

C. Jurisdiction and Venue. This Court has jurisdiction over the Chapter 11
Cases, the Motion, and the parties and property affected hereby pursuant to 28
U.S.C. §§ 157(b) and 1334. Consideration of the Motion constitutes a core
proceeding pursuant to 28 U.S.C. § 157(b)(2). The Court may enter a final order
consistent with Article III of the United States Constitution. Venue for the
Chapter 11 Cases in this district is proper pursuant to 28 U.S.C. §§ 1408 and
1409. The predicates for the relief sought herein are sections 105, 361, 362,
363(c), 363(e), 364(c), 364(d)(1), 364(e), and 507 of the Bankruptcy Code,
Bankruptcy Rules 2002, 4001, 6004 and 9014, and Bankruptcy Local Rules 2002-1,
4001-1(b), 4002-1(i), and 9013-1.

D. Adequate Notice. On the Petition Date, the Debtors filed the Motion with this
Court pursuant to Bankruptcy Rules 2002, 4001, and 9014, and represent that they
provided notice of the Motion and the Interim Hearing by electronic mail,
facsimile, hand delivery, or overnight delivery to the following parties and/or
their respective counsel as indicated below (collectively, the “Notice
Parties”): (i) the Office of the United States Trustee for the Southern District
of Texas; (ii) the holders of the 50 largest unsecured claims against the
Debtors (on a consolidated basis); (iii) the indenture trustee under the WLB
Debtors’ 8.75% senior secured notes due 2022; (iv) the ad hoc group of lenders
under the WLB Debtors’ prepetition term loan facility due 2020 and the WLB
Debtors’ 8.75% senior secured notes due 2022; (v) the administrative agent under
the WLB Debtors’ prepetition term loan facility due 2020; (vi) the
administrative agent under the WLB Debtors’ bridge loan facility due 2019;
(vii) the administrative agent under the WMLP Debtors’ term loan facility due
2018; (viii) the ad hoc committee of certain lenders under the WMLP Debtors’
term loan facility due 2018; (ix) the administrative agent under the WLB
Debtors’ proposed debtor-in-possession financing facility; (x) the lenders under
the WLB Debtors’ proposed debtor-in-possession financing facility; (xi) any
statutory committee appointed in these cases; (xii) the United States Attorney’s
Office for the Southern District of Texas; (xiii) the Internal Revenue Service;
(xiv) the Environmental Protection Agency and similar state environmental
agencies for states in which the Debtors conduct business; (xv) the offices of
the attorneys general for the states in which the Debtors operate; (xvi) the
Securities and Exchange Commission; and (xvii) any party that has requested
notice pursuant to Bankruptcy Rule 2002.

 

5



--------------------------------------------------------------------------------

E. Debtors’ Stipulations on the Prepetition Obligations. The Debtors
acknowledge, admit, represent, stipulate, and agree that:

(i) Prepetition Term Loan: As of the Petition Date, WLB and certain of the other
Debtors as guarantors were indebted and liable, without defense, counterclaim or
offset of any kind to the lenders under (a) that certain Amended and Restated
Credit Agreement, dated as of December 16, 2014 (as heretofore amended,
supplemented, or otherwise modified, the “Prepetition Term Loan”), among WLB, as
borrower, certain of its wholly-owned subsidiaries, as guarantors, the lenders
party thereto (as defined therein, the “Prepetition Term Lenders”), Wilmington
Savings Fund Society, FSB (as successor-in-interest to Bank of Montreal), as
Administrative Agent (as defined therein, in such capacity and together with any
of its successors in such capacity, the “Prepetition Term Loan Agent”), in the
aggregate principal amount of approximately $350 million (the “Prepetition Term
Loan Facility”) guaranteed by the other Debtors and Westmoreland Canadian
Investments, LP and (b) all other agreements, documents, and instruments
executed and/or delivered with, to or in favor of the Prepetition Term Loan
Agent and/or any of the Prepetition Term Lenders, including, without limitation,
the intercreditor agreements, all security agreements, notes, guarantees,
mortgages, Uniform Commercial Code financing statements, and all other related
agreements, documents, and instruments, including any fee letters, executed
and/or delivered in connection therewith or related thereto (all the foregoing,
together with the Prepetition Term Loan, as all of the same have been
supplemented, modified, extended renewed, restated and/or replaced at any time
prior to the Petition Date, collectively, the “Prepetition Term Loan
Documents”). All obligations of the Debtors arising under the

 

6



--------------------------------------------------------------------------------

Prepetition Term Loan or any other Prepetition Term Loan Documents, including
under the Prepetition Term Loan Facility and all loans, advances, debts,
liabilities, principal, accrued or hereafter accruing interest, fees, costs,
charges, indemnification obligations, expenses (including any and all reasonable
and documented attorneys’, accountants’, appraisers’, and financial advisors’
fees and expenses that are chargeable, reimbursable, or otherwise payable, in
each case, solely to the extent provided under the Prepetition Term Loan
Documents), or other amounts, of any kind or nature, whether or not evidenced by
any note, agreement or other instrument, whether or not contingent, whenever
arising, accrued, accruing, due, owing, or chargeable in respect of any of the
Debtors’ obligations under the Prepetition Term Loan Documents shall hereinafter
be referred to collectively as the “Prepetition Term Loan Obligations”.

(ii) Prepetition Notes: As of the Petition Date, WLB and certain of the other
Debtors as guarantors were indebted and liable, without defense, counterclaim or
offset of any kind to the holders of notes under (a) that certain Indenture,
dated as of December 16, 2014, with respect to WLB’s 8.75% Senior Secured Notes
due January 1, 2022 (as amended, modified, supplemented, or restated from time
to time, the “Prepetition First Lien Notes Indenture”), by and among WLB, as
issuer, the guarantors (including the other Debtors and Westmoreland Canadian
Investments, LP), and U.S. Bank National Association, as trustee and notes
collateral agent (collectively, in such capacities, the “Prepetition Notes
Trustee”) for the Holders (as defined in the Prepetition Indenture) (the
“Prepetition Noteholders”) in an initial aggregate principal amount of
$350,000,000 (such initial notes, together with any additional notes issued or
unpaid interest, the “Prepetition First Lien Notes”) and (b) all other
agreements, documents, and instruments executed and/or delivered with, to or in
favor of the Prepetition Notes Trustee and/or any of the Prepetition
Noteholders, including, without limitation, the intercreditor agreements, all
security

 

7



--------------------------------------------------------------------------------

agreements, collateral trust agreements, notes, guarantees, mortgages, Uniform
Commercial Code financing statements, and all other related agreements,
documents, and instruments, including any fee letters, executed and/or delivered
in connection therewith or related thereto (all the foregoing, together with the
Prepetition First Lien Notes Indenture, as all of the same have been
supplemented, modified, extended, renewed, restated, and/or replaced at any time
prior to the Petition Date, collectively the “Prepetition Notes Documents”). All
obligations of the Debtors arising under the Prepetition First Lien Notes
Indenture or any other Prepetition Notes Documents and all loans, advances,
debts, liabilities, principal, accrued or hereafter accruing interest, fees,
costs, charges, indemnification obligations, expenses (including any and all
reasonable and documented attorneys’, accountants’, appraisers’, and financial
advisors’ fees and expenses that are chargeable, reimbursable, or otherwise
payable, in each case, solely to the extent provided under the Prepetition Notes
Documents), or other amounts, of any kind or nature, whether or not evidenced by
any note, agreement or other instrument, whether or not contingent, whenever
arising, accrued, accruing, due, owing, or chargeable in respect of any of the
Debtors’ obligations under the Prepetition Notes Documents shall hereinafter be
referred to collectively as the “Prepetition Notes Obligations”.

(iii) Bridge Loan Agreement: As of the Petition Date, the U.S. Borrowers and the
Canadian Non-Debtor Borrower were indebted and liable, without defense,
counterclaim, or offset of any kind (i) to the lenders under that certain Bridge
Loan Agreement, dated as of May 21, 2018 (as heretofore amended, supplemented,
or otherwise modified, the “Bridge Loan Agreement” and together with the
Prepetition Term Loan and Prepetition First Lien Notes Indenture, the
“Prepetition Facilities”), among the U.S. Borrowers, the lenders party thereto
(as defined therein, the “Bridge Lenders,” and together with the Prepetition
Term Lenders and the

 

8



--------------------------------------------------------------------------------

Prepetition Noteholders, the “Prepetition Secured Creditors”), Wilmington
Savings Fund Society, FSB as administrative agent for the Bridge Lenders (in
such capacity, and in its capacity as collateral agent for the Bridge Loan
Facility, the “Bridge Loan Administrative Agent,” and together with the
Prepetition Term Loan Agent and the Prepetition Notes Trustee, the “Prepetition
Agents”), in the aggregate principal amount of approximately $90 million (the
“Bridge Loan Facility”) guaranteed by the other Debtors, Westmoreland Canadian
Investments, LP, and Westmoreland Canada Holdings Inc., and (ii) all other
agreements, documents and instruments executed and/or delivered with, to or in
favor of the Bridge Loan Administrative Agent, BNY Trust Company of Canada as
Canadian Collateral Agent for the Bridge Lenders (in such capacity, the
“Canadian Bridge Loan Collateral Agent”), and/or any of the Bridge Lenders,
including, without limitation, the intercreditor agreements, all security
agreements, notes, guarantees, mortgages, Uniform Commercial Code financing
statement and all other related agreements, documents and instruments, including
any fee letters, executed and/or delivered in connection therewith or related
thereto (all the foregoing, together with the Bridge Loan Agreement, as all of
the same have been supplemented, modified, extended renewed, restated, and/or
replaced at any time prior to the Petition Date, collectively the “Bridge Loan
Documents”, and, together with the Prepetition Term Loan Documents and the
Prepetition Notes Documents, collectively, the “Prepetition Financing
Documents”). All obligations of the Debtors arising under the Bridge Loan
Agreement or any other Bridge Loan Documents, including under the Bridge Loan
Facility and all loans, advances, debts, liabilities, principal, accrued or
hereafter accruing interest, fees, costs, charges, indemnification obligations,
expenses (including any and all reasonable and documented attorneys’,
accountants’, appraisers’, and financial advisors’ fees and expenses that are
chargeable, reimbursable, or otherwise payable, in each case, solely to the

 

9



--------------------------------------------------------------------------------

extent provided under the Bridge Loan Documents), or other amounts, of any kind
or nature, whether or not evidenced by any note, agreement or other instrument,
whether or not contingent, whenever arising, accrued, accruing, due, owing, or
chargeable in respect of any of the Debtors’ obligations under the Bridge Loan
Documents shall hereinafter be referred to collectively as the “Bridge Loan
Obligations”. The Prepetition Term Loan Obligations, the Prepetition Notes
Obligations, and the Bridge Loan Obligations, shall hereinafter be referred to
collectively as the “Prepetition Obligations”. As of the Petition Date,
$90 million of the $110 million available commitments under the Bridge Loan
Facility was drawn and outstanding. Pursuant to the Final Order and as set forth
herein, all of the outstanding Bridge Loan Obligations will be converted (or
“rolled up”) into DIP Obligations; provided that, pending entry of the Final
Order, for each $1 drawn by the Debtors under the DIP Facility, $1 of the Bridge
Loan Obligations shall convert or “roll up” into DIP Obligations.

(iv) The liens and security interests securing the Prepetition Obligations are
referred to herein as the “Prepetition Liens” and the collateral to which such
Prepetition Liens attach, the “Prepetition Collateral”.

(v) Value of the Bridge Loan Collateral. As of the Petition Date, the aggregate
value of the collateral securing the Bridge Loan Obligations exceeds the
aggregate amount of the Bridge Loan Obligations.

(vi) No Claims. The Debtors have no valid claims (as such term is defined in
section 101(5) of the Bankruptcy Code) or causes of action against any of the
Prepetition Term Loan Agent, Prepetition Notes Trustee, the Bridge Loan
Administrative Agent, the Canadian Bridge Loan Collateral Agent, the Prepetition
Term Lenders, the Prepetition Noteholders, or the Bridge Lenders (collectively,
the “Prepetition Secured Parties”) with respect to the Prepetition

 

10



--------------------------------------------------------------------------------

Financing Documents, the Prepetition Obligations, the Prepetition Liens, or
otherwise, whether arising at law or at equity, including, without limitation,
any challenge, recharacterization, subordination, avoidance, or other claims
arising under or pursuant to sections 105, 510, 541, or 542 through 553,
inclusive, of the Bankruptcy Code; provided that, notwithstanding the forgoing,
any and all rights or claims under the Restructuring Support Agreement are fully
reserved and preserved.

(vii) Release. Subject to entry of the Final Order, the Debtors hereby stipulate
and agree that they forever, unconditionally and irrevocably release, discharge
and acquit the DIP Facility Agent, the DIP Lenders, and the Prepetition Secured
Parties, and each of their respective successors, assigns, affiliates,
subsidiaries, parents, officers, shareholders, directors, employees, attorneys,
and agents, past, present, and future, and their respective heirs, predecessors,
successors, and assigns (collectively, the “Releasees”) of and from any and all
claims, controversies, disputes, liabilities, obligations, demands, damages,
expenses (including, without limitation, reasonable attorneys’ fees), debts,
liens, actions, and causes of action of any and every kind whatsoever, whether
arising in law or otherwise, and whether or not known or matured, arising out of
or relating to, as applicable, the DIP Facility, the DIP Loan Documents, the
Prepetition Facilities, the Prepetition Financing Documents, and/or the
transactions contemplated hereunder or thereunder including, without limitation,
(x) any so-called “lender liability” or equitable subordination claims or
defenses, (y) any and all claims and causes of action arising under the
Bankruptcy Code, and (z) any and all claims and causes of action with respect to
the validity, priority, perfection or avoidability of the liens or claims of the
DIP Facility Agent, the DIP Lenders, and the Prepetition Secured Parties;
provided that the forgoing shall not release any claims against a Releasee that
a court of competent jurisdiction determines results

 

11



--------------------------------------------------------------------------------

primarily from the bad faith, gross negligence, or willful misconduct of such
Releasee. The Debtors further waive and release any defense, right of
counterclaim, right of set-off, or deduction to the payment of the Prepetition
Obligations and the DIP Obligations which the Debtors now have or may claim to
have, directly or indirectly (including through the Canadian Non-Debtor
Obligors) against the Releasees, arising out of, connected with or relating to
any and all acts, omissions, or events occurring prior to the Court entering
this Interim Order; provided, further, that, notwithstanding the forgoing, any
and all rights or claims under the Restructuring Support Agreement are fully
reserved and preserved.

(viii) No Control. None of the DIP Facility Agent, the DIP Lenders, or the
Prepetition Secured Parties controls the Debtors or their properties or
operations, has authority to determine the manner in which any of the Debtors’
operations are conducted or is a control person or insider of the Debtors or any
of their affiliates by virtue of any of the actions taken with respect to, in
connection with, related to, or arising from this Interim Order, the DIP
Facility, the DIP Loan Documents, the Prepetition Facilities, and/or the
Prepetition Financing Documents.

F. Cash Collateral. Any and all of the Debtors’ cash including cash and other
amounts on deposit or maintained in any account or accounts by the Debtors,
whether subject to control agreements or otherwise, and any amount generated by
the collection of accounts receivable or other disposition of the Prepetition
Collateral, and the proceeds of any of the foregoing, whether existing on the
Petition Date or thereafter, constitutes the cash collateral (within the meaning
of section 363(a) of the Bankruptcy Code) of the Prepetition Secured Parties
and, to the extent any Bridge Loan Obligations remain outstanding, the Bridge
Loan Administrative Agent and the Bridge Lenders (the “Cash Collateral”).

 

12



--------------------------------------------------------------------------------

G. Use of DIP Facility and Cash Collateral. The Debtors have an immediate and
critical need to use the DIP Facility and Cash Collateral to preserve and
operate their businesses and effectuate a restructuring of their businesses,
which will be used in accordance with the terms of this Interim Order (subject
to any applicable Permitted Variance). Subject to entry of the Final Order, all
of the outstanding Bridge Loan Obligations will be converted (or “rolled up”)
into DIP Obligations; provided that, pending entry of the Final Order, for each
$1 drawn by the Debtors under the DIP Facility, $1 of the Bridge Loan
Obligations shall convert or “roll up” into DIP Obligations. The remaining
$20 million available under the DIP Facility as of the Petition Date will be
used for operating expenses and to effectuate the Debtors’ restructuring. The
adequate protection provided herein and other benefits and privileges contained
herein are consistent with and authorized by the Bankruptcy Code and are
necessary in order to avoid the objection of certain parties. Without the use of
the DIP Facility and Cash Collateral, the Debtors will not have sufficient
liquidity to be able to (i) pay their safety vendors, (ii) fund employee wages,
benefits, and related obligations, (iii) pay for the necessary services and
materials to maintain compliance with permitting and environmental regulatory
requirements, (iv) pay for use of their mining equipment, (v) pay trade vendors,
and (vi) continue to operate their businesses. Moreover, the provisions of the
DIP Credit Agreement and the Interim Order were extensively negotiated and are
the most favorable terms that the Debtors were able to obtain. Approval of the
DIP Facility will ensure the Debtors are able to maintain their operations,
pursue the Chapter 11 Cases, and maximize the value of their estates for the
benefit of all stakeholders. Absent authorization to immediately use a portion
of the DIP Facility and Cash Collateral, the Debtors’ estates and their
creditors would suffer immediate and irreparable harm.

 

13



--------------------------------------------------------------------------------

H. Roll-Up of Bridge Loans. Upon entry of the Final Order, without any further
action by the Debtors or any other party, the outstanding principal, interest,
and any other amounts under the Bridge Loan Facility will be converted into DIP
Obligations (the “DIP Roll-Up Obligations”); provided that, pending entry of the
Final Order, for each $1 drawn by the Debtors under the DIP Facility, $1 of the
Bridge Loan Obligations shall convert or “roll up” into DIP Obligations. The
replacement and refinancing (or “roll-up”) of the Bridge Loan Obligations shall
be authorized as compensation for, in consideration for, and solely on account
of, the agreement of the DIP Lenders (who were previously the Bridge Lenders) to
fund the undrawn amounts, and provide other consideration to the Debtors, under
the DIP Facility and not as payments under, adequate protection for, or
otherwise on account of, any Bridge Loan Obligations. The Bridge Lenders would
not otherwise consent to the use of their Cash Collateral or the subordination
of their liens to the DIP Liens (as defined below), and the DIP Facility Agent
and the DIP Lenders would not be willing to provide the DIP Facility or extend
credit to the Debtors thereunder without the inclusion of the DIP Roll-Up
Obligations in the DIP Obligations. Moreover, the replacement and refinancing of
all outstanding amounts under the Bridge Loan Facility into DIP Obligations will
(a) create greater availability under the DIP Facility, (b) benefit the Debtors
and their estates as a result of the DIP Lenders’ agreement to waive certain
default interest to which they are entitled under the Bridge Loan Agreement, and
(c) will enable the Debtors to obtain urgently needed financing critical to
administering these Cases and funding their operations. The DIP Credit Agreement
is an amendment and restatement of the Bridge Loan Agreement. All security
agreements in respect of the Bridge Loan Obligations being refinanced shall
continue in full force and effect in favor of the DIP Facility Agent and the DIP
Lenders. For the avoidance of any doubt, the rights of the Committee and other
parties in interest with respect to the validity, extent, and priority of the
Bridge Loan Facility, the liens securing the Bridge Loan Facility, and any
roll-up thereof are fully reserved and preserved to the extent provided in
paragraph 31 of this Interim Order.

 

14



--------------------------------------------------------------------------------

I. Non-Debtor Obligations. Nothing in this Interim Order or in any Final Order
(including the conversion, “roll up”, replacement or refinancing of the Bridge
Loan Obligations into DIP Obligations) shall novate, release, discharge, reduce,
replace, amend, vary or otherwise affect or negate the rights, entitlements or
obligations of the Canadian non-Debtor Obligors under the Bridge Loan Documents
and the underlying guarantee and security agreements (including the entitlement
of the Canadian Non-Debtor Borrower to make draw requests, receive advances and
use proceeds in accordance with the terms and conditions of the Bridge Loan
Documents, as applicable); nor shall anything in this Interim Order or in any
Final Order impair the validity, enforceability or effect of such agreements or
any liens and security interests granted or otherwise created in favor of the
Bridge Loan Administrative Agent, the Canadian Bridge Loan Collateral Agent, or
the Bridge Lenders by or in respect of the Canadian Non-Debtor Obligors or their
property.

J. Other Financing Unavailable. As discussed in the First Day Declaration and
the Puntus Declaration, the Debtors are unable to obtain (i) adequate unsecured
credit allowable either (a) under sections 364(b) and 503(b)(l) of the
Bankruptcy Code or (b) under section 364(c)(l) of the Bankruptcy Code,
(ii) adequate credit secured by (x) a senior lien on unencumbered assets of
their estates under section 364(c)(2) of the Bankruptcy Code or (y) a junior
lien on encumbered assets of their estates under section 364(c)(3) of the
Bankruptcy Code, or (iii) secured credit under section 364(d)(l) of the
Bankruptcy Code from sources other than the DIP Lenders on terms more favorable
than the terms of the DIP Facility. The only source of

 

15



--------------------------------------------------------------------------------

secured credit available to the Debtors, other than the continued use of Cash
Collateral, is the DIP Facility. Financing on a postpetition basis on better
terms is not otherwise available without granting the DIP Facility Agent, for
the benefit of itself and the DIP Lenders: (1) perfected security interests in
and liens on the DIP Collateral; (2) superpriority claims and liens; (3) the
other protections set for in this Interim Order; and (4) a full refinancing of
the outstanding Bridge Loan Obligations.

K. Best Financing Presently Available. The DIP Lenders will as of the Petition
Date provide the Debtors with financing solely on the terms and conditions set
forth in this Interim Order (and, subject to entry by the Court, the Final
Order) and the applicable DIP Loan Documents. After considering all of their
alternatives, the Debtors have concluded, in an exercise of their sound business
judgment, that the financing to be provided by the DIP Lenders pursuant to the
terms of this Interim Order (and, subject to entry by the Court, the Final
Order) and the DIP Loan Documents, represents the best financing presently
available. The DIP Lenders have acted in good faith and therefore are entitled
to the good faith protections under section 364(e) of the Bankruptcy Code. The
DIP Lenders’ and the DIP Facility Agent’s claims, superpriority claims, security
interests, liens, and other protections granted pursuant to this Interim Order
(and, subject to entry by the Court, the Final Order) and the applicable DIP
Loan Documents will not be affected by any subsequent reversal, modification,
vacatur, or amendment of this Interim Order, the Final Order, or any other
order, as provided in section 364(e) of the Bankruptcy Code.

 

16



--------------------------------------------------------------------------------

L. Good Cause for Immediate Entry. Good cause has been shown for immediate entry
of this Interim Order pursuant to Bankruptcy Rules 4001(b)(2) and (c)(2) and
Local Rule 4001-2. In particular, the authorization granted herein for the
Debtors to enter into the DIP Facility, to continue using Cash Collateral and to
obtain interim financing, including on a priming lien basis as set forth herein,
is necessary to avoid immediate and irreparable harm to the Debtors and their
estates. Entry of this Interim Order is in the best interest of the Debtors,
their estates, and creditors. The terms of the DIP Facility (including the
Debtors’ continued use of Cash Collateral, subject to Paragraph 27) are fair and
reasonable under the circumstances, reflect the Debtors’ exercise of prudent
business judgment consistent with its fiduciary duties, and are supported by
reasonably equivalent value and fair consideration.

M. Arm’s Length Negotiation. The Debtors, the DIP Facility Agent, the DIP
Lenders, the Bridge Loan Administrative Agent, and the Prepetition Term Loan
Agent have negotiated the terms and conditions of the DIP Facility (including
the Debtors’ continued use of Cash Collateral, subject to Paragraph 27) and this
Interim Order in good faith and at arm’s length, and any credit extended and
loans made to the Debtors pursuant to this Interim Order shall be, and hereby
are, deemed to have been extended, issued or made, as the case may be, in “good
faith” within the meaning of section 364(e) of the Bankruptcy Code.

N. Adequate Protection for the Prepetition Secured Parties. The Prepetition
Secured Parties have acted in good faith regarding the DIP Facility and the
Debtors’ continued use of the Prepetition Collateral (including the Cash
Collateral) to fund the administration of the Debtors’ estates and continued
operation of their businesses, in accordance with the terms hereof. The Bridge
Loan Administrative Agent, the Prepetition Term Loan Agent, and the Prepetition
Notes Trustee have agreed to not object at this time to the Debtors’ use of the
Prepetition Collateral, including the Cash Collateral, in accordance with the
terms hereof. The Prepetition Secured Parties are entitled to the adequate
protection provided in this Interim Order as and to the extent set forth herein
pursuant to §§ 361, 363 and 364 of the Bankruptcy Code. Based on the Motion

 

17



--------------------------------------------------------------------------------

and on the record presented to the Court at the Interim Hearing, as of the
Petition Date the terms of the proposed adequate protection arrangements and of
the use of the Prepetition Collateral (including the Cash Collateral, subject to
Paragraph 27) are fair and reasonable, reflect the Debtors’ prudent exercise of
business judgment and constitute reasonably equivalent value and fair
consideration for the use of Cash Collateral; provided, that nothing in this
Interim Order or the other DIP Loan Documents shall prejudice, limit, or
otherwise impair the rights of any Prepetition Secured Party (for its benefit or
the benefit of the other Prepetition Secured Parties), subject to any applicable
provisions of the intercreditor agreements, to seek new, different, or
additional adequate protection, or assert the interests of any Prepetition
Secured Party (for its benefit or the benefit of the other Prepetition Secured
Parties); provided, further, that the Debtors’ rights with respect to any such
request are fully reserved and preserved.

O. Order of the Court. Based upon the foregoing findings, acknowledgements, and
conclusions, and upon the record made before this Court at the Interim Hearing,
and good and sufficient cause appearing therefor:

IT IS HEREBY FOUND, DETERMINED, ORDERED, ADJUDGED AND DECREED THAT:

1. Motion Granted. The Motion is granted on an interim basis, subject to the
terms set forth herein. Any objections, reservations of rights, and/or other
statements with respect to the Motion that have not previously been withdrawn or
resolved are hereby overruled on their merits. This Interim Order shall be
valid, binding on all parties in interest, and fully effective immediately upon
entry notwithstanding the possible application of Bankruptcy Rules 6004(h),
7062, and/or 9014.

 

18



--------------------------------------------------------------------------------

2. Authority to Enter Into DIP Facility. The Debtors are hereby authorized to
incur and perform the obligations arising from and after the date of this
Interim Order under the DIP Facility, on the terms set forth in this Interim
Order, including entry into, execution and delivery of the DIP Credit Agreement
attached hereto as Exhibit 1 and such additional documents, instruments, and
agreements as may be reasonably required by the DIP Facility Agent and the DIP
Lenders to implement the terms or effectuate the purposes of and transactions
contemplated by this Interim Order, the Final Order (when entered by the Court)
and the DIP Credit Agreement (collectively, this Interim Order, the Final Order,
the DIP Credit Agreement, the Administrative Fee Letter (entered into pursuant
to Section 4.01 of the DIP Credit Agreement), and such additional documents,
instruments, and agreements, including any fee letters, lien subordination or
priorities agreements, the “DIP Loan Documents”). The Debtors are authorized to
execute and deliver the DIP Loan Documents and borrow money under the
DIP Facility, on an interim basis, up to an aggregate principal amount not to
exceed $20.0 million, and the U.S. Guarantors are hereby authorized to guaranty
such borrowings, on the terms set forth in this Interim Order and the DIP Loan
Documents; provided that, pending entry of the Final Order, for each $1 drawn by
the Debtors under the DIP Facility, $1 of the Bridge Loan Obligations shall
convert or “roll up” into DIP Obligations.

3. DIP Liens. As used herein, “DIP Collateral” shall include all prepetition and
postpetition tangible and intangible property and assets, whether real or
personal of the Borrowers and the guarantors to the DIP Credit Agreement,
including, without limitation, all assets and property pledged under the DIP
Loan Documents, and all cash, any investment of such cash, inventory, accounts
receivable, including intercompany accounts (and all rights associated
therewith), other rights to payment whether arising before or after the Petition
Date,

 

19



--------------------------------------------------------------------------------

contracts, contract rights, chattel paper, goods, investment property,
inventory, deposit accounts, and all amounts on deposit therein from time to
time, equity interests, securities accounts, securities entitlements,
securities, commercial tort claims and claims that may constitute commercial
tort claims (known and unknown), books, records, plants, equipment, general
intangibles, documents, instruments, interests in leases and leaseholds,
interests in real property, fixtures, payment intangibles, tax or other refunds,
insurance proceeds, letters of credit, letter of credit rights, supporting
obligations, machinery and equipment, patents, copyrights, trademarks,
tradenames, other intellectual property, all licenses therefor, and all
proceeds, rents, profits, products, and substitutions, if any, of any of the
foregoing; provided that DIP Collateral shall not include any Avoidance Actions
(as defined herein), but, subject to entry of the Final Order, the DIP
Collateral shall include the proceeds of any Avoidance Actions; provided,
further, that the DIP Collateral shall not include any title or interest in
property or assets of any Debtor solely to the extent the granting of any liens
thereto or thereon would constitute (a) an invalidation of ownership or
unenforceability of any material right or title of any Debtor therein, or (b) a
material breach or termination of any governing document or agreement pertaining
thereto, unless in the case of each of the forgoing clauses (a) and (b), the
applicable provision is rendered ineffective by applicable nonbankruptcy law or
the Bankruptcy Code (the “Specified Property”). Notwithstanding anything else
herein, DIP Collateral and the DIP Liens and Adequate Protection Liens (each as
defined below) granted under this Interim Order shall attach to any proceeds,
products, offspring or profits from all sales, transfers, dispositions or
monetizations of any Specified Property. Effective as of the Petition Date and
in each case perfected without the necessity of the execution by the Debtors
(or recordation or other filing) of security agreements, control agreements,
pledge agreements, financing statements, mortgages, or other similar documents,
or by possession or control, subject to the Carve Out, the following security
interests and liens are hereby granted to the DIP Facility Agent for the benefit
of the DIP Lenders:

 

20



--------------------------------------------------------------------------------

(a) Pursuant to section 364(d)(1) of the Bankruptcy Code, the DIP Obligations
are secured by a perfected first priority priming security interest and lien on
all DIP Collateral (such security interest and lien, the “Priming Lien”), to the
extent that such property and assets are subject to liens that secure the
obligations of such Debtor under the Prepetition Term Loan Documents and
Prepetition Notes Documents and to the extent any obligations under the Bridge
Loan Agreement remain outstanding, under the Bridge Loan Documents
(collectively, the “Primed Liens”). The Priming Lien shall be senior (a) in all
respects to the interests to the liens of (i) the Prepetition Term Lenders under
the Prepetition Term Loan and the related security documents, (ii) the
Prepetition Noteholders under the Prepetition First Lien Notes Indenture and the
related security agreements, and (iii) to the extent any obligations under the
Bridge Loan Agreement remain outstanding, the Bridge Lenders under the Bridge
Loan Agreement and the related security documents and (b) to any liens granted
to provide adequate protection in respect of any of the Primed Liens. The Primed
Liens shall be primed by and made subject and subordinate to the Priming Liens.

(b) Pursuant to section 364(c)(2) of the Bankruptcy Code, the DIP Obligations
are secured by a perfected first priority security interest and lien on all DIP
Collateral of each Debtor (other than Avoidance Actions (as defined below)) to
the extent such property and assets are not subject to valid, perfected, and
non-avoidable liens as of the Petition Date (it being agreed and understood that
solely the Final Order shall grant, for the benefit of the DIP Facility, a
perfected security interest pursuant to this clause in proceeds of any
successful claims and causes of action under Chapter 5 of the Bankruptcy Code
(“Avoidance Actions”)); and

 

21



--------------------------------------------------------------------------------

(c) Pursuant to section 364(c)(3) of the Bankruptcy Code, the DIP Obligations
are secured by a perfected junior-priority security interest and lien on all DIP
Collateral of each Debtor to the extent that such property and assets are
subject to valid, perfected, and unavoidable liens in favor of third parties
that were in existence immediately prior to the Petition Date, or to valid and
unavoidable liens in favor of third parties that were in existence immediately
prior to the Petition Date that were perfected subsequent to the Petition Date
as permitted by Section 546(b) of the Bankruptcy Code (other than the existing
Prepetition Liens, which existing liens will be primed by this Interim Order),
junior to the priority of such liens in favor of such third parties.

(d) The foregoing liens and security interests are referred to herein as “DIP
Liens”.

4. DIP Superpriority Claims. In addition to the liens and security interests
granted to the DIP Facility Agent on its behalf and on behalf of the DIP Lenders
pursuant to this Interim Order, subject and subordinate to the Carve Out and in
accordance with sections 364(c)(1), 503, and 507 of the Bankruptcy Code, all of
the DIP Obligations (including, without limitation, all DIP Extensions of Credit
(as defined below)) shall constitute allowed superpriority administrative
expense claims (the “DIP Superpriority Claims”) with priority over any and all
administrative expenses of the Debtors, whether heretofore or hereafter
incurred, of the kind specified in, or ordered pursuant to, sections 105, 326,
328, 330, 331, 364, 365, 503(b), 506(c) (subject to entry of the Final Order),
507(a), 507(b), 1113, 1114, or any other provisions of the Bankruptcy Code.

 

22



--------------------------------------------------------------------------------

5. Continuation of Prepetition Liens. The liens granted to the Prepetition
Secured Parties under the Prepetition Term Loan Documents, the Prepetition Notes
Documents, and to the extent any obligations under the Bridge Loan Agreement
remain outstanding, the Bridge Loan Documents, shall continue in full force and
effect and shall continue to secure the obligations of the Debtors under the
Prepetition Term Loan, Prepetition First Lien Notes Indenture, and the Bridge
Loan, provided that such liens are Primed Liens and junior to the DIP Liens.

6. DIP Roll-Up Obligations. Upon entry of the Final Order, without any further
action by the Debtors or any other party, and as a condition to the provision of
liquidity under the DIP Facility, all DIP Roll-Up Obligations shall be replaced
and refinanced and shall constitute DIP Obligations; provided that, pending
entry of the Final Order, for each $1 drawn by the Debtors under the DIP
Facility, $1 of the Bridge Loan Obligations shall convert or “roll up” into DIP
Obligations.

7. Use of Cash Collateral and DIP Extensions of Credit. Subject to Paragraph 27
of this Interim Order, the Debtors are hereby authorized to use Cash Collateral
and the proceeds of any borrowings under the DIP Facility in accordance with the
DIP Credit Agreement and the other terms and conditions set forth in this
Interim Order and the DIP Loan Documents (including but not limited to cash
collateralizing letters of credit to be issued from time to time by one or more
issuing banks for the account of Debtors during the Chapter 11 Cases) and
subject to and in accordance with the Budget (as defined below).

8. DIP Extensions of Credit. All loans made to or for the benefit of any of the
Debtors on or after the Petition Date in accordance with the DIP Loan Documents
are herein referred to as the “DIP Extensions of Credit”. The DIP Extensions of
Credit: (a) shall be evidenced by the books and records of the DIP Facility
Agent or the DIP Lenders, as applicable; (b) shall bear interest payable and
incur fees at the rates set forth in the applicable provisions of

 

23



--------------------------------------------------------------------------------

the DIP Credit Agreement; (c) shall be secured in the manner specified below;
(d) shall be payable in accordance with the DIP Loan Documents; and (e) shall
otherwise be governed by the terms set forth in this Interim Order and the other
DIP Loan Documents. The DIP Lenders shall have no obligation to make any DIP
Extension of Credit or any other financial accommodation hereunder unless all
conditions precedent to making DIP Extensions of Credit under the DIP Credit
Agreement have been satisfied or waived in accordance with the DIP Credit
Agreement.

9. Adequate Protection for the Prepetition Secured Parties. In addition to all
the existing security interests and liens previously granted to or for the
benefit of the Prepetition Secured Parties, as adequate protection for, and to
secure the payment of an amount equal to the diminution of the value of the
Prepetition Collateral, due to the Debtors’ sale, use, or lease of such
Prepetition Collateral, and as an inducement for the Prepetition Secured Parties
to permit the Debtors’ use of the Cash Collateral as provided for in this
Interim Order, the Prepetition Secured Parties are hereby granted, subject to
the Carve Out, the following adequate protection (the “Adequate Protection
Obligations”), pursuant to sections 361, 363(e), 364(d)(1), and 507 of the
Bankruptcy Code:

(a) Adequate Protection Liens. Effective as of the Petition Date and in each
case perfected without the necessity of the execution by the Debtors (or
recordation or other filing) of security agreements, control agreements, pledge
agreements, financing statements, mortgages or other similar documents, or by
possession or control, the following security interests and liens are hereby
granted to the Bridge Loan Administrative Agent, the Prepetition Term Loan Agent
and the Prepetition Notes Trustee, for the benefit of the Prepetition Secured
Parties: A valid, binding, continuing, enforceable, fully-perfected replacement
(and if applicable,

 

24



--------------------------------------------------------------------------------

new) security interest in and lien on the DIP Collateral (the “Adequate
Protection Liens”); provided that, notwithstanding anything in this Interim
Order to the contrary, the Adequate Protection Liens shall not apply to the
assets of WCC Holding B.V. or of the Canadian Non-Debtor Obligors. The Adequate
Protection Liens are junior to the liens securing the DIP Facility.

(b) Adequate Protection Claims. An allowed administrative expense claim against
each of the Debtors on a joint and several basis with priority over all other
administrative claims in the Cases (subject only to the Carve Out), including
all claims of the kind specified under sections 503(b) and 507(b) of the
Bankruptcy Code (the “Adequate Protection Claims”), which administrative claim
shall have recourse to and be payable from all prepetition and postpetition
property of the Debtors, excluding the Carve Out. The Adequate Protection Claims
are junior to the DIP Superpriority Claims.

(c) Fees and Expenses. As additional adequate protection, the Debtors are
authorized and directed to pay: (i) immediately upon the entry of this Interim
Order, the reasonable and documented professional fees, expenses, and
disbursements (including, but not limited to, the fees, expenses and
disbursements of counsel and other third-party consultants, including financial
advisors) incurred by the Prepetition Secured Parties arising prior to the
Petition Date; and (ii) in regular course, all reasonable and documented
out-of-pocket fees and expenses arising on or after the Petition Date of (a) the
following counsel and advisors to the ad hoc group of Prepetition Term Lenders
and Prepetition Noteholders (the “Ad Hoc Group”): Kramer Levin Naftalis &
Frankel LLP (and any of its consultants or subcontractors), FTI Consulting Inc.,
Thunderwood Capital, LLC, and one counsel in each relevant local jurisdiction
and one regulatory counsel retained by or on behalf of the Ad Hoc Group;
(b) counsel to the

 

25



--------------------------------------------------------------------------------

Prepetition Term Loan Agent; (c) counsel to the Bridge Loan Administrative
Agent, (d) counsel to the Prepetition Notes Trustee; and (e) to the extent such
fees and expenses are payable pursuant to the Prepetition Term Loan Documents,
Prepetition Notes Documents, or Bridge Loan Documents, all accrued and unpaid
reasonable and documented fees and expenses arising on or after the Petition
Date of the Prepetition Term Lenders, Prepetition Noteholders, Bridge Loan
Lenders, Prepetition Term Loan Agent, Prepetition Notes Trustee, and Bridge Loan
Administrative Agent. Such parties shall, from time to time, provide summary
form fee statements (i.e., without any detail), which may be redacted for
privileged information. If no written objection is received by 12:00 p.m.,
prevailing Eastern Time, on the date that is ten business days after delivery of
such invoice to the Debtors, the Committee, the DIP Facility Agent, and the U.S.
Trustee, the Debtors shall promptly pay such invoices. If an objection to a
professional’s invoice is timely received, the Debtors shall promptly pay the
undisputed amount of the invoice and this Court shall have jurisdiction to
determine the disputed portion of such invoice if the parties are unable to
resolve the dispute consensually. The Prepetition Term Lenders, Prepetition
Noteholders, Bridge Loan Lenders, Prepetition Term Loan Agent, Prepetition Notes
Trustee, and Bridge Loan Administrative Agent (and each of their professionals)
shall not be required to comply with U.S. Trustee fee guideline or file
applications or motions with, or obtain approval of, the Court for the payment
of any of their out-of-pocket costs, fees, expenses, disbursements and other
charges. Payments of any amounts set forth in this paragraph are not subject to
recharacterization, avoidance, subordination or disgorgement.

 

26



--------------------------------------------------------------------------------

(d) Reporting. As additional adequate protection to the Prepetition Secured
Parties, the Debtors shall provide to the Prepetition Secured Parties all
reports and notices delivered to the DIP Lenders and DIP Facility Agent in
accordance with this Interim Order and the DIP Credit Agreement.

10. Budget5. The budget annexed hereto as Exhibit 2 (as it may be updated
periodically in accordance with the DIP Loan Documents and subject to any
Permitted Variance (as defined herein), the “Budget”), hereby is approved. For
any four-week period set forth in the Budget commencing the week of the Petition
Date, the Total Net Receipts (as defined in the DIP Credit Agreement) shall not
be less than 85 percent of the budgeted amounts; Operating Disbursements (as
defined in the DIP Credit Agreement) shall not exceed (i) 120 percent of the
budgeted amount for the first two weeks or (ii) 115 percent of the cumulative
budgeted amount on a cumulative basis for such four-week period, tested
bi-weekly (each, a “Permitted Variance”). Proceeds of the DIP Extensions of
Credit and Cash Collateral under this Interim Order shall be used by the Debtors
in accordance with the DIP Credit Agreement and this Interim Order and subject
to and in accordance with the Budget; provided that the Debtors are authorized
to pay expenses of the estates for weekly budgeted items not paid through any
subsequent week within a four-week period thereafter (thus authorizing the
Debtors to “carry forward” projected expenses for a limited period of time).
Subject to the Carve Out, the DIP Lenders’ consent to the Budget shall not be
construed as consent to the use of DIP Extensions of Credit or Cash Collateral
beyond the Termination Date (as defined in the DIP Credit Agreement) with
respect to the DIP Extensions of Credit, regardless of whether the aggregate
funds shown on the Budget have been expended. The Debtors shall provide a copy
of any revised or updated budget to the the Prepetition Term Loan Agent, the
Prepetition Notes Trustee, and counsel to the

 

5 

NTD: Line item restrictions and cash management restrictions to be discussed.

 

27



--------------------------------------------------------------------------------

Committee, if any. In no way shall the Budget operate or be construed as a cap
or limitation on the Adequate Protection Obligations payable pursuant to this
Interim Order or professional fees of the Debtor Professionals as provided for
in the Carve Out (defined herein).

11. Weekly Reporting. WLB will deliver a weekly reporting package to the DIP
Administrative Agent, the legal counsel and financial advisers to the DIP
Lenders, and counsel to the Committee (if any).

12. Allocation of Professional Fees and Expenses: Any professional (whether
retained by any of the Debtors or any Committee) that performs work on account
of, or in connection with, the WLB Debtors and WMLP Debtors or their respective
Chapter 11 Cases, shall separately account and bill for the fees and expenses
incurred, and shall only seek compensation from the WLB Debtors, for the work
performed with respect to the WLB Debtors and the WLB Debtors’ Chapter 11 Cases,
it being understood that none of the WLB Debtors shall be responsible for, or
pay any amount for any work performed with respect to any WMLP Debtors (or any
of the WMLP Debtors’ Chapter 11 Cases).

13. Cash Management. The Debtors shall maintain their cash management
arrangements in a manner consistent with that described in the orders approving
the Debtors’ motion for authorization to maintain its existing cash management
system, which orders shall be in form and substance acceptable to the Required
Lenders.

14. Reservation of Rights Regarding Allocation. All parties in interest
(including the DIP Lenders, DIP Facility Agent, Prepetition Secured Parties, WLB
Debtors, WMLP Debtors, the WMLP Debtors’ stakeholders, and any non-Debtor
affiliate) expressly reserve the right to challenge any expense, liability, or
claim (including any expense, liability or claim listed in the Budget) allocated
or charged to the WLB Debtors by any of the WMLP Debtors, any of the non-Debtor
affiliates or otherwise.

 

28



--------------------------------------------------------------------------------

15. Validity of DIP Loan Documents. The DIP Loan Documents shall constitute
valid and binding obligations of the Debtors, enforceable against each Debtor
party thereto in accordance with the terms thereof. No obligation, payment,
transfer or grant of security under the DIP Loan Documents as approved under
this Interim Order shall be stayed, restrained, voided, voidable, or recoverable
under the Bankruptcy Code or under any applicable non-bankruptcy law, or subject
to any defense, reduction, setoff, recoupment, or counterclaim.

16. Preservation of Liens and Rights Granted Under this Interim Order.

(a) Except as otherwise expressly provided for herein (including with respect to
the Carve Out), or permitted under the DIP Credit Agreement, no claim or lien
having a priority superior to or pari passu with those granted by this Interim
Order to the DIP Facility Agent and the DIP Lenders or to the Prepetition
Secured Parties, respectively, shall be granted or allowed while any portion of
the DIP Facility (or any refinancing thereof in accordance with the DIP Loan
Documents) or the commitments thereunder or the DIP Obligations remain
outstanding or until the payment in full of the Prepetition Term Loan
Obligations and the Prepetition Notes Obligations. Subject to the Carve Out, the
DIP Liens, the Adequate Protection Liens, and the Prepetition Liens shall not be
(i) subject or junior to any lien or security interest that is avoided and
preserved for the benefit of the Debtors’ estates under section 551 of the
Bankruptcy Code or (ii) subordinated to or made pari passu with any liens
arising after the Petition Date including, without limitation, any liens or
security interests granted in favor of any federal, state, municipal or other
domestic or foreign governmental unit (including any regulatory body),
commission, board or court for any liability of the Debtors.

 

29



--------------------------------------------------------------------------------

17. Automatic Effectiveness of Liens. The automatic stay imposed under
section 362(a) of the Bankruptcy Code is hereby vacated and modified to permit
the Debtors to grant the liens and security interests to the DIP Facility Agent,
the DIP Lenders and the Adequate Protection Parties (as defined below)
contemplated by this Interim Order and the other DIP Loan Documents.

18. Automatic Perfection of DIP Liens. The DIP Liens granted pursuant to this
Interim Order shall constitute valid, enforceable, nonavoidable, and duly
perfected first priority security interests and liens (subject to the priorities
set forth in this Interim Order). The DIP Facility Agent and the DIP Lenders
shall not be required to file or serve financing statements, notices of lien,
mortgage deeds, deeds of trust or similar instruments which otherwise may be
required under federal, state or local law in any jurisdiction, or take any
action, including taking possession or control, to validate and perfect the DIP
Liens pursuant to this Interim Order. The failure by the Debtors to execute any
documentation relating to the DIP Liens or deliver possessory DIP Collateral
shall in no way affect the validity, enforceability, perfection, or priority of
such liens. The DIP Facility Agent and the DIP Lenders are hereby authorized,
but not required, to file or record financing statements, trademark filings,
copyright filings, mortgages, deeds of trust, notices of lien, or similar
instruments in any jurisdiction or take any other action in order to validate
and perfect the liens and security interests granted to them hereunder and under
the DIP Credit Agreement. Whether or not the DIP Facility Agent or the DIP
Lenders shall file such financing statements, trademark filings, copyright
filings, mortgages, deeds of trust, notices of lien or similar instruments or
otherwise take any action to validate, perfect, or confirm perfection of the
liens and security interests granted to them hereunder, such liens and security
interests shall be deemed valid, perfected, allowed, enforceable, nonavoidable

 

30



--------------------------------------------------------------------------------

and not subject to challenge, dispute or subordination (except as a result of
the relative lien priorities set forth in this Interim Order), at the time and
as of the date of entry of this Interim Order. Upon the request of the DIP
Facility Agent (acting at the direction of the Required Lenders (as defined in
the DIP Credit Agreement)), the Debtors, without any further consent of any
party, are authorized to take, execute and deliver such instruments (in each
case without representation or warranty of any kind except as set forth in the
DIP Loan Documents) to enable the DIP Facility Agent or DIP Lenders to further
validate, perfect, preserve and enforce the DIP Liens consistent with the terms
of this Interim Order. A certified copy of this Interim Order may be filed with
or recorded in filing or recording offices in addition to or in lieu of such
financing statements, mortgages, deeds of trust, notices of lien or similar
instruments, and all filing offices are hereby authorized and directed to accept
such certified copy of this Interim Order for filing and recording.

19. Other Automatic Perfection Matters. To the extent that the Prepetition Term
Loan Agent, the Bridge Loan Administrative Agent, and/or the Prepetition Notes
Trustee is the secured party under any account control agreements, listed as
loss payee or additional insured under any of the Debtors’ insurance policies or
is the secured party under any Prepetition Financing Document, the DIP Facility
Agent, on its behalf and on behalf of the DIP Lenders, is also deemed to be the
secured party under such account control agreements, loss payee, or additional
insured under the Debtors’ insurance policies and the secured party under each
such Prepetition Financing Document (in any such case with the same priority of
liens and claims thereunder relative to the priority of the Prepetition Liens
and Adequate Protection Liens, and shall have all rights and powers in each case
attendant to that position (including, without limitation, rights of
enforcement, but subject in all respects to the terms of this Interim Order)),

 

31



--------------------------------------------------------------------------------

and shall, subject to the terms of this Interim Order, act in that capacity and
distribute any proceeds recovered or received in accordance with the terms of
this Interim Order and/or the Final Order, as applicable, and the other DIP Loan
Documents. Security interests in and liens on all DIP Collateral that is of a
type such that perfection of a security interest therein may be accomplished by
possession or control by a secured party will be delivered, upon written
request, to the DIP Facility Agent, provided that the DIP Facility Agent
continues to retain a properly perfected lien on such DIP Collateral by virtue
of this Interim Order even if such other party fails to timely deliver
possession to the DIP Facility Agent.

20. Automatic Perfection of Adequate Protection Liens. The Adequate Protection
Liens granted pursuant to this Interim Order shall constitute valid,
enforceable, nonavoidable, and duly perfected security interests and liens
(having the priorities set forth in this Interim Order), and the Prepetition
Term Loan Agent, the Prepetition Term Lenders, the Prepetition Notes Trustee,
the Prepetition Noteholders and, to the extent Bridge Loan Obligations remain
outstanding, the Bridge Loan Administrative Agent and the Bridge Lenders
(collectively, the “Adequate Protection Parties”) shall not be required to file
or serve financing statements, mortgage deeds, deeds of trust, notices of lien
or similar instruments which otherwise may be required under federal, state or
local law in any jurisdiction, or take any action, including taking possession
or control, to validate and perfect such security interests and liens; and the
failure by the Debtors to execute any documentation relating to the Adequate
Protection Liens or deliver possessory collateral shall in no way affect the
validity, enforceability, perfection, or priority of such liens. The Adequate
Protection Parties are hereby authorized, but not required, to file or record
financing statements, trademark filings, copyright filings, mortgages, deeds of
trust, notices of lien, or similar instruments in any jurisdiction or take any
other action in order to

 

32



--------------------------------------------------------------------------------

validate and perfect the liens and security interests granted to them hereunder.
Whether or not the Adequate Protection Parties shall file such financing
statements, trademark filings, copyright filings, mortgages, deeds of trust,
notices of lien or similar instruments or otherwise take any action to validate,
perfect or confirm perfection of the liens and security interests granted to
them hereunder, such liens and security interests shall be deemed valid,
perfected, allowed, enforceable, nonavoidable and not subject to challenge,
dispute or subordination (except as a result of the relative lien priorities set
forth in this Interim Order), at the time and as of the date of entry of this
Interim Order. Upon the request of the Prepetition Term Loan Agent, the
Prepetition Notes Trustee, or the Bridge Loan Administrative Agent, the Debtors,
without any further consent of any party, are authorized to take, execute and
deliver such instruments (in each case without representation or warranty of any
kind except as set forth in the DIP Loan Documents) to enable such Prepetition
Agent or other applicable Prepetition Secured Parties to further validate,
perfect, preserve and enforce the Adequate Protection Liens of such Prepetition
Agent consistent with the terms of this Interim Order. A certified copy of this
Interim Order may be filed with or recorded in filing or recording offices in
addition to or in lieu of such financing statements, mortgages, deeds of trust,
notices of lien or similar instruments, and all filing offices are hereby
authorized to accept such certified copy of this Interim Order for filing and
recording.

21. Protection of DIP Lenders’ Rights.

(a) So long as no Termination Event shall have occurred and be continuing after
the conclusion of the Remedies Notice Period (and subject to delivery of the
Remedies Notice) (in each case as defined below) under the DIP Credit Agreement
remain outstanding with respect to the Debtors, the Prepetition Secured Parties
shall (i) have no right to and take no action to foreclose upon or recover in
connection with the liens granted thereto pursuant to the

 

33



--------------------------------------------------------------------------------

Prepetition Financing Documents or this Interim Order, or otherwise seek to
exercise or exercise any enforcement rights or remedies against any DIP
Collateral or in connection with any Adequate Protection Liens or on account of
any claims, other than as set forth herein, including, without limitation, the
right to credit bid (but the foregoing shall not be construed to limit the
exercise of any rights or remedies against any other Prepetition Secured Party
pursuant to the intercreditor agreements), (ii) be deemed to have consented to
any Disposition (as defined in the DIP Credit Agreement) of, or release of liens
on, any DIP Collateral, to the extent such Disposition or release is authorized
under the DIP Loan Documents or otherwise agreed to by the DIP Facility Agent,
(iii) not file any financing statements, trademark filings, copyright filings,
mortgages, notices of lien or similar instruments, or otherwise take any action
to perfect their security interests in the DIP Collateral unless, solely as to
this clause (iii), the DIP Facility Agent or any DIP Lender files financing
statements or other documents to perfect the liens granted pursuant to this
Interim Order, or as may be required by applicable state law to continue the
perfection of valid and unavoidable liens or security interests as of the
Petition Date, and (iv) deliver or cause to be delivered, at the Debtors’ cost
and expense, any termination statements, releases and/or assignments in favor of
the DIP Lenders or other documents necessary to effectuate and/or evidence the
release, termination and/or assignment of liens on any portion of the DIP
Collateral subject to any sale or disposition in accordance with the terms
hereof.

(b) A “Termination Event” means: (i) the occurrence of an Event of Default (as
defined in the DIP Credit Agreement), (ii) the Maturity Date (as defined in the
DIP Credit Agreement) of the DIP Facility, or (iii) this Interim Order ceasing
to be in full force and effect for any reason (each a “Termination Event”). Upon
the occurrence and during the continuance of a Termination Event, and following
five (5) business days’ (the “Remedies Notice Period”)

 

34



--------------------------------------------------------------------------------

after the delivery, by the DIP Facility Agent to the Debtors’ restructuring
counsel (via email), of a written notice (the “Remedies Notice”) of the
occurrence of a Termination Event (with a copy to counsel for the Committee, if
any, and to the U.S. Trustee, the Prepetition Term Loan Agent, and the
Prepetition Notes Trustee), unless such Termination Event is cured by the
Debtors or waived by the DIP Facility Agent (acting at the direction of the
Required Lenders), at the end of such Remedies Notice Period, the DIP Facility
Agent (acting at the direction of the Required Lenders) may (1) declare (a) the
commitment of the DIP Lenders as to the DIP Facility to be terminated, whereupon
such commitments and obligation shall be terminated; (b) all DIP Obligations
immediately due and owing, without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by the Debtors, whereupon
all DIP Obligations shall be immediately due and payable; and (c) subject to the
Carve Out, that the Debtors shall have no right to request or use any proceeds
of any DIP Extensions of Credit, other than towards the satisfaction of the
DIP Obligations; and (2) and exercise all rights and remedies provided in this
Interim Order and the DIP Loan Documents, as applicable. Immediately upon the
delivery of the Remedies Notice, to the extent not previously provided, the
Debtors shall provide a line-by-line itemization of the Budget to the DIP
Lenders. During the Remedies Notice Period, (i) the Debtors may continue to use
DIP Collateral, including Cash Collateral, (x) in the ordinary course of
business, consistent with past practices and solely in compliance with the
line-by-line itemized Budget (with no Permitted Variances) or (y) as otherwise
agreed by the DIP Facility Agent and the Required Lenders; and (ii) the Debtors,
the DIP Facility Agent, and the DIP Lenders consent to a hearing on an expedited
basis to consider whether a Termination Event has occurred and whether the
automatic stay may be lifted so that the DIP Facility Agent and DIP Lenders may
exercise any and all of their respective rights and remedies

 

35



--------------------------------------------------------------------------------

in accordance with this Interim Order; provided that if a hearing to consider
exercise of the forgoing remedies is requested to be heard before the end of the
Remedies Notice Period but is scheduled for a later date by the Court, the
Remedies Notice Period shall automatically be extended to the date of such
hearing, but no later than ten (10) business days after the delivery of the
Remedies Notice. In any hearing regarding any exercise of rights or remedies,
except as otherwise provided in Paragraph 46, the only issue that may be raised
by any party in opposition thereto shall be whether, in fact, an Event of
Default has occurred and is continuing, and no party shall be entitled to seek
relief, including, without limitation, under section 105 of the Bankruptcy Code,
to the extent that such relief would in any way impair or restrict the rights
and remedies of the DIP Facility Agent or the DIP Lenders set forth in this
Interim Order or the DIP Loan Documents; provided that the Prepetition Secured
Parties shall not be limited in exercising their respective rights in accordance
with the terms of the Intercreditor Agreements, as applicable.

(c) No rights, protections, or remedies of the DIP Facility Agent or the DIP
Lenders granted by the provisions of this Interim Order or the DIP Loan
Documents shall be limited, modified, or impaired in any way by (i) any actual
or purported withdrawal of the consent of any party to the Debtors’ authority to
use Cash Collateral, (ii) any actual or purported termination of the Debtors’
authority to use Cash Collateral, or (iii) the terms of this Interim Order or
any other order or stipulation related to the Debtors’ use of Cash Collateral or
the provision of adequate protection to any party.

22. DIP Fees and Expenses. The Debtors are authorized and directed to pay all
reasonable and documented fees and expenses of the DIP Facility Agent and the
DIP Lenders in connection with the DIP Facility, as applicable, as provided in
the applicable DIP Loan Documents, whether or not the transactions contemplated
hereby are consummated, whether or

 

36



--------------------------------------------------------------------------------

not incurred prepetition or postpetition, including, without limitation, agency
fees, the professional fees and expenses of (a) Kramer Levin Naftalis & Frankel
LLP, FTI Consulting, Inc., Fasken Martineau DuMoulin LLP, McKercher LLP, and one
counsel in each local jurisdiction (counsel and financial advisors to the DIP
Lenders), and (b) Wilmer Cutler Pickering Hale and Dorr LLP, one local
bankruptcy counsel in the Southern District of Texas, and, solely to the extent
necessary to enforce rights and remedies under the DIP Loan Documents, one
counsel in each local jurisdiction (counsel to the DIP Facility Agent). Such
parties shall provide summary form fee statements (i.e., without any detail)
which may be redacted for privileged information. If no written objection is
received by 12:00 p.m., prevailing Eastern Time, on the date that is ten
business days after delivery of such fee statement to the Debtors, the
Committee, the Prepetition Secured Parties, and the U.S. Trustee, the Debtors
shall promptly pay such invoice as soon as reasonably practicable after such
time. If an objection to a professional’s invoice is timely received, the
Debtors shall pay the undisputed amount of the invoice and this Court shall have
jurisdiction to determine the disputed portion of such invoice if the parties
are unable to resolve the dispute consensually. The DIP Lenders and DIP Facility
Agent (and each of their professionals) shall not be required to comply with
U.S. Trustee fee guideline or file applications or motions with, or obtain
approval of, the Court for the payment of any of their out-of-pocket costs,
fees, expenses, disbursements and other charges. Payments of any amounts set
forth in this paragraph are not subject to recharacterization, avoidance,
subordination or disgorgement.

23. Interest. Interest will be paid currently on the DIP Loan Obligations on the
same schedule as interest payments were made under the Bridge Loan Obligations.
Commitment fees payable pursuant to Section 4.01(b) of the DIP Credit Agreement
(the “Commitment Fees”) will

 

37



--------------------------------------------------------------------------------

be paid currently on the same schedule as the commitment fees were paid under
Section 4.01(b) of the Bridge Loan Agreement (the “Bridge Loan Commitment
Fees”). So long as any Bridge Loan Obligations remain outstanding, interest and
the Bridge Loan Commitment Fees will be paid currently on the Bridge Loan
Obligations in accordance with the Bridge Loan Documents. So long as there is no
Event of Default under the DIP Credit Agreement or modification of this Interim
Order, the Prepetition Secured Parties will not be paid current payment of
interest during the Chapter 11 Cases but interest will accrue on such claims and
be included in the allowed amount of their claims (except to the extent of
Bridge Loan Obligations that remain outstanding as set forth above).

24. Termination of DIP Facility. Subject to the Carve Out, unless otherwise
agreed to by the DIP Facility Agent or the Required Lenders in writing in
accordance with this Interim Order and the DIP Credit Agreement, the Debtors’
right to draw under the DIP Facility shall terminate upon the Maturity Date as
defined in the DIP Credit Agreement or upon the occurrence and during the
continuation of any Default or Event of Default pursuant to the DIP Credit
Agreement.

25. Events of Default. Except as otherwise provided in this Interim Order, or to
the extent the Required Lenders may otherwise agree in writing, and subject to
the Remedies Notice Period and opportunity to cure set forth in paragraph 18(b)
of this Interim Order, any violation of any of the terms of this Interim Order
or any occurrence of an “Event of Default” under and as defined in the DIP
Credit Agreement (including without limitation a breach of any Milestone as
defined in the DIP Credit Agreement) shall constitute an event of default (each,
an “Event of Default”).

 

38



--------------------------------------------------------------------------------

26. Milestones. As a condition to the DIP Facility and the use of Cash
Collateral, the Debtors shall comply with the Milestones (as defined in the DIP
Credit Agreement). The Milestones can only be modified or waived by the Required
Lenders in writing.

27. Termination of Consent to Use of Cash Collateral.

(a) Subject to the Carve Out, the Remedies Notice Period, and opportunity to
cure set forth in paragraph 18(b) of this Interim Order, the DIP Facility Agent
and DIP Lenders’ consent to the use of Cash Collateral may be terminated
following the occurrence of a Termination Event and expiration of the Remedies
Notice Period, and any prior consent of the DIP Facility Agent or the DIP
Lenders to the Debtors’ use of Cash Collateral shall be deemed automatically
withdrawn upon expiration of the Remedies Notice Period; provided that nothing
herein shall limit the Debtors’ ability to seek the use of Cash Collateral on a
non-consensual basis and/or to challenge whether a Termination Event has
occurred.

(b) If, following the repayment or refinancing of the DIP Facility, at any time,
(i) any of the Debtors shall in the Court, file, propose or support confirmation
of a chapter 11 plan that is not reasonably acceptable to the Required Lenders
under the Prepetition Term Loan (as defined therein) (and if still outstanding,
the Required Lenders under the Bridge Loan Agreement (as defined therein)) and a
majority of the Prepetition Noteholders or the DIP Lenders in all material
respects, (ii) all or substantially all of the assets of the Debtors (including
its non-debtor subsidiaries) are sold without lender approval, (iii) the Debtors
fail to meet any Milestone or (iv) the Debtors or any direct or indirect
affiliate or subsidiary of the Debtor commence any action, including the filing
of any pleading, against any of the Prepetition Secured Parties with respect to
any of the obligations or liens under the Prepetition Financing Documents, then,
in the case of each of (i) through (iv) (each, individually, a “Prepetition

 

39



--------------------------------------------------------------------------------

Secured Party Termination Event”), the Prepetition Secured Parties may, upon a
minimum of five business days’ written notice to the Debtors, terminate the
Debtors’ right to use Cash Collateral, it being understood that (1) during the
five business day period following notice of a Prepetition Secured Party
Termination Event, (1) the Debtors cannot use Cash Collateral and (2) any prior
consent of the Prepetition Secured Parties to the Debtors’ use of cash
collateral shall be deemed automatically withdrawn on the fifth business day
after providing such notice.

(c) No rights, protections or remedies of the DIP Facility Agent, the DIP
Lenders or the Prepetition Secured Parties granted by the provisions of the
Interim Order, or the DIP Loan Documents shall be limited, modified, or impaired
in any way by (i) any actual or purported withdrawal of the consent of any party
to the Debtors’ authority to continue to use Cash Collateral, (ii) any actual or
purported termination of the Debtors’ authority to continue to use Cash
Collateral, or (iii) the terms of any other order or stipulation related to the
Debtors’ continued use of Cash Collateral or the provision of adequate
protection to any party.

28. Modifications of DIP Loan Documents. The Debtors and the DIP Lenders are
hereby authorized to implement, in accordance with the terms of the DIP Loan
Documents, any non-material modifications of the DIP Loan Documents (other than
this Interim Order) without further notice, motion, or application to, order of
or hearing before, this Court. Any material modification or amendment to the DIP
Loan Documents shall only be permitted pursuant to an order of this Court (which
may be sought within (3) business days), upon notice to counsel for the
Committee, if any, the U.S. Trustee, and the Prepetition Secured Parties,
provided, however, that any forbearance from, or waiver of, (a) a breach by the
Debtors of a covenant representation or any other agreement or (b) a Default or
an Event of Default (including breach of any Milestone), in each case under the
DIP Loan Documents shall not require an order of this Court.

 

40



--------------------------------------------------------------------------------

29. DIP Facility Agent, Prepetition Agent Authorization. Notwithstanding any
provision of the Prepetition Financing Documents or the DIP Loan Documents, each
of the DIP Facility Agent, the Bridge Loan Administrative Agent, the Prepetition
Term Agent and the Prepetition Notes Trustee is hereby authorized to make any
and all account transfers requested by the Debtors in accordance with the Budget
and this Interim Order, and is further authorized to take any other action
reasonably necessary to implement the terms of this Interim Order.

30. Waiver of Requirement to File Proofs of Claim.

(a) The DIP Facility Agent and the DIP Lenders shall not be required to file
proofs of claim in the Chapter 11 Cases or any successor case in order to
maintain their respective claims for payment of the DIP Obligations under the
applicable DIP Loan Documents. The statements of claim in respect of the DIP
Obligations set forth in this Interim Order, together with the evidence
accompanying the Motion and presented at the Interim Hearing are deemed
sufficient to and do constitute proofs of claim in respect of such obligations
and such secured status.

(b) The Prepetition Secured Parties shall not be required to file proofs of
claim in the Chapter 11 Cases or any successor case in order to maintain their
respective claims for payment of the Prepetition Obligations under the
applicable Prepetition Financing Documents or for payment and performance of the
Adequate Protection Obligations. The statements of claim in respect of the
Prepetition Obligations and the Adequate Protection Obligations set forth in
this Interim Order, together with the evidence accompanying the Motion and
presented at the Interim Hearing are deemed sufficient to and do constitute
proofs of claim in respect of such obligations and such secured status.

 

41



--------------------------------------------------------------------------------

31. Carve Out.

(a) Carve Out. For purposes of this Interim Order, “Carve Out” means the sum of:
(i) all fees required to be paid to the Clerk of the Court and to the Office of
the United States Trustee under section 1930(a) of title 28 of the United States
Code plus interest at the statutory rate (without regard to the notice set forth
in (iii) below); (ii) all reasonable fees and expenses up to $50,000 incurred by
a trustee under section 726(b) of the Bankruptcy Code (without regard to the
notice set forth in (iii) below); (iii) to the extent allowed at any time,
whether by interim order, procedural order, or otherwise, all unpaid costs,
fees, and expenses (the “Allowed Professional Fees”) incurred by persons or
firms retained by the Debtors pursuant to section 327, 328, or 363 of the
Bankruptcy Code (the “Debtor Professionals”) and the Committee pursuant to
section 328 or 1103 (the “Committee Professionals” and, together with the Debtor
Professionals, the “Professional Persons”) (but excluding any success or
completion fees) at any time before or on the first business day following
delivery by the DIP Facility Agent of a Carve Out Trigger Notice (as defined
below), whether allowed by the Court prior to or after delivery of a Carve Out
Trigger Notice; and (iv) Allowed Professional Fees of Professional Persons in an
aggregate amount not to exceed $3,750,000 incurred after the first business day
following delivery by the DIP Facility Agent of the Carve Out Trigger Notice, to
the extent allowed at any time, whether by interim order, procedural order, or
otherwise (the amounts set forth in this clause (iv) being the “Post-Carve Out
Trigger Notice Cap”). For purposes of the foregoing, “Carve Out Trigger Notice”
shall mean a written notice delivered by email (or other electronic means) by
the DIP Facility Agent to the Debtors, their lead restructuring counsel, the
U.S. Trustee, and counsel to the Committee, which notice may be delivered
following the occurrence and during the continuation of an Event of Default (as
defined in the DIP Loan Documents) and acceleration of the obligations under the
DIP Facility, stating that the Post-Carve Out Trigger Notice Cap has been
invoked.

 

42



--------------------------------------------------------------------------------

(b) Carve Out Reserves. On the day on which a Carve Out Trigger Notice is given
by the DIP Facility Agent to the Debtors with a copy to counsel to the Committee
(the “Termination Declaration Date”), the Carve Out Trigger Notice shall
(i) constitute a demand to the Debtors to utilize all cash on hand as of such
date and any available cash thereafter held by any Debtor to fund a reserve in
an amount equal to the then unpaid amounts of the Allowed Professional Fees and
(ii) only if such cash on hand is insufficient, be deemed a draw request and
notice of borrowing by the Debtors for DIP Loans (as defined in the DIP Loan
Documents) under the commitments under the DIP Facility (on a pro rata basis
based on the then outstanding commitments under the DIP Facility), in an amount
equal to the then unpaid amounts of the Allowed Professional Fees (any such
amounts actually advanced shall constitute DIP Loans). The Debtors shall deposit
and hold such amounts in a segregated account at the DIP Facility Agent in trust
to pay such then unpaid Allowed Professional Fees (the “Pre-Carve Out Trigger
Notice Reserve”) prior to any and all other claims. On the Termination
Declaration Date, the Carve Out Trigger Notice shall also (i) constitute a
demand to the Debtors to utilize all cash on hand as of such date and any
available cash thereafter held by any Debtor, after funding the Pre-Carve Out
Trigger Notice Reserve, to fund a reserve in an amount equal to the Post-Carve
Out Trigger Notice Cap and (ii) only if such cash on hand is insufficient be
deemed a request by the Debtors for DIP Loans under the commitments under the
DIP Facility (on a pro rata basis based on the then outstanding commitments
under the DIP Facility), in an amount equal to the Post-Carve Out Trigger Notice
Cap (any such amounts actually advanced shall constitute DIP Loans).

 

43



--------------------------------------------------------------------------------

(c) The Debtors shall deposit and hold such amounts in a segregated account at
the DIP Facility Agent in trust to pay such Allowed Professional Fees benefiting
from the Post-Carve Out Trigger Notice Cap (the “Post-Carve Out Trigger Notice
Reserve” and, together with the Pre-Carve Out Trigger Notice Reserve, the “Carve
Out Reserves”) prior to any and all other claims. On the first business day
after the DIP Facility Administrative Agent gives such notice to such DIP
Facility Lenders, notwithstanding anything in the DIP Loan Documents to the
contrary, including with respect to the existence of a Default (as defined in
the DIP Loan Documents) or Event of Default, the failure of the Debtors to
satisfy any or all of the conditions precedent for DIP Loans under the DIP
Facility, any termination of the commitments under the DIP Facility following an
Event of Default, or the occurrence of the Maturity Date, each DIP Facility
Lender with an outstanding commitment under the DIP Facility (on a pro rata
basis based on the then outstanding commitments under the DIP Facility) shall
make available to the DIP Facility Administrative Agent such DIP Facility
Lender’s pro rata share with respect to such borrowing in accordance with the
DIP Facility. All funds in the Pre-Carve Out Trigger Notice Reserve shall be
used first to pay the obligations set forth in clauses (i) through (iii) of the
definition of Carve Out set forth above (the “Pre-Carve Out Amounts”), but not,
for the avoidance of doubt, the Post-Carve Out Trigger Notice Cap, until paid in
full, and then, to the extent the Pre-Carve Out Trigger Notice Reserve has not
been reduced to zero, to pay the DIP Facility Agent for the benefit of the DIP
Facility Lenders, unless the obligations under the DIP Facility have been
indefeasibly paid in full, in cash, and all commitments under the DIP Facility
have been terminated, in which case any such excess shall be paid to the
Prepetition Secured Creditors in accordance with their rights and priorities as
of the Petition Date. All funds in the Post-Carve Out Trigger Notice Reserve
shall be used first to pay the obligations set forth in

 

44



--------------------------------------------------------------------------------

clause (iv) of the definition of Carve Out set forth above (the “Post Carve Out
Amounts”), and then, to the extent the Post-Carve Out Trigger Notice Reserve has
not been reduced to zero, to pay the DIP Facility Agent for the benefit of the
DIP Facility Lenders, unless the obligations under the DIP Facility have been
indefeasibly paid in full, in cash, and all commitments under the DIP Facility
have been terminated, in which case any such excess shall be paid to the
Prepetition Secured Creditors in accordance with their rights and priorities as
of the Petition Date. Notwithstanding anything to the contrary in the DIP Loan
Documents, or this Interim Order, if either of the Carve Out Reserves is not
funded in full in the amounts set forth in this paragraph 31, then, any excess
funds in one of the Carve Out Reserves following the payment of the Pre-Carve
Out Amounts and Post Carve Out Amounts, respectively, shall be used to fund the
other Carve Out Reserve, up to the applicable amount set forth in this paragraph
31, prior to making any payments to the Prepetition Secured Creditors, as
applicable.

(d) Notwithstanding anything to the contrary in the DIP Loan Documents or this
Interim Order, following delivery of a Carve Out Trigger Notice, the DIP
Facility Agent, the Prepetition Term Loan Agent, and the Prepetition Notes
Trustee shall not sweep or foreclose on cash (including cash received as a
result of the sale or other disposition of any assets) of the Debtors until the
Carve Out Reserves have been fully funded, but shall have a security interest in
any residual interest in the Carve Out Reserves, with any excess paid to the DIP
Facility Agent for application in accordance with the DIP Loan Documents.
Further, notwithstanding anything to the contrary in this Interim Order,
(i) disbursements by the Debtors from the Carve Out Reserves shall not
constitute DIP Loans or increase or reduce the obligations under the DIP
Facility, (ii) the failure of the Carve Out Reserves to satisfy in full the
Allowed Professional Fees shall not affect the priority of the Carve Out, and
(iii) in no way shall the Budget, Carve Out,

 

45



--------------------------------------------------------------------------------

Post-Carve Out Trigger Notice Cap, Carve Out Reserves, or any of the foregoing
be construed as a cap or limitation on the amount of the Allowed Professional
Fees due and payable by the Debtors. For the avoidance of doubt and
notwithstanding anything to the contrary in this Interim Order, the DIP
Facility, or in any Prepetition Financing Documents, the Carve Out shall be
senior to all liens and claims securing the DIP Facility, the Adequate
Protection Liens, and the 507(b) Claim, and any and all other forms of adequate
protection, liens, or claims securing the obligations under the DIP Facility or
the obligations under the Prepetition First Lien Documents.

(e) Payment of Allowed Professional Fees Prior to the Termination Declaration
Date. Any payment or reimbursement made prior to the occurrence of the
Termination Declaration Date in respect of any Allowed Professional Fees shall
not reduce the Carve Out.

(f) No Direct Obligation to Pay Allowed Professional Fees. None of the DIP
Facility Agent, DIP Facility Lenders, the Prepetition Term Loan Agent, the
Prepetition Notes Trustee, the Bridge Loan Administrative Agent, or the
Prepetition Secured Creditors shall be responsible for the payment or
reimbursement of any fees or disbursements of any Professional Person incurred
in connection with the Chapter 11 Cases or any successor cases under any chapter
of the Bankruptcy Code. Nothing in this Interim Order or otherwise shall be
construed to obligate the DIP Facility Agent, DIP Facility Lenders, the
Prepetition Term Loan Agent, the Prepetition Notes Trustee, the Bridge Loan
Administrative Agent, or the Prepetition Secured Creditors in any way, to pay
compensation to, or to reimburse expenses of, any Professional Person or to
guarantee that the Debtors have sufficient funds to pay such compensation or
reimbursement. The DIP Facility Agent, DIP Facility Lenders, the Prepetition
Term Loan Agent, and Prepetition Notes Trustee, the Bridge Loan Administrative
Agent, and the Prepetition

 

46



--------------------------------------------------------------------------------

Secured Creditors reserve all rights to object to the payment or reimbursement
of any fees or disbursements of any Professional Persons or other parties
seeking substantial contribution incurred in connection with the Chapter 11
Cases or any successor cases under any chapter of the Bankruptcy Code.

(g) Payment of Carve Out On or After the Termination Declaration Date. Any
payment or reimbursement made on or after the occurrence of the Termination
Declaration Date in respect of any Allowed Professional Fees shall permanently
reduce the Carve Out on a dollar-for-dollar basis. Any funding of the Carve Out
shall be added to, and made a part of, the obligation secured by the DIP
Collateral and shall be otherwise entitled to the protections granted under this
Interim Order, the DIP Loan Documents, the Bankruptcy Code, and applicable law.

32. Prohibition on Use of Collateral; Investigation Budget. A “Termination
Event” shall occur if the Debtors directly or indirectly (including through the
Canadian Non-Debtor Obligors) investigate, assert, or prosecute (a) any claims
or causes of action arising under or related to the DIP Loan Documents, the
Prepetition Term Loan Documents, the Bridge Loan Documents, the Prepetition
Notes Documents, or the liens or security interests securing the obligations
under any of the foregoing or to pursue a Challenge (as defined in this Interim
Order) against the Prepetition Term Lenders, the Prepetition Term Agent, the
Bridge Lenders, the Bridge Loan Administrative Agent, the Canadian Bridge Loan
Collateral Agent, the Prepetition Notes Trustee, and/or the Prepetition
Noteholders; provided that the Debtors may respond to good faith inquiries from
the Committee, if any, or any other party in interest with standing, or (b) any
Challenge or raise any defenses to the Prepetition Obligations, the
DIP Obligations, or the Prepetition Liens. No portion of the DIP Facility, the
DIP Collateral (including the Prepetition Collateral and the Cash Collateral),
the Carve Out, or any disbursements set forth in

 

47



--------------------------------------------------------------------------------

the Budget, shall be used for the payment of professional fees, disbursements,
costs, or expenses incurred by any party in interest in connection with the
foregoing (a) and (b) of this paragraph; provided that not more than $25,000 in
the aggregate of proceeds of any Cash Collateral or any proceeds of the DIP
Facility or the DIP Collateral may be used to pay any allowed fees of the
Committee, if any, or professionals retained by the Committee and incurred in
connection with investigating the matters covered by the stipulations contained
in recital Paragraph E of this Interim Order (the “Investigation Budget”).

33. Stipulations Regarding Prepetition Obligations and the Prepetition Liens
Binding on Parties in Interest. Subject to entry of the Final Order, the
stipulations and admissions contained in this Interim Order, including, without
limitation, in recital Paragraphs E of this Interim Order, shall be binding on
the Debtors’ estates and any successor thereto (including, without limitation,
any chapter 7 or chapter 11 trustee appointed or elected for any of the Debtors)
and all parties in interest, including, without limitation, any Committee,
unless (a) any Committee, or another party in interest (other than any of the
Debtors) with standing and requisite authority, has timely commenced a contested
matter or adversary proceeding (a “Challenge”) challenging the amount, validity
or enforceability of the Prepetition Obligations, the perfection or priority of
the Prepetition Liens or otherwise asserting any objections, claims or causes of
action (including, without limitation, any actions for preferences, fraudulent
conveyances, or other avoidance power claims), or the “roll-up” of the Bridge
Loan Obligations on behalf of the Debtors’ estates against the Prepetition
Secured Parties relating to the Prepetition Obligations or the Prepetition Liens
from the later of (a) sixty (60) days after entry of this Interim Order and
(b) sixty (60) days after the formation of the Committee (if any). If no such
Challenge is timely commenced and sustained as of such dates then, without
further order

 

48



--------------------------------------------------------------------------------

of the Court, to the extent not theretofore indefeasibly repaid, satisfied, or
discharged, as applicable, (x) the claims, liens and security interests of the
Prepetition Term Loan Agent, the Prepetition Term Lenders, the Prepetition Notes
Agent, the Prepetition Noteholders, the Bridge Loan Administrative Agent, and
the Bridge Lenders shall, without further order of the Court, be deemed to be
finally allowed for all purposes in the Chapter 11 Cases and any subsequent
Chapter 7 Cases and shall not be subject to challenge or objection by any party
in interest as to validity, priority, amount or otherwise, and (y) without
further order of the Court, the Debtors and their estates shall be deemed to
have released any and all claims or causes of action against the Prepetition
Secured Parties with respect to the Prepetition Term Loan Documents, the Bridge
Loan Documents, or the Prepetition Notes Documents or any related transactions.
Notwithstanding anything to the contrary herein, if no Challenge is timely
commenced, the stipulations contained in recital Paragraph E of this Interim
Order shall be binding on the Debtors’ estates, the Committee, and all parties
in interest. If any such Challenge is timely commenced and/or sustained, the
stipulations contained in recital Paragraph E shall nonetheless remain binding
on the Debtors’ estates, any Committee and all parties in interest, except to
the extent that such stipulations were expressly challenged in such Challenge.
Nothing in this Interim Order vests or confers on any Person (as defined in the
Bankruptcy Code), including any committee appointed or formed in the Chapter 11
Cases, standing or authority to pursue any cause of action belonging to the
Debtors or their estates, including, without limitation, any Challenges, without
prior express Court approval.

34. Specified Leases. Notwithstanding anything to the contrary in the Motion,
the DIP Loan Documents, or the Interim Order, for purposes of this Interim
Order, in no event shall the DIP Collateral include or the DIP Liens or Adequate
Protection Liens granted under this

 

49



--------------------------------------------------------------------------------

Interim Order attach to any lease or other real property right, to which any
Debtor is a party or any of such relevant Debtor’s rights or interests
thereunder, if solely and for so long as the grant of such security interest
would constitute or result in: (a) the abandonment, invalidation, or
unenforceability of any material right or title of any Debtor therein, or (b) a
material breach or termination pursuant to the terms of, or a material default
under, any such lease or other real property right pursuant to any provision
thereof, unless, in the case of each of clauses (a) and (b), the applicable
provision is rendered ineffective by applicable non-bankruptcy law or the
Bankruptcy Code (such leases the “Specified Lease”); provided that, the
foregoing shall not preclude any counterparty to a Specified Lease from an
opportunity to be heard in the Court on notice with respect to whether
applicable non-bankruptcy law or the Bankruptcy Code renders such provision
ineffective if requested by the non-Debtor party to the Specified Lease, and the
Court shall retain jurisdiction to hear and adjudicate issues related thereto.
Notwithstanding anything else herein, DIP Collateral shall include and the DIP
Liens and Adequate Protection Liens granted under this Interim Order shall
attach to any proceeds, products, offspring or profits from all sales,
transfers, dispositions or monetizations of any Specified Lease.

35. Limitation on Charging Expenses Against Collateral. Subject to entry of the
Final Order, (i) no costs or expenses of administration of the chapter 11 cases,
successor cases or any other future proceeding that may result therefrom,
including liquidation in bankruptcy or other proceedings under the Bankruptcy
Code shall be charged against or recovered from the DIP Collateral or the
Prepetition Collateral pursuant to section 506(c) of the Bankruptcy Code or any
similar principle of law or equity and (ii) the Debtors (and any successor
thereto, including any representatives thereof, including any trustees appointed
in the chapter 11 cases or any successor cases) shall be deemed to have waived
any rights, benefits or causes of action under

 

50



--------------------------------------------------------------------------------

section 506(c) of the Bankruptcy Code as they may related to or be asserted
against the DIP Facility Agent, the DIP Lenders, or the Prepetition Secured
Parties, or the DIP Collateral or Prepetition Collateral. Nothing contained in
this Interim Order, shall be deemed a consent by the DIP Facility Agent, the DIP
Lenders or the Prepetition Secured Parties to any charge, lien, assessment or
claim against, or in respect of, the DIP Collateral or the Prepetition
Collateral under 506(c) of the Bankruptcy Code or otherwise.

36. Payments Free and Clear. Any and all payments or proceeds remitted to the
DIP Facility Agent, the DIP Lenders or the Prepetition Secured Parties pursuant
to the provisions of this Interim Order or any subsequent order of the Court
shall be irrevocable, received free and clear of any claim, charge, assessment
or other liability, including without limitation, subject to the entry of the
Final Order, any such claim or charge arising out of or based on, directly or
indirectly, section 506(c) (whether asserted or assessed by, through or on
behalf of the Debtors) or 552(b) of the Bankruptcy Code, and solely in the case
of payments made or proceeds remitted after the delivery of a Carve Out Trigger
Notice, subject to the Carve Out in all respects.

37. No Marshaling/Applications of Proceeds. Subject to entry of the Final Order,
the DIP Facility Agent, the DIP Lenders, and the Prepetition Secured Parties
shall not be subject to the equitable doctrine of ‘marshaling’ or any other
similar doctrine with respect to any of the DIP Collateral or the Prepetition
Collateral, as the case may be, and proceeds shall be received and applied
pursuant to this Interim Order and the DIP Loan Documents notwithstanding any
other agreement or provision to the contrary.

38. Section 552(b). Subject to entry of the Final Order, the DIP Facility Agent,
the DIP Lenders, and the Prepetition Secured Parties shall each be entitled to
all of the rights and benefits of section 552(b) of the Bankruptcy Code, and the
“equities of the case” exception under section 552(b) of the Bankruptcy Code
shall not apply to the DIP Facility Agent, the DIP Lenders, or the Prepetition
Secured Parties in any respect.

 

51



--------------------------------------------------------------------------------

39. Limitation of Liability. Subject to the entry of the Final Order, in
determining to make any DIP Extensions of Credit, permitting the use of Cash
Collateral, or in exercising any rights or remedies as and when permitted
pursuant to this Interim Order (or any final order), the DIP Loan Documents, the
Prepetition Notes Documents, or the Bridge Loan Documents, as applicable, none
of the DIP Facility Agent, the DIP Lenders, or the Prepetition Secured Parties,
or any successor of any of the foregoing or any predecessors of the Prepetition
Agents, shall be deemed to be in control of the operations of the Debtors or any
affiliate (as defined in section 101(2) of the Bankruptcy Code) of the Debtors,
or to be acting as a “responsible person” or “owner or operator” with respect to
the operation or management of the Debtors or any affiliate of the Debtors (as
such terms, or any similar terms, are used in the United States Comprehensive
Environmental Response, Compensation and Liability Act, 29 U.S.C. §§ 9601 et
seq., as amended, or any similar federal or state statute). Furthermore, nothing
in this Interim Order, the DIP Loan Documents, the Prepetition Term Loan
Documents, the Prepetition Notes Documents, or the Bridge Loan Documents shall
in any way be construed or interpreted to impose or allow the imposition upon
the DIP Facility Agent, the DIP Lenders or the Prepetition Secured Parties, or
any successor of any of the foregoing or any predecessors of the Prepetition
Agents, of any liability for any claims arising from the prepetition or
postpetition activities of the Debtors or any affiliate of the Debtors.

40. Exculpation. Nothing in this Interim Order, the DIP Loan Documents, the
Prepetition Financing Documents or any other documents related to the
transactions contemplated hereby shall in any way be construed or interpreted to
impose or allow the

 

52



--------------------------------------------------------------------------------

imposition upon the DIP Facility Agent, any DIP Lender, any Prepetition Agent
(or any predecessor thereof) or any other Prepetition Secured Party any
liability for any claims arising from the prepetition or postpetition activities
of the Debtors in the operation of their businesses, or in connection with their
restructuring efforts; provided that the foregoing exculpation with respect to
prepetition activities involving any Prepetition Secured Party is subject to the
Challenge set forth in this Interim Order. In addition, (a) the DIP Facility
Agent, the DIP Lenders, the Prepetition Agents (and any predecessor thereof) and
the other Prepetition Secured Parties shall not, in any way or manner, be liable
or responsible for (i) the safekeeping of DIP Collateral, (ii) any loss or
damage thereto occurring or arising in any manner or fashion from any cause,
(iii) any diminution in the value thereof, or (iv) any act or default of any
carrier, servicer, bailee, custodian, forwarding agency, or other person, and
(b) all risk of loss, damage, or destruction of the DIP Collateral shall be
borne by the Debtors.

41. Indemnification. The Debtors shall jointly and severally indemnify and hold
harmless the DIP Facility Agent and the DIP Lenders and, solely in their
capacities as such, each of their respective successors, assigns, affiliates,
parents, subsidiaries, partners, controlling persons, representatives, agents,
attorneys, advisors, financial advisors, consultants, professionals, officers,
directors, members, managers, shareholders and employees, past, present and
future, and their respective heirs, predecessors, successors and assigns, in
accordance with the DIP Loan Documents, which indemnification is hereby
authorized and approved.

42. Credit Bidding. Subject to entry of the Final Order, the Prepetition Term
Loan Agent and the Prepetition Notes Trustee (on behalf of the Prepetition Term
Lenders and the Prepetition Noteholders, respectively and subject to obtaining
any required consents under the applicable Prepetition Financing Documents),
shall have the unqualified right to credit bid (i) up

 

53



--------------------------------------------------------------------------------

to the full amount of their respective Prepetition Obligations in any sale of
the DIP Collateral (or any part thereof), (ii) the Adequate Protection
Obligations, including the Adequate Protection Claim, and (iii) any unpaid
amounts due and owing to the Prepetition Secured Parties under this Interim
Order, without the need for further Court order authorizing the same, and
whether such sale is effectuated through section 363 or 1129 of the Bankruptcy
Code, by a chapter 7 trustee under section 725 of the Bankruptcy Code, or
otherwise. Subject to and effective upon entry of the Final Order, the DIP
Facility Agent and DIP Lenders shall be permitted to credit bid some or all of
the outstanding DIP Obligations as consideration in any sale of DIP Collateral
(or any part thereof), without the need for further Court order authorizing the
same, and whether that sale is effectuated through section 363 or 1129 of the
Bankruptcy Code, by a chapter 7 trustee under section 725, or otherwise.

43. Monitoring of Collateral. During normal business hours and after advanced
written notice to the Debtors’ counsel (email shall suffice), the Prepetition
Secured Parties, the DIP Facility Agent and the DIP Lenders, and their
representatives, consultants and advisors, shall be given reasonable access to
the Debtors’ books, records, assets and properties for purposes of monitoring
the Debtors’ business and the value of the DIP Collateral, and shall be
permitted to conduct, at their discretion and at the Debtors’ cost and expense,
field audits, collateral examinations and inventory appraisals in respect of the
DIP Collateral.

44. No Third Party Rights. This Interim Order does not create any rights for the
benefit of any party, creditor, equity holder or other entity other than the DIP
Facility Agent, the DIP Lenders, the Prepetition Secured Parties, and the
Debtors, and their respective successors and assigns.

 

54



--------------------------------------------------------------------------------

45. Rights and Benefits Under Intercreditor Agreements. Except as expressly set
forth in this Interim Order, (a) the terms and conditions of any of the
intercreditor agreements among the Prepetition Secured Parties (the
“Intercreditor Agreements”) shall not be mitigated or modified as a result of
entry of this Interim Order, entry into or the terms of the DIP Loan Documents
or the incurrence of the DIP Obligations and (b) all rights, remedies,
obligations, powers and privileges of the Prepetition Secured Parties pursuant
to the Intercreditor Agreements are reserved. Nothing herein shall constitute a
release, waiver or discharge of any obligations thereunder owed by any
Prepetition Secured Party to any other Prepetition Secured Party pursuant to the
terms thereof or prejudice the rights of any of the Prepetition Secured Parties
party to or bound by any of the Intercreditor Agreements to enforce the terms
and conditions thereof against the other Prepetition Secured Parties party
thereto or bound thereby.

46. Rights Preserved. Notwithstanding anything herein to the contrary, the entry
of this Interim Order is without prejudice to, and does not constitute a waiver
of, expressly or implicitly the DIP Facility Agent’s, the DIP Lenders’ and any
of the Prepetition Secured Parties’ right to seek any other or supplemental
relief in respect of the Debtors, including the right to seek new, different or
additional adequate protection, as applicable, subject to the terms of the
Intercreditor Agreements, or the Debtors’ rights to oppose such relief. Nothing
contained in this Interim Order shall be deemed a finding by the Court or an
acknowledgement by any of the Prepetition Secured Parties that the adequate
protection granted in this Interim Order does in fact adequately protect the
relevant Prepetition Secured Parties against any diminution in value of the
Prepetition Collateral.

 

55



--------------------------------------------------------------------------------

47. Protection under Section 364(e) of the Bankruptcy Code. If any or all of the
provisions of this Interim Order are hereafter reversed, modified, vacated or
stayed, such reversal, modification, vacation or stay shall not affect (i) the
validity of any DIP Obligations or Adequate Protection Obligations owing to the
DIP Facility Agent, the DIP Lenders, or the Adequate Protection Parties, as
applicable, incurred prior to the actual receipt by such entities of written
notice of the effective date of such reversal, modification, vacation or stay,
or (ii) the validity or enforceability of any claim, lien, security interest or
priority authorized or created hereby or pursuant to the DIP Loan Documents with
respect to any DIP Obligations or Adequate Protection Obligations owing to the
DIP Facility Agent, the DIP Lenders or the Adequate Protection Parties, as
applicable. Notwithstanding any such reversal, modification, vacation or stay,
any use of Cash Collateral or the incurrence of DIP Obligations or Adequate
Protection Obligations owing to the Adequate Protection Parties by the Debtors
prior to the actual receipt by the Adequate Protection Parties of written notice
of the effective date of such reversal, modification, vacation or stay, shall be
governed in all respects by the provisions of this Interim Order, and the
Adequate Protection Parties shall be entitled to all of the rights, remedies,
protections and benefits granted under section 364(e) of the Bankruptcy Code,
this Interim Order and the other DIP Loan Documents with respect to all uses of
Cash Collateral and the incurrence of DIP Obligations and Adequate Protection
Obligations owing to the Adequate Protection Parties.

48. CBIC Letter of Credit Agreements. CIBC Bank USA (formerly known as The
Private Bank) (“CIBC”) maintains the following Letters of Credit pursuant to a
certain Master Letter Credit Agreement dated as of March 26, 2015 (“Master LC
Agreement”) between CIBC and the Debtors: (a) Zurich American Insurance Company
as Beneficiary, Expiry Date June 15, 2019 in the amount of US $500,000, LC
Number 71242-145943 dated October 6, 2016, with Westmoreland Coal Company as
Applicant; (b) Travelers Casualty and Surety Company of

 

56



--------------------------------------------------------------------------------

America as Beneficiary in the amount of US $1,880,000, LC No. 39174-81294 dated
June 10, 2014 with Western Energy as Applicant; and (c) Canadian National
Railway Company as Beneficiary, Expiry Dated December 10, 2018, in the amount of
CAD $1,100,000, LC Number 71242-183588 dated January 17, 2018, with Prairie
Mines & Royalty ULC, as Applicant (collectively, the “CIBC Letters of Credit”)
(the Master LC Agreement, CIBC Letters of Credit and other related agreements,
collectively the “Letter of Credit Agreements”) and maintains cash collateral of
105% of the face amount of the CIBC Letters of Credit as security therefor in
the amount of $3,400,000 (“CBIC Collateral”). The Letter of Credit Agreements
and CBIC Collateral shall continue to be maintained in accordance with the terms
thereof, and CIBC shall be authorized to continue to charge such letter of
credit fees and other expenses in accordance with the terms of such Letter of
Credit Agreements.

49. First Day Motions. The Debtors are authorized, in their discretion, to
(a) pay all or part of, and discharge, on a case-by-case basis, prepetition
Specified Trade Claims (as defined in the Debtors’ Emergency Motion For Entry of
Interim and Final Orders (I) Authorizing The Payment of Specified Trade Claims
and (II) Confirming Administrative Expense Priority of Outstanding Orders, filed
in connection with the Motion) in the ordinary course of business and
(b) fulfill, pay, and/or otherwise honor all Customer Obligations (as defined in
the Debtors’ Emergency Motion For Entry of Interim and Final Orders Authorizing
The Debtors To (I) Honor Prepetition Obligations To Customers In The Ordinary
Course of Business And (II) Continue, Renew, Replace, Implement, or Terminate
Customer Programs, filed in connection with the Motion); provided that the
Debtors will obtain the consent of the advisors to the Required Lenders prior to
making any payment on account of a Specified Trade Claim or Customer Obligation
in an amount greater than $800,000; provided, further, that if the advisors to
the

 

57



--------------------------------------------------------------------------------

Required Lenders do not respond to such request within forty eight (48) hours of
receipt, the Required Lenders shall be deemed to consent to such payment.
Further, the Debtors will obtain the consent of the advisors to the Required
Lenders (i) prior to paying any amount or making any material modifications to
the Surety Bond Program (as defined in the Debtors’ Emergency Motion for Entry
of Interim and Final Orders Approving Continuation of Surety Bond Program, filed
in connection with the Motion) that, in either case, is outside of the ordinary
course of the Debtors’ business and not consistent with the Debtors’ past
practices or industry practices; and (ii) to the extent the Debtors seek to
provide additional or replacement collateral in an amount greater than
$1,000,000 to any surety or grant administrative claims for the postpetition
renewal of any surety bond in an amount greater than $1,000,000, prior to
providing any such replacement lien or administrative claim; provided that if
the advisors to the Required Lenders do not respond to such request within three
(3) business days of receipt, the Required Lenders shall be deemed to consent to
the forgoing (i) and (ii), and (iii) before assuming, rejecting, entering into,
amending, restating, supplementing, modifying, terminating, replacing,
assigning, renewing or otherwise extending the term of (a) any
revenue-generating contract that has, or if entered into by the Company would
have, a term that is six (6) months or longer, or (b) any shared service
agreement or other similar arrangement with respect to the WMLP Debtors and
their operations.

50. Binding Nature of Order. The provisions of this Interim Order shall be
binding upon the Debtors and their respective successors and assigns (including,
without limitation, any trustee or other fiduciary hereafter elected or
appointed for or on behalf of any Debtor’s estate or with respect to its
property).

 

58



--------------------------------------------------------------------------------

51. Survival of Order. Solely with respect to the DIP Facility Agent, the DIP
Lenders and the Prepetition Secured Parties, the provisions of this Interim
Order and any actions taken pursuant thereto (a) shall survive the entry of any
order: (i) confirming any plan of restructuring in any of the Chapter 11 Cases;
(ii) converting any of the Chapter 11 Cases to a case under Chapter 7 of the
Bankruptcy Code; or (iii) dismissing any of the Chapter 11 Cases; and (b) shall
continue in full force and effect notwithstanding the entry of any such order,
and the claims, liens, and security interests granted pursuant to this Interim
Order shall maintain their priority as provided by this Interim Order until
(x) all of the DIP Obligations are indefeasibly paid in full and discharged in
accordance with the DIP Loan Documents and (y) the obligations of the
Prepetition Secured Parties are paid in full. The DIP Obligations shall not be
discharged by the entry of any order confirming any plan in any of the Chapter
11 Cases that does not provide for payment in full of the DIP Obligations or
such other treatment of the DIP Obligations as may be agreed to by the DIP
Facility Agent as directed by the Required Lenders.

52. Priority of Terms. To the extent of any conflict between or among the
Motion, the DIP Loan Documents, the Intercreditor Agreements, and this Interim
Order, the terms and provisions of this Interim Order shall govern.

53. Entry of Interim Order; Effect. This Interim Order shall take effect and be
fully enforceable nunc pro tunc to the Petition Date immediately upon entry
hereof, notwithstanding the possible application of Fed. R. Bankr. P. 6004(h),
7062, 9014, or otherwise, and the Clerk of this Court is hereby directed to
enter this Interim Order on this Court’s docket in the Chapter 11 Cases. Any
findings of fact shall constitute a finding of fact even if it is stated as a
conclusion of law, and any conclusion of law shall constitute a conclusion of
law even if it is stated as a finding of fact.

 

59



--------------------------------------------------------------------------------

54. The WMLP Debtors that are obligors under the Financing Agreement, dated
December 31, 2014 (as amended, modified or supplemented from time to time), are
contemporaneously seeking entry of an interim order governing the use of the
WMLP Secured Parties’ (as defined in the Interim Order (I) Authorizing the MLP
Debtors To Use Cash Collateral Pursuant To 11 U.S.C. § 363, (II) Granting
Certain Protections To Prepetition Lenders Pursuant To 11 U.S.C. §§ 105, 361,
362, 363, and 507, (III) Modifying the Automatic Stay, and (IV) Scheduling a
Final Hearing and, together with the Final Order, as defined therein, each as
may be amended, supplemented or modified in accordance with the terms thereof,
the “WMLP Cash Collateral Orders”) Prepetition Collateral, including Cash
Collateral (as each such term is defined in the WMLP Cash Collateral Orders,
“WMLP Prepetition Collateral” and “WMLP Cash Collateral”,
respectively). Notwithstanding anything contained in the DIP Loan Documents,
nothing in the DIP Loan Documents shall (a) affect or authorize the use of the
WMLP Prepetition Collateral, including the WMLP Cash Collateral, (b) affect any
of the terms, obligations and/or other provisions in the WMLP Cash Collateral
Orders, and/or (c) affect the rights, claims and/or interests of the WMLP
Secured Parties. If there is any inconsistency between the WMLP Cash Collateral
Orders and either the DIP Loan Documents or Prepetition Loan Documents, the DIP
Loan Documents shall govern. For the avoidance of doubt, the terms “Collateral”,
“Cash Collateral,” “Prepetition Collateral,” or “DIP Collateral” as used in the
applicable DIP Loan Documents shall not include the MLP Prepetition Collateral
or the MLP Cash Collateral.

55. Final Hearing. The Final Hearing is scheduled for [•]. 2018, at [•] before
this Court. Any objections by creditors or other parties in interest to any
provisions of this Interim Order shall be deemed waived unless timely filed and
served in accordance with this Paragraph

 

60



--------------------------------------------------------------------------------

55. The Debtors shall promptly serve notice of entry of this Interim Order and
the Final Hearing on the appropriate parties in interest in accordance with the
Bankruptcy Rules and the Bankruptcy Local Rules. Without limiting the foregoing,
the Debtors shall promptly serve a notice of entry of this Interim Order and the
Final Hearing, together with a copy of this Interim Order, by first class mail,
postage prepaid, facsimile, electronic mail or overnight mail upon the Notice
Parties. The notice of the entry of this Interim Order and the Final Hearing
shall state that objections to the entry of a Final Order shall be filed with
the United States Bankruptcy Court for the Southern District of Texas by no
later than 4:00 p.m. (prevailing Central Time) on [•] 2018.

56. Retention of Jurisdiction. Notwithstanding any provision in the DIP Loan
Documents, the Prepetition Term Loan Documents, the Prepetition Notes Documents
or the Bridge Loan Documents, this Court shall retain jurisdiction over all
matters pertaining to the implementation, interpretation and enforcement of this
Interim Order, the DIP Facility or the DIP Loan Documents.

 

Dated:                 , 2018   

 

Houston, Texas    UNITED STATES BANKRUPTCY JUDGE

 

61